Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

between

 

AFS SenSub Corp.
Purchaser

 

and

 

AMERICREDIT FINANCIAL SERVICES, INC.



D/B/A GM FINANCIAL
Seller

 

Dated as of April 22, 2020

 



 

TABLE OF CONTENTS

 



 

  Page ARTICLE I. DEFINITIONS 1 SECTION 1.1 General 1 SECTION 1.2 Specific Terms
1 SECTION 1.3 Usage of Terms 2 SECTION 1.4 [Reserved] 2 SECTION 1.5 No Recourse
2 SECTION 1.6 Action by or Consent of Noteholders and Certificateholder 2
ARTICLE II. CONVEYANCE OF THE RECEIVABLES  AND THE OTHER CONVEYED PROPERTY 3
SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property 3
ARTICLE III. REPRESENTATIONS AND WARRANTIES 4 SECTION 3.1 Representations and
Warranties of Seller 4 SECTION 3.2 Representations and Warranties of Purchaser 6
ARTICLE IV. COVENANTS OF SELLER 8 SECTION 4.1 Protection of Title of Purchaser 8
SECTION 4.2 Other Liens or Interests 9 SECTION 4.3 Costs and Expenses 10 SECTION
4.4 Indemnification 10 ARTICLE V. REPURCHASES 11 SECTION 5.1 Repurchase of
Receivables Upon Breach 11 SECTION 5.2 Reassignment of Purchased Receivables 12
SECTION 5.3 Waivers 13 ARTICLE VI. MISCELLANEOUS 13 SECTION 6.1 Liability of
Seller 13 SECTION 6.2 Merger or Consolidation of Seller or Purchaser 13 SECTION
6.3 Limitation on Liability of Seller and Others 13 SECTION 6.4 Seller May Own
Notes or the Certificate 14 SECTION 6.5 Amendment 14 SECTION 6.6 Notices 14
SECTION 6.7 Merger and Integration 15 SECTION 6.8 Severability of Provisions 15
SECTION 6.9 Intention of the Parties 15 SECTION 6.10 Governing Law 16 SECTION
6.11 Counterparts and Consent to Do Business Electronically 16 SECTION 6.12
Conveyance of the Receivables and the Other Conveyed Property to the Issuer 16
SECTION 6.13 Nonpetition Covenant 17

 

i

 

 



SCHEDULES

 

Schedule A — Schedule of Receivables
Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables



Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii

 

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT, dated as of April 22, 2020, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser ("Purchaser") and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
("Seller").

 

W I T N E S S E T H:

 

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.1            General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
April 22, 2020, by and among AFS SenSub Corp., as Seller, GM Financial, in its
individual capacity and as Servicer, GM Financial Consumer Automobile
Receivables Trust 2020-2, as Issuer, and The Bank of New York Mellon, as Trust
Collateral Agent.

 

SECTION 1.2            Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

"Agreement" shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

 

"Closing Date" means April 22, 2020.

 

"Issuer" means GM Financial Consumer Automobile Receivables Trust 2020-2.

 

"Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

 

"Owner Trustee" means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

 

"Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this

 





 

 

Agreement.

 

"Receivables" has the meaning assigned in the Sale and Servicing Agreement.

 

"Related Documents" means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as "such party’s Related Documents,” “its
Related Documents” or by a similar expression.

 

"Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

 

"Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

 

"Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

 

"Trust" means the Issuer.

 

"Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

 

"Trustee" means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

 

SECTION 1.3            Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

 

SECTION 1.4            [Reserved].

 

SECTION 1.5            No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

 

SECTION 1.6           Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding

 



2

 

 

the date on which such action is to be taken, or consent given, by Noteholders
or the Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

 

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1            Conveyance of the Receivables and the Other Conveyed
Property.

 

(a)           Subject to the terms and conditions of this Agreement, Seller
hereby sells, transfers, assigns, and otherwise conveys to Purchaser without
recourse (but without limitation of its obligations in this Agreement), and
Purchaser hereby purchases, all right, title and interest of Seller in and to
the following described property (collectively, the “Receivables and the Other
Conveyed Property"):

 

(i)                  the Receivables and all moneys received thereon after the
Cutoff Date;

 

(ii)                the security interests in the Financed Vehicles granted by
Obligors pursuant to the Receivables and any other interest of the Seller in
such Financed Vehicles;

 

(iii)              any proceeds and the right to receive proceeds with respect
to the Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

(iv)              any proceeds from any Receivable repurchased by a Dealer
pursuant to a Dealer Agreement as a result of a breach of representation or
warranty in the related Dealer Agreement;

 

(v)                all rights under any Service Contracts on the related
Financed Vehicles;

 

(vi)               the related Receivable Files;

 

(vii)             all of the Seller’s (A) Accounts, (B) Chattel Paper, (C)
Documents, (D) Instruments and (E) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

 

(viii)            all proceeds and investments with respect to items (i) through
(vii).

 

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from

 



3

 

 

Seller to Purchaser, conveying good title thereto free and clear of any Liens,
and the beneficial interest in and title to the Receivables and the Other
Conveyed Property shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

 

(b)          Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1            Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

 

(a)            Representations Regarding the Receivables. The representations
and warranties set forth on Schedule B-1 with respect to the Receivables as of
the Cutoff Date, and as of the Closing Date, are true and correct.

 

(b)            Representations Regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the Cutoff Date, and as of the Closing Date, are true
and correct.

 

(c)            No Fraud or Misrepresentation. To the best of the Seller’s
knowledge, each Receivable that was originated by a Dealer was sold by the
Dealer to the Seller and by the Seller to the Purchaser without any fraud or
misrepresentation on the part of such Dealer or the Seller, respectively.

 

(d)            Lawful Assignment. No Receivable was originated in, or is subject
to the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

(e)             No Impairment. The Seller has not done anything to convey any
right to any Person that would result in such Person having a right to payments
due under the Receivables or otherwise to impair the rights of the Purchaser,
the Trust, the Trustee, the Trust Collateral Agent and the Noteholders in any
Receivable or the proceeds thereof. Other than the security interest granted to

 



4

 

 

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment, ERISA or
tax lien filings against it.

 

(f)            No Funds Advanced. No funds had been advanced by the Seller or
anyone acting on behalf of the Seller in order to cause any Receivable to
qualify under the representation and warranty set forth as clause 20(E) of
Schedule B-1.

 

(g)           Organization and Good Standing. Seller has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own and sell the Receivables and the Other
Conveyed Property to be transferred to Purchaser.

 

(h)           Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

 

(i)            Power and Authority. Seller has the power and authority to
execute and deliver this Agreement and its Related Documents and to carry out
its terms and their terms, respectively; Seller has full power and authority to
sell and assign the Receivables and the Other Conveyed Property to be sold and
assigned to and deposited with Purchaser hereunder and has duly authorized such
sale and assignment to Purchaser by all necessary corporate action; and the
execution, delivery and performance of this Agreement and Seller’s Related
Documents have been duly authorized by Seller by all necessary corporate action.

 

(j)            No Consent Required. Seller is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

 

(k)           Valid Sale; Binding Obligations. This Agreement and Seller’s
Related Documents have been duly executed and delivered, shall effect a valid
sale, transfer and assignment of the Receivables and the Other Conveyed Property
to the Purchaser, enforceable against Seller and creditors of and purchasers
from Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 



5

 

 

(l)             No Violation. The consummation of the transactions contemplated
by this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or State regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

 

(m)           No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, State or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

 

(n)            Solvency. The Seller is not insolvent, nor will the Seller be
made insolvent by the transfer of the Receivables, nor does the Seller
anticipate any pending insolvency.

 

(o)           True Sale. The Receivables are being transferred with the
intention of removing them from Seller’s estate pursuant to Section 541 of the
Bankruptcy Code, as the same may be amended from time to time.

 

(p)            Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

 

SECTION 3.2            Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

 

(a)           Organization and Good Standing. Purchaser has been duly organized
and is validly existing and in good standing as a corporation under the laws of
the State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 



6

 

 

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

 

(b)          Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

 

(c)            Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

 

(d)           No Consent Required. Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the Related Documents, except for such as have been obtained,
effected or made.

 

(e)            Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

 

(f)             No Violation. The execution, delivery and performance by
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the Related Documents and the fulfillment of the terms of
this Agreement and the Related Documents do not and will not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the certificate of
incorporation or bylaws of Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which Purchaser is a party or by which Purchaser is bound or to
which any of its properties are subject, or result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
the Sale and Servicing Agreement), or violate any law, order, rule or
regulation, applicable to Purchaser or its properties, of any federal or State
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Purchaser or any of its properties.

 

(g)            No Proceedings. There are no proceedings or investigations
pending, or, to the knowledge of Purchaser, threatened against Purchaser, before
any court, regulatory body,

 



7

 

 

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or State income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

 

ARTICLE IV.

COVENANTS OF SELLER

 

SECTION 4.1            Protection of Title of Purchaser.

 

(a)           At or prior to the Closing Date, Seller shall have filed or caused
to be filed a UCC-1 financing statement, naming Seller as seller or debtor,
naming Purchaser as purchaser or secured party and describing the Receivables
and the Other Conveyed Property being sold by it to Purchaser as collateral,
with the office of the Secretary of State of the State of Delaware and in such
other locations as Purchaser shall have required. From time to time thereafter,
Seller shall execute and file such financing statements and cause to be executed
and filed such continuation statements, all in such manner and in such places as
may be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 



8

 

 

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

 

(b)           Seller shall not change its name, identity, State of incorporation
or corporate structure in any manner that would, could or might make any
financing statement or continuation statement filed by Seller (or by Purchaser,
Issuer or the Trust Collateral Agent on behalf of Seller) in accordance with
paragraph (a) above seriously misleading within the meaning of §9-506 of the
applicable UCC, unless they shall have given Purchaser, Issuer and the Trust
Collateral Agent at least sixty (60) days’ prior written notice thereof, and
shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

 

(c)            Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least sixty (60) days prior written notice of any relocation that would
result in a change of the location of the debtor within the meaning of Section
9-307 of the applicable UCC. Seller shall at all times maintain (i) each office
from which it services Receivables within the United States of America or Canada
and (ii) its principal executive office within the United States of America.

 

(d)           Prior to the Closing Date, Seller has maintained accounts and
records as to each Receivable accurately and in sufficient detail to permit (i)
the reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

 

(e)            If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

SECTION 4.2            Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 



9

 

 

SECTION 4.3         Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

 

SECTION 4.4            Indemnification.

 

(a)           Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

(b)            Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any Affiliate thereof of a
Financed Vehicle.

 

(c)           Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

 

(d)            Seller agrees to pay, and shall defend, indemnify and hold
harmless Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Owner Trustee, the Noteholders and the Certificateholder from and against any
taxes that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, State or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

(e)           Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 



10

 

 

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

 

(f)            Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

 

(g)            Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or State
securities laws in connection with the registration or the sale of the Notes.

 

(h)           Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or the
Certificateholder as result of the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with all requirements of applicable law.

 

(i)            Seller shall defend, indemnify, and hold harmless Purchaser from
and against all costs, expenses, losses, claims, damages, and liabilities
arising out of or incurred in connection with the acceptance or performance of
Seller’s trusts and duties as Servicer under the Sale and Servicing Agreement,
except to the extent that such cost, expense, loss, claim, damage, or liability
shall be due to the willful misfeasance, bad faith, or negligence (except for
errors in judgment) of Purchaser.

 

(j)            Seller shall indemnify the Owner Trustee and its officers,
directors, successors, assigns, agents and servants jointly and severally with
the Purchaser pursuant to Section 7.2 of the Trust Agreement.

 

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

ARTICLE V.

REPURCHASES

 

SECTION 5.1            Repurchase of Receivables Upon Breach. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event

 



11

 

 

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

 

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

SECTION 5.2            Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 



12

 

 

SECTION 5.3            Waivers. No failure or delay on the part of Purchaser (or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer) or the Trustee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

 

ARTICLE VI.
MISCELLANEOUS

 

SECTION 6.1            Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

 

SECTION 6.2            Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

 

SECTION 6.3            Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

13

 

 

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

 

SECTION 6.4            Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

 

SECTION 6.5            Amendment.

 

(a)           This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

 

(b)            This Agreement may also be amended from time to time by Seller
and Purchaser, and with the consent of the Trust Collateral Agent and, if
required, the Certificateholder and the Noteholders evidencing not less than a
majority of the outstanding principal amount of the Notes, in accordance with
the Sale and Servicing Agreement, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement,
or of modifying in any manner the rights of the Certificateholder or
Noteholders; provided, however, the Seller provides the Trust Collateral Agent
with an Opinion of Counsel (which may be provided by the Seller’s internal
counsel) that no such amendment shall increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that shall be required to be made on any Note or
the Certificate and that such amendment is authorized and permitted by this
Agreement.

 

(c)            Prior to the execution of any such amendment or consent, Seller
shall have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

 

(d)           It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

SECTION 6.6            Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently

 



14

 

 

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 101 Convention Center Drive, Suite 850, Las
Vegas, Nevada 89109, Attention: Chief Financial Officer, with a copy to AFS
SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer, or such other address as shall be
designated by a party in a written notice delivered to the other party or to the
Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

 

SECTION 6.7            Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

SECTION 6.8            Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

SECTION 6.9            Intention of the Parties.

 

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or State bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral")

 

(a)           the Receivables and all moneys received thereon after the Cutoff
Date;

 

(b)           the security interests in the Financed Vehicles granted by
Obligors pursuant to the Receivables and any other interest of the Seller in
such Financed Vehicles;

 

(c)            any proceeds and the right to receive proceeds with respect to
the Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

 

15

 

 

(d)           any proceeds from any Receivable repurchased by a Dealer pursuant
to a Dealer Agreement as a result of a breach of representation or warranty in
the related Dealer Agreement;

 

(e)            all rights under any Service Contracts on the related Financed
Vehicles;

 

(f)             the related Receivable Files;

 

(g)            all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii)
Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

 

(h)           all proceeds and investments with respect to items (a) through
(g).

 

SECTION 6.10          Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 6.11          Counterparts and Consent to Do Business Electronically.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Facsimile
and .pdf signatures shall be deemed valid and binding to the same extent as the
original and the parties affirmatively consent to the use thereof, with no such
consent having been withdrawn.

 

SECTION 6.12           Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

 



16

 

 

SECTION 6.13          Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

 

[Remainder of Page Intentionally Left Blank]

 

17

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

  AFS SENSUB CORP., as Purchaser           By: /s/ Jeffrey Fish     Name:
Jeffrey Fish     Title:   Vice President, Corporate Treasury          
AMERICREDIT FINANCIAL SERVICES, INC.     d/b/a GM Financial, as Seller          
  By: /s/ Robert T. Pigott III     Name: Robert T. Pigott III     Title:
  Senior Vice President, Corporate Treasury        

 

 

Accepted:         The Bank of New York Mellon,   not in its individual capacity
but solely
as Trustee and Trust Collateral Agent         By: /s/ Helen H. Choi   Name:
Helen H. Choi   Title:   Vice President      

[Signature Page to Purchase Agreement]

 



 

 

SCHEDULE A

 

SCHEDULE OF RECEIVABLES

 

[Attached]

 



SCH-A- 1

 

 

 

Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111003661515 111018162922 111021372424 111022588659 111022708608
111022815056 111023791555 111023901749 111024091795 111024593411 111024677740
111024763779 111024851597 111025468985 111025629894 111025774266 111025930507
111026591613 111026714519 111026829358 111004806551 111018163451 111021373177
111022588660 111022708653 111022815113 111023791601 111023901783 111024092325
111024593422 111024677762 111024763780 111024851609 111025469009 111025629917
111025774301 111025930518 111026591657 111026714564 111026829392 111004811681
111018163945 111021373267 111022588682 111022708709 111022815180 111023791634
111023901839 111024092381 111024593433 111024677773 111024763847 111024851610
111025469010 111025629928 111025774334 111025930956 111026591747 111026714586
111026829437 111004819151 111018163990 111021373526 111022588716 111022708798
111022815214 111023791645 111023901851 111024092426 111024593444 111024677784
111024763869 111024851643 111025469199 111025629940 111025774367 111025930967
111026591848 111026714609 111026829459 111006254684 111018164159 111021373975
111022588794 111022708877 111022815269 111023791724 111023901918 111024092459
111024593589 111024677807 111024764679 111024851665 111025469403 111025629962
111025774378 111025931104 111026591972 111026714643 111026829493 111006978070
111018164711 111021374190 111022588817 111022708901 111022815292 111023791791
111023901929 111024092471 111024593624 111024677830 111024764747 111024851687
111025469425 111025629995 111025774390 111025931115 111026592029 111026714676
111026829527 111006979093 111018165622 111021375023 111022588918 111022708956
111022818846 111023791825 111023901941 111024093933 111024593703 111024677874
111024764781 111024851698 111025469458 111025630234 111025774457 111025931148
111026592041 111026714687 111026829583 111006979611 111018165925 111021375168
111022588929 111022708978 111022825428 111023791904 111023901963 111024093944
111024593747 111024677885 111024764792 111024851733 111025469560 111025630245
111025774468 111025931159 111026592311 111026714700 111026829594 111006979992
111018166061 111021375179 111022589144 111022709036 111022827442 111023791915
111023901996 111024093999 111024593770 111024677919 111024764837 111024851744
111025469582 111025630379 111025774480 111025931160 111026592423 111026714711
111026829606 111006981120 111018166072 111021376158 111022589188 111022709081
111022827475 111023791926 111023902032 111024094046 111024593837 111024677942
111024764860 111024851801 111025469627 111025630380 111025774659 111025931193
111026592580 111026714755 111026829639 111006982637 111018166117 111021376271
111022589234 111022709092 111022827510 111023791948 111023902054 111024094079
111024593916 111024677953 111024765276 111024851834 111025469672 111025630447
111025774716 111025931430 111026592669 111026714788 111026829673 111006985528
111018166184 111021376338 111022589256 111022709148 111022827521 111023792220
111023902199 111024094103 111024593961 111024677975 111024765412 111024851878
111025470382 111025630458 111025774817 111025931474 111026592737 111026714834
111026829730 111006986394 111018166410 111021377979 111022589368 111022709227
111022827565 111023792309 111023902201 111024094125 111024594018 111024677997
111024765603 111024851889 111025470393 111025630481 111025778462 111025931496
111026592760 111026714890 111026829741 111006987733 111018167220 111021378789
111022589436 111022709654 111022827576 111023792343 111023902223 111024094170
111024594041 111024678044 111024765759 111024851890 111025470416 111025630571
111025778518 111025931553 111026592782 111026714991 111026829763 111006988644
111018167275 111021379072 111022589447 111022709744 111022827633 111023792411
111023902526 111024094293 111024594108 111024678055 111024765760 111024851913
111025470539 111025630616 111025778574 111025931643 111026592805 111026715026
111026829774 111007991717 111018167343 111021380669 111022589492 111022709766
111022827655 111023792523 111023902571 111024094316 111024594153 111024678066
111024765771 111024851957 111025470540 111025630694 111025778619 111025931665
111026592838 111026715059 111026829842 111007992460 111018167590 111021380995
111022589504 111022709799 111022827745 111023792545 111023904551 111024094338
111024595053 111024678088 111024766086 111024852004 111025470618 111025630717
111025779643 111025931687 111026592849 111026715071 111026829864 111007992583
111018167657 111021382357 111022589537 111022709823 111022827756 111023792567
111023904696 111024094350 111024595075 111024678123 111024766097 111024852015
111025470630 111025630739 111025779654 111025931946 111026592850 111026716139
111026829897 111007997656 111018167714 111021383774 111022589593 111022709834
111022827790 111023792590 111023904786 111024094361 111024595109 111024678189
111024766110 111024852059 111025470696 111025630795 111025779700 111025931957
111026592940 111026716173 111026829910 111008016671 111018168287 111021383842
111022589605 111022709845 111022827903 111023792635 111023904832 111024094372
111024595200 111024678202 111024766132 111024852060 111025470719 111025630874
111025779733 111025932105 111026592951 111026716184 111026829921 111008016716
111018169761 111021383875 111022589672 111022709856 111022827914 111023792758
111023904843 111024094417 111024595413 111024678213 111024766165 111024852071
111025470720 111025631392 111025779878 111025932127 111026592984 111026716241
111026829965 111008021509 111018171078 111021390402 111022589829 111022709935
111022827958 111023792792 111023904900 111024094439 111024595435 111024678268
111024766211 111024852206 111025470731 111025631550 111025779890 111025932330
111026593109 111026716498 111026830316 111008028449 111018171113 111021390626
111022589896 111022709968 111022828465 111023792837 111023904922 111024094451
111024595671 111024678314 111024766222 111024852419 111025470900 111025631741
111025779968 111025932352 111026593299 111026716599 111026830350 111008034200
111018171236 111021390996 111022589908 111022710016 111022828498 111023792860
111023918725 111024094462 111024595705 111024678336 111024766233 111024852420
111025470911 111025631819 111025780038 111025932543 111026593468 111026716634
111026830372 111008034457 111018171270 111021391054 111022590034 111022710106
111022828500 111023792916 111023932653 111024094473 111024595839 111024678358
111024766288 111024852486 111025470933 111025631897 111025780049 111025932587
111026593503 111026716702 111026830439 111008035942 111018171416 111021391414
111022590090 111022710128 111022828869 111023792994 111023936792 111024094541
111024595918 111024678370 111024766345 111024852497 111025470944 111025631965
111025780072 111025932611 111026593536 111026716713 111026830440 111008036279
111018171438 111021391975 111022590102 111022710139 111022828892 111023793018
111023942171 111024094563 111024595952 111024678381 111024766378 111024852509
111025470966 111025632023 111025780106 111025932688 111026593570 111026716735
111026831036 111008037922 111018171461 111021392088 111022590124 111022710151
111022828904 111023793074 111023949561 111024094619 111024596009 111024678415
111024766390 111024852521 111025470988 111025632089 111025780128 111025932701
111026593592 111026716780 111026831137 111008039531 111018171472 111021392167
111022590146 111022710229 111022828926 111023793096 111023951317 111024094631
111024596188 111024678448 111024766413 111024852543 111025471002 111025632102
111025780140 111025932734 111026593604 111026716791 111026831148 111008040881
111018171528 111021392178 111022590203 111022710230 111022828959 111023793108
111023985932 111024094697 111024596548 111024678482 111024766457 111024852576
111025471079 111025632124 111025780151 111025932745 111026593659 111026716803
111026831216 111008042254 111018171540 111021392695 111022590225 111022710252
111022829006 111023794233 111023988889 111024094709 111024596593 111024678864
111024766479 111024852598 111025471091 111025632168 111025780184 111025932846
111026593660 111026716836 111026831249 111008042782 111018171607 111021392785
111022590292 111022710285 111022829095 111023794255 111023990691 111024094754
111024596605 111024678886 111024766503 111024852633 111025471181 111025632179
111025780207 111025932891 111026593671 111026716926 111026831317 111008043266
111018171911 111021393045 111022590528 111022710320 111022829118 111023794288
111023990747 111024094765 111024596740 111024680148 111024766514 111024852644
111025471204 111025632269 111025780252 111025932903 111026593738 111026716960
111026831430 111008044964 111018172024 111021393753 111022590551 111022710331
111022829174 111023794356 111023990804 111024094787 111024596762 111024680159
111024766525 111024852677 111025471237 111025632270 111025780274 111025932936
111026594111 111026717028 111026831441 111008051580 111018172068 111021393944
111022590562 111022710353 111022829242 111023794367 111023990815 111024094800
111024596773 111024680801 111024766558 111024852723 111025471530 111025632304
111025780285 111025932969 111026594166 111026717095 111026831452 111008198986
111018173339 111021393977 111022590652 111022710375 111022829310 111023794378
111023990871 111024094811 111024596841 111024680867 111024766581 111024852745
111025471675 111025632326 111025780713 111025932992 111026594201 111026717129
111026831564 111009218306 111018173418 111021394080 111022590753 111022710421
111022829332 111023794402 111023990905 111024094833 111024596874 111024680889
111024766615 111024852767 111025471697 111025632450 111025780724 111025933083
111026594212 111026717152 111026831597 111009222996 111018173542 111021394103
111022590797 111022710432 111022829354 111023794424 111023990983 111024094901
111024597112 111024680913 111024766648 111024852789 111025471710 111025632483
111025780735 111025933128 111026594245 111026717163 111026831609 111009225203
111018173586 111021394215 111022590809 111022710454 111022829455 111023794446
111023991029 111024094945 111024597538 111024680980 111024766682 111024852790
111025471732 111025632494 111025780825 111025933162 111026594290 111026717174
111026831700 111009227137 111018173744 111021394484 111022590821 111022710465
111022829499 111023794491 111023991108 111024094978 111024597572 111024681004
111024766716 111024852813 111025471754 111025632562 111025780915 111025933207
111026594357 111026717185 111026831766 111009230535 111018174105 111021394518
111022590832 111022710476 111022829848 111023794525 111023991120 111024095069
111024597707 111024681026 111024766727 111024852879 111025471945 111025632607
111025783121 111025933218 111026594379 111026717208 111026831799 111009230872
111018174284 111021395003 111022590843 111022710645 111022829860 111023794536
111023991142 111024095160 111024597718 111024681060 111024766738 111024852891
111025471956 111025632641 111025783165 111025933285 111026594391 111026717219
111026831845 111009235002 111018174734 111021395014 111022590854 111022710667
111022829893 111023794570 111023991164 111024095171 111024597785 111024681093
111024766817 111024852925 111025472047 111025632742 111025783211 111025933308
111026595167 111026717275 111026831913 111009237026 111018174767 111021395047
111022591552 111022710678 111022829972 111023794626 111023991186 111024095261
111024597796 111024681138 111024766839 111024852936 111025472092 111025632753
111025783244 111025933319 111026595189 111026717286 111026831924 111009238667
111018174970 111021395159 111022591642 111022710757 111022829983 111023794682
111023994167 111024095272 111024597808 111024681194 111024766840 111024853005
111025472126 111025632764 111025783255 111025933982 111026595202 111026717398
111026832026 111009242864 111018175061 111021395407 111022591697 111022710825
111022829994 111023794693 111023994178 111024095306 111024597831 111024681228
111024766907 111024853049 111025472452 111025633383 111025783301 111025934017
111026595213 111026718399 111026832060 111009243157 111018175072 111021395519
111022591710 111022710869 111022830019 111023794716 111023994189 111024095328
111024597943 111024681239 111024766929 111024853083 111025472496 111025633394
111025783323 111025934095 111026595303 111026718445 111026832071 111009245081
111018175106 111021395553 111022591798 111022710870 111022830064 111023794727
111023994279 111024095452 111024598067 111024681240 111024766941 111024853106
111025472519 111025633439 111025783334 111025934118 111026595381 111026718524
111026832172 111009245171 111018175533 111021396554 111022591800 111022710937
111022830097 111023794738 111023994280 111024095474 111024598168 111024681284
111024766985 111024853139 111025472586 111025633462 111025783389 111025934174
111026595392 111026718579 111026832239 111009245733 111018176040 111021396824
111022591811 111022710948 111022830413 111023794749 111023994303 111024095496
111024598270 111024681318 111024766996 111024853173 111025472654 111025633507
111025783468 111025934770 111026595459 111026718625 111026832666 111009246464
111018176242 111021396958 111022591978 111022711635 111022830772 111023794806
111023994347 111024095609 111024598315 111024681341 111024767009 111024853195
111025472687 111025633518 111025783479 111025934781 111026595505 111026718647
111026832677 111009247083 111018176321 111021397027 111022592047 111022711646
111022830783 111023794817 111023994369 111024095834 111024598371 111024681431
111024767054 111024853229 111025472744 111025633552 111025783480 111025934815
111026595516 111026718669 111026832880 111009248411 111018176332 111021397050
111022592159 111022711747 111022830794 111023794895 111023994392 111024095890
111024598528 111024681464 111024767098 111024853296 111025472755 111025633732
111025783547 111025935254 111026595538 111026718670 111026832891 111009249658
111018176871 111021397623 111022592160 111022711758 111022831122 111023794918
111023994459 111024095902 111024598539 111024681509 111024767133 111024853308
111025472766 111025633765 111025783569 111025935287 111026595594 111026718715
111026832947 111009249906 111018177489 111021397780 111022592250 111022711769
111022831177 111023794952 111023994460 111024095935 111024598540 111024681510
111024767144 111024853342 111025472968 111025634418 111025783604 111025935344
111026595606 111026718760 111026833061 111009250739 111018177692 111021397892
111022592261 111022711859 111022831188 111023794963 111023994493 111024095979
111024598595 111024681532 111024767155 111024853353 111025473206 111025634430
111025783615 111025935366 111026595617 111026718816 111026833072 111009251459
111018177704 111021397904 111022592340 111022711860 111022831223 111023794996
111023994594 111024096509 111024598708 111024681598 111024767346 111024853364
111025473217 111025634485 111025783637 111025935388 111026595640 111026719008
111026833106 111009252023 111018177793 111021397960 111022592351 111022711893
111022831267 111023795010 111023994662 111024096543 111024598720 111024681756
111024767357 111024853375 111025473262 111025634676 111025783671 111025935399
111026595673 111026719020 111026833117 111009252146 111018177906 111021398095
111022592430 111022711916 111022831278 111023795076 111023994673 111024096598
111024598809 111024682139 111024767391 111024853386 111025473273 111025635105
111025783738 111025935456 111026595684 111026719075 111026833184 111009253978
111018178176 111021398365 111022592441 111022711938 111022831302 111023795111
111023994707 111024096600 111024598900 111024682140 111024768066 111024853409
111025473352 111025635194 111025783794 111025935603 111026595730 111026719110
111026833263 111009253990 111018178277 111021398376 111022592452 111022711949
111022831425 111023795133 111023994752 111024096633 111024599057 111024682151
111024768077 111024853487 111025473633 111025635217 111025783806 111025935614
111026595785 111026719176 111026833285 111009254160 111018179953 111021398466
111022592575 111022711994 111022831436 111023795188 111023994774 111024096712
111024599080 111024682522 111024768099 111024853599 111025473699 111025635284
111025783884 111025936222 111026595819 111026719198 111026833353 111009256409
111018179997 111021399704 111022592610 111022712030 111022831458 111023795256
111023994785 111024096723 111024599103 111024682612 111024768101 111024853634
111025474016 111025635464 111025783952 111025936266 111026595842 111026719200
111026833487 111009256904 111018180472 111021399726 111022592632 111022712041
111022831571 111023795267 111023994808 111024096734 111024599226 111024682623
111024768134 111024853678 111025474027 111025635857 111025783985 111025936277
111026595897 111026719435 111026833588 111009258322 111018180618 111021399793
111022592654 111022712175 111022831964 111023795278 111023994819 111024096767
111024599237 111024683758 111024768145 111024853689 111025474083 111025635969
111025784043 111025936299 111026595965 111026719446 111026833948 111009293332
111018180652 111021400527 111022592665 111022712221 111022831997 111023795302
111023994842 111024096802 111024599271 111024683893 111024768156 111024854826
111025474106 111025635970 111025784054 111025936345 111026595987 111026719570
111026834062 111009298797 111018181990 111021400752 111022592687 111022712232
111022832000 111023795324 111023994875 111024096824 111024599372 111024683916
111024768190 111024854859 111025474364 111025635992 111025784076 111025936378
111026595998 111026719750 111026834242 111009298922 111018182047 111021400987
111022592711 111022712265 111022832044 111023795346 111023994932 111024096846
111024599675 111024683950 111024768202 111024854893 111025474397 111025636016
111025784616 111025936389 111026596001 111026719772 111026834387 111009299440
111018182069 111021401348 111022592890 111022712287 111022832112 111023795368
111023995809 111024096880 111024599686 111024683994 111024768213 111024854949
111025474409 111025636375 111025784650 111025936402 111026596078 111026719783
111026834398 111009300498 111018182115 111021401382 111022592902 111022712300
111022832134 111023795403 111023995810 111024096903 111024600308 111024684007
111024768279 111024854950 111025474410 111025636421 111025784694 111025936446
111026596089 111026719794 111026836143 111009301118 111018182340 111021401472
111022592924 111022712333 111022832156 111023795414 111023995876 111024096969
111024600331 111024684029 111024768291 111024855030 111025474432 111025636487
111025784717 111025936468 111026596102 111026720088 111026836200 111009301499
111018182463 111021401595 111022592946 111022712412 111022832167 111023795425
111023995900 111024096981 111024600375 111024684085 111024768303 111024855041
111025474443 111025636498 111025784762 111025936569 111026596124 111026720101
111026836233 111009302120 111018182812 111021402136 111022592957 111022712467
111022832190 111023795469 111023995911 111024096992 111024600487 111024684108
111024768358 111024855096 111025474476 111025636500 111025784784 111025936660
111026596157 111026720202 111026836255 111009302546 111018182980 111021402181
111022592979 111022712502 111022832224 111023795526 111023996237 111024097027
111024600498 111024684153 111024768370 111024855108 111025474533 111025636511
111025784896 111025936749 111026596191 111026720224 111026836266 111009303660
111018183059 111021402327 111022592980 111022712535 111022832246 111023795560
111023996282 111024097049 111024600511 111024684164 111024768965 111024855119
111025474544 111025637523 111025784919 111025936761 111026596214 111026720268
111026836312 111009304919 111018183149 111021402372 111022593004 111022712591
111022832268 111023795571 111023996293 111024097061 111024600555 111024684210
111024768987 111024855131 111025474915 111025637534 111025785022 111025936828
111026596247 111026720279 111026836389 111009306764 111018184038 111021402440
111022593015 111022712625 111022832279 111023795649 111023996305 111024097094
111024600656 111024684232 111024768998 111024855142 111025474926 111025637589
111025785099 111025936873 111026596281 111026720426 111026836424

 



SCH-A- 2

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111009308160 111018185084 111021402620 111022593206 111022712670
111022832303 111023795672 111023996776 111024097151 111024600678 111024684276
111024769179 111024855197 111025475040 111025637680 111025785392 111025936930
111026596461 111026720550 111026836446 111009308340 111018185185 111021402754
111022593239 111022712737 111022832381 111023795694 111023996800 111024097162
111024600690 111024684298 111024769337 111024855265 111025475073 111025637714
111025785426 111025938325 111026596517 111026720606 111026836491 111009376806
111018185387 111021403137 111022593688 111022712748 111022832404 111023795706
111023996811 111024097207 111024600713 111024684311 111024769416 111024855276
111025475084 111025637736 111025785437 111025939045 111026596528 111026720707
111026836503 111010355120 111018185602 111021403160 111022593699 111022712759
111022832561 111023795717 111023996822 111024097218 111024600735 111024684399
111024769461 111024855311 111025475400 111025637781 111025785493 111025939089
111026596539 111026720820 111026836547 111010360250 111018185950 111021403429
111022593701 111022712771 111022832594 111023797270 111023996833 111024097263
111024600779 111024684401 111024769517 111024855333 111025475455 111025637826
111025785516 111025939157 111026597079 111026720864 111026836659 111010364568
111018186591 111021403711 111022593712 111022712906 111022832617 111023797304
111023996844 111024097308 111024600791 111024684412 111024769528 111024855355
111025475499 111025637994 111025785527 111025939203 111026597125 111026720909
111026837155 111010364883 111018188212 111021403722 111022593880 111022712962
111022832639 111023797438 111023996901 111024097319 111024600803 111024684423
111024769551 111024855366 111025475545 111025638007 111025785538 111025939214
111026597866 111026720987 111026838651 111010365277 111018188649 111021404273
111022593914 111022712973 111022832774 111023797494 111023997126 111024097320
111024600870 111024684434 111024769584 111024855377 111025476355 111025638524
111025785550 111025939326 111026597877 111026721067 111026838673 111010365457
111018188717 111021404329 111022593969 111022713165 111022832785 111023797517
111023997148 111024097375 111024600904 111024684445 111024769595 111024855401
111025476388 111025639031 111025785561 111025939348 111026597934 111026721168
111026839034 111010365738 111018188829 111021404352 111022593970 111022713187
111022832796 111023797528 111023997159 111024097409 111024600993 111024684467
111024769607 111024855423 111025476423 111025639053 111025785606 111025939720
111026597956 111026721225 111026839090 111010376415 111018188885 111021404699
111022593981 111022713222 111022832831 111023797539 111023997171 111024097487
111024601073 111024684502 111024769630 111024855445 111025476490 111025639064
111025785639 111025939775 111026598014 111026721247 111026839113 111010376516
111018188931 111021404701 111022594038 111022713244 111022832853 111023797540
111023997597 111024097533 111024601084 111024684513 111024769764 111024855489
111025476535 111025639086 111025785651 111025939786 111026598058 111026721258
111026839157 111010376763 111018189291 111021405566 111022594050 111022713255
111022832864 111023797618 111023997676 111024098095 111024601107 111024684535
111024769775 111024855490 111025476568 111025639097 111025785695 111025939810
111026598069 111026721326 111026839179 111010376897 111018189370 111021405634
111022594061 111022714021 111022832886 111023797652 111023997687 111024098130
111024601118 111024684579 111024769786 111024855502 111025476670 111025639233
111025785729 111025939854 111026598092 111026721359 111026839236 111010377337
111018189572 111021405904 111022594094 111022714032 111022833427 111023797663
111023997878 111024098196 111024601152 111024684580 111024770340 111024855557
111025476681 111025639255 111025785820 111025939911 111026598159 111026721450
111026839258 111010378529 111018189606 111021406512 111022594106 111022714054
111022833494 111023797720 111023997924 111024098275 111024601208 111024684591
111024770351 111024855591 111025477019 111025639299 111025785853 111025940003
111026598171 111026721674 111026839281 111010379126 111018243146 111021406747
111022594162 111022714065 111022833607 111023797742 111023997957 111024100077
111024601219 111024684603 111024770362 111024855603 111025477031 111025639301
111025785932 111025940047 111026598294 111026721708 111026839304 111010379261
111018244642 111021407535 111022594173 111022714087 111022833652 111023797955
111023997980 111024102428 111024601534 111024684614 111024770395 111024855636
111025477097 111025639457 111025785943 111025940058 111026598306 111026721720
111026839326 111010379373 111018244709 111021407580 111022594195 111022714111
111022833663 111023798002 111023998004 111024102439 111024601556 111024684726
111024770441 111024855704 111025477198 111025639480 111025786089 111025940115
111026598340 111026721786 111026839348 111010379418 111018244765 111021407715
111022594218 111022714155 111022833674 111023798013 111023998026 111024102440
111024601758 111024684748 111024770452 111024855715 111025477266 111025639514
111025786090 111025940126 111026598362 111026721854 111026852804 111010379519
111018244833 111021407782 111022594241 111022714199 111022833685 111023798024
111023998060 111024102451 111024601781 111024684759 111024770519 111024855726
111025477334 111025639525 111025786124 111025940137 111026598463 111026721865
111026852837 111010380757 111018245081 111021407849 111022594274 111022714223
111022833719 111023798068 111023998857 111024102473 111024601792 111024684771
111024770564 111024855748 111025477378 111025639536 111025786270 111025940148
111026598609 111026721887 111026852848 111010381129 111018245171 111021410786
111022594465 111022714256 111022833742 111023798080 111023998914 111024102541
111024601826 111024684883 111024770575 111024855760 111025477479 111025639547
111025787114 111025940193 111026598610 111026721922 111026852859 111010381444
111018245249 111021411192 111022594533 111022714289 111022833764 111023798103
111023998958 111024102563 111024601859 111024684928 111024770609 111024855771
111025477547 111025639558 111025787136 111025940205 111026598643 111026721988
111026852860 111010381804 111018246329 111021411541 111022594544 111022714380
111022833809 111023798125 111023998981 111024102619 111024602131 111024684939
111024770610 111024855782 111025477558 111025639592 111025787147 111025940227
111026598687 111026722079 111026852916 111010381905 111018246598 111021411631
111022594555 111022714425 111022833821 111023798136 111023998992 111024102620
111024602142 111024685345 111024770632 111024855793 111025477570 111025639604
111025787181 111025940238 111026599048 111026722103 111026853535 111010381972
111018246622 111021411675 111022594645 111022714436 111022833854 111023798170
111023999005 111024102697 111024602175 111024685356 111024770665 111024855805
111025478414 111025639615 111025787327 111025940250 111026599059 111026722114
111026853568 111010383334 111018246778 111021411743 111022595185 111022714481
111022833876 111023798181 111023999588 111024102754 111024602197 111024685435
111024770676 111024855827 111025478458 111025640527 111025787484 111025940306
111026599138 111026722833 111026853580 111010384212 111018246914 111021411776
111022595196 111022714492 111022833922 111023798215 111023999599 111024102798
111024602210 111024685468 111024770700 111024855849 111025478874 111025640549
111025787529 111025940317 111026599161 111026722923 111026853603 111010384683
111018247106 111021411798 111022595208 111022714537 111022834103 111023798248
111023999612 111024105982 111024602254 111024685479 111024770722 111024855861
111025478885 111025640639 111025787541 111025940328 111026599183 111026722945
111026853636 111010384728 111018248297 111021411833 111022595219 111022714559
111022834204 111023798259 111023999623 111024106006 111024602311 111024685503
111024770766 111024855872 111025478919 111025640640 111025787563 111025940395
111026599239 111026722956 111026853647 111010385505 111018248332 111021411844
111022595242 111022714593 111022834260 111023798327 111023999645 111024106073
111024602355 111024685514 111024770801 111024855883 111025478931 111025640673
111025787642 111025940430 111026599318 111026723014 111026853669 111010385763
111018248488 111021412003 111022595297 111022714627 111022834271 111023798338
111024000098 111024106084 111024602366 111024685525 111024770878 111024855894
111025478942 111025640718 111025787653 111025940485 111026599598 111026723025
111026853681 111010385965 111018248545 111021412014 111022595354 111022714975
111022834293 111023798585 111024000111 111024110573 111024602377 111024685547
111024770957 111024855928 111025479000 111025640785 111025787697 111025940508
111026599969 111026723036 111026853715 111010386472 111018249300 111021412126
111022595365 111022714997 111022834338 111023798596 111024000122 111024254471
111024602489 111024685626 111024770968 111024855984 111025479022 111025640820
111025787709 111025942072 111026599981 111026723047 111026853726 111010387899
111018249502 111021412160 111022595455 111022715055 111022834350 111023798620
111024000166 111024382473 111024602524 111024685637 111024771004 111024855995
111025479044 111025640831 111025787710 111025942117 111026600029 111026723092
111026853760 111010388137 111018249524 111021412250 111022595512 111022715077
111022834383 111023798675 111024000201 111024382529 111024602726 111024685648
111024771060 111024856008 111025479077 111025641023 111025787800 111025942139
111026600074 111026723115 111026853771 111010388407 111018249546 111021412294
111022595589 111022715101 111022834428 111023798709 111024000234 111024382934
111024602759 111024685660 111024771093 111024856019 111025479145 111025641067
111025787833 111025942184 111026600388 111026723126 111026853805 111010388586
111018250559 111021412744 111022595590 111022715156 111022834440 111023798721
111024000245 111024383058 111024602793 111024685671 111024771105 111024856031
111025479156 111025641113 111025787934 111025942218 111026600412 111026723193
111026853849 111010388643 111018250818 111021412801 111022595602 111022715202
111022834473 111023798743 111024000267 111024383081 111024602805 111024685682
111024771116 111024856042 111025479167 111025641124 111025787945 111025942274
111026600445 111026723227 111026853861 111010389903 111018250908 111021412878
111022595613 111022715673 111022834585 111023798822 111024000380 111024383104
111024602827 111024685693 111024771161 111024856075 111025479651 111025641146
111025787956 111025942285 111026600478 111026723238 111026853883 111010390073
111018251358 111021412890 111022595646 111022715808 111022834664 111023798833
111024000425 111024383441 111024602850 111024685716 111024771194 111024856110
111025479673 111025641180 111025788003 111025942364 111026600513 111026723250
111026853928 111010390343 111018251538 111021412935 111022595668 111022715819
111022834675 111023798901 111024000492 111024383463 111024602883 111024685761
111024771284 111024856255 111025479774 111025642068 111025788957 111025942375
111026600535 111026723452 111026853939 111010390860 111018251639 111021413026
111022595680 111022715987 111022834697 111023798912 111024000526 111024383575
111024602894 111024685783 111024771307 111024856266 111025479785 111025642080
111025788979 111025942386 111026600579 111026723519 111026853973 111010391568
111018251640 111021413037 111022595714 111022716067 111022834709 111023798956
111024000559 111024383643 111024603053 111024685817 111024771510 111024856301
111025479796 111025642271 111025788991 111025942409 111026600580 111026723665
111026853995 111010391995 111018251662 111021413217 111022595758 111022716315
111022834710 111023798989 111024000560 111024383711 111024603143 111024685840
111024771543 111024857043 111025479808 111025642316 111025789026 111025942465
111026600591 111026723687 111026854008 111010392693 111018251796 111021413475
111022595770 111022716337 111022834901 111023799003 111024000650 111024383946
111024603222 111024685873 111024771565 111024857065 111025479842 111025642428
111025789587 111025942476 111026600636 111026724217 111026854019 111010392851
111018252078 111021413611 111022595804 111022716348 111022834912 111023799036
111024000661 111024383968 111024603604 111024685884 111024771576 111024857100
111025479875 111025642473 111025789644 111025942522 111026600715 111026724284
111026854020 111010392974 111018252135 111021413644 111022595815 111022716359
111022834923 111023799047 111024000683 111024384082 111024603660 111024685907
111024771622 111024857841 111025480439 111025642484 111025789688 111025942555
111026600726 111026724295 111026854053 111010393098 111018252304 111021413824
111022595826 111022716450 111022834945 111023799058 111024000728 111024384105
111024603671 111024685963 111024771644 111024857863 111025480462 111025642530
111025789712 111025942599 111026600737 111026724318 111026854064 111010393144
111018252348 111021414016 111022595837 111022716461 111022834956 111023799148
111024000773 111024384217 111024603682 111024686021 111024771712 111024857931
111025480495 111025642686 111025789857 111025942656 111026600748 111026724329
111026854086 111010393391 111018252517 111021414162 111022595859 111022716494
111022834990 111023799193 111024000841 111024384228 111024603716 111024686032
111024771767 111024858033 111025480563 111025642710 111025789903 111025942724
111026600771 111026724330 111026854109 111010393717 111018252539 111021414386
111022595938 111022716607 111022835014 111023799261 111024000942 111024384385
111024603727 111024686043 111024771789 111024858044 111025480631 111025642721
111025789958 111025942735 111026600782 111026724419 111026854121 111010393964
111018252900 111021414566 111022595961 111022716696 111022835036 111023799272
111024000964 111024384396 111024603750 111024686841 111024771813 111024858066
111025480642 111025642754 111025789970 111025942780 111026600816 111026724598
111026854165 111010395427 111018256128 111021414746 111022595972 111022716720
111022835081 111023800095 111024001022 111024384497 111024603783 111024686885
111024771824 111024858112 111025480721 111025642899 111025790040 111025942803
111026600827 111026724699 111026854480 111010395630 111018256421 111021414836
111022596030 111022716731 111022835104 111023801388 111024001112 111024384509
111024603794 111024686919 111024771835 111024858178 111025480934 111025642967
111025790095 111025942814 111026601390 111026724712 111026854570 111010395719
111018256746 111021415073 111022596063 111022716753 111022835159 111023801399
111024001156 111024384868 111024603963 111024686931 111024771857 111024858268
111025480978 111025643025 111025790107 111025942825 111026601457 111026724723
111026854581 111010395944 111018256757 111021415545 111022596142 111022716786
111022835407 111023801412 111024001291 111024384936 111024603974 111024687459
111024771868 111024858280 111025480989 111025643036 111025790118 111025942847
111026601491 111026724756 111026854592 111010395966 111018256836 111021415589
111022596175 111022716810 111022835508 111023801456 111024001303 111024385083
111024603985 111024687471 111024771891 111024858303 111025481069 111025643069
111025790141 111025942937 111026601514 111026724778 111026854604 111010396147
111018257152 111021415736 111022596209 111022716988 111022835542 111023801467
111024001358 111024385162 111024604009 111024687493 111024771903 111024858347
111025481249 111025643081 111025790163 111025942948 111026601547 111026724789
111026854659 111010396608 111018257387 111021415770 111022596300 111022717002
111022835575 111023801502 111024001369 111024385207 111024604054 111024687516
111024771981 111024858358 111025481250 111025643137 111025790174 111025942959
111026601558 111026724802 111026854727 111010397216 111018258748 111021415826
111022596399 111022717013 111022835665 111023801568 111024001370 111024385296
111024604076 111024687583 111024772016 111024858381 111025482262 111025643159
111025790185 111025942971 111026601570 111026725623 111026855526 111010397531
111018258928 111021415994 111022596423 111022717158 111022835676 111023801603
111024001460 111024385320 111024604098 111024687594 111024772027 111024858505
111025482352 111025643160 111025790242 111025942982 111026601648 111026725634
111026855560 111010398183 111018259109 111021416276 111022597110 111022717316
111022835687 111023801625 111024001471 111024385421 111024604100 111024687640
111024772061 111024858538 111025482363 111025643182 111025790253 111025943286
111026602111 111026725667 111026855593 111010398385 111018259154 111021416366
111022597154 111022717361 111022835744 111023801658 111024001493 111024385498
111024604177 111024687684 111024772140 111024858606 111025482419 111025643227
111025790297 111025943310 111026602122 111026725689 111026855885 111010399038
111018260268 111021416412 111022597165 111022717372 111022835788 111023801670
111024001516 111024385544 111024604199 111024687695 111024772229 111024858639
111025482453 111025643250 111025790365 111025943343 111026602212 111026725713
111026856190 111010400884 111018260932 111021416478 111022597176 111022717495
111022835845 111023801692 111024001550 111024385577 111024604278 111024687729
111024772252 111024858673 111025482509 111025643306 111025790433 111025943501
111026602245 111026725757 111026856213 111010401874 111018261887 111021416513
111022597211 111022717833 111022835856 111023801748 111024001639 111024385612
111024604335 111024687752 111024772296 111024858718 111025482598 111025643362
111025790444 111025943545 111026602302 111026725768 111026856235 111010401896
111018262002 111021416557 111022597244 111022717888 111022835902 111023804673
111024001730 111024385993 111024604368 111024687909 111024772319 111024858752
111025482677 111025643407 111025790455 111025943848 111026602346 111026725858
111026856246 111010402101 111018262013 111021416759 111022597299 111022717956
111022835980 111023805012 111024001741 111024386231 111024604403 111024687943
111024772320 111024858774 111025482745 111025643429 111025790501 111025943905
111026602368 111026725881 111026856257 111010403416 111018262103 111021416782
111022597479 111022717989 111022835991 111023805023 111024001819 111024386477
111024604458 111024687954 111024772353 111024858796 111025483207 111025643542
111025790523 111025943916 111026602425 111026725915 111026856268 111010403922
111018262147 111021416827 111022597480 111022718003 111022836004 111023805090
111024001853 111024386602 111024604571 111024688113 111024772364 111024858808
111025483229 111025644082 111025790534 111025943927 111026602458 111026725982
111026856358 111010442958 111018262721 111021416973 111022597491 111022718014
111022836026 111023805102 111024001909 111024386680 111024604582 111024688124
111024772375 111024858819 111025483252 111025644116 111025790578 111025943938
111026602548 111026726040 111026856369 111010443410 111018262956 111021417918
111022597503 111022718025 111022836059 111023805124 111024001910 111024386703
111024604605 111024688135 111024772386 111024858820 111025483285 111025644217
111025790613 111025943949 111026602605 111026726062 111026856381 111010443713
111018263306 111021418302 111022598188 111022718373 111022836105 111023805135
111024001932 111024386747 111024604627 111024688146 111024772892 111024858842
111025483487 111025644239 111025790624 111025944029 111026602638 111026726095
111026856392 111010443757 111018263520 111021418346 111022598201 111022718395
111022836138 111023805180 111024001998 111024386770 111024604672 111024688157
111024772993 111024858875 111025483544 111025644307 111025790635 111025944030
111026602650 111026726141 111026856404 111010443836 111018263531 111021418481
111022598212 111022718407 111022836295 111023805191 111024002269 111024386837
111024604683 111024688179 111024773040 111024858910 111025483599 111025644341
111025790657 111025944041 111026602694 111026726208 111026856561

 



SCH-A- 3

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111010503338 111018264228 111021418571 111022598290 111022718463
111022836318 111023805214 111024002304 111024386848 111024604694 111024688180
111024773107 111024858943 111025483645 111025644385 111025790769 111025944063
111026602717 111026726231 111026857483 111011299229 111018264385 111021418582
111022598302 111022718520 111022836329 111023805270 111024002371 111024387254
111024604717 111024688214 111024773310 111024858954 111025483735 111025644408
111025790826 111025944120 111026602751 111026726646 111026860151 111011548653
111018264543 111021419022 111022598324 111022719295 111022836352 111023805281
111024002461 111024387298 111024604728 111024688236 111024773332 111024859191
111025483814 111025644419 111025790837 111025944175 111026602784 111026726657
111026864672 111011653717 111018264600 111021419572 111022598346 111022719329
111022836374 111023805304 111024002540 111024387401 111024605022 111024688247
111024773365 111024859203 111025483847 111025644420 111025790859 111025944186
111026603471 111026726758 111026864885 111011654145 111018264846 111021419684
111022598469 111022719352 111022837094 111023805360 111024002584 111024387412
111024605066 111024688258 111024773938 111024859225 111025483858 111025644611
111025790949 111025944265 111026603505 111026726769 111026864919 111011662144
111018265094 111021419831 111022598515 111022719396 111022837151 111023805371
111024002630 111024387513 111024605099 111024688269 111024773972 111024859337
111025483926 111025644835 111025790950 111025944647 111026603684 111026726781
111026864920 111011672886 111018265207 111021420529 111022598560 111022719419
111022837162 111023805416 111024002944 111024387535 111024605167 111024688292
111024773994 111024859359 111025483937 111025644846 111025790994 111025944670
111026603695 111026727737 111026864931 111011673168 111018265960 111021420833
111022598593 111022719486 111022837173 111023805450 111024002999 111024387557
111024605505 111024688304 111024774007 111024859393 111025483959 111025644857
111025792435 111025944704 111026603718 111026727748 111026865099 111011673427
111018266073 111021420912 111022598650 111022719565 111022837195 111023805630
111024003080 111024387669 111024605516 111024688326 111024774041 111024859438
111025483960 111025645263 111025792895 111025944737 111026603763 111026727759
111026865583 111011673438 111018266444 111021421069 111022598740 111022719576
111022837207 111023805652 111024003169 111024387670 111024605538 111024688348
111024774096 111024859449 111025484062 111025645274 111025793144 111025944748
111026604113 111026727995 111026867484 111012376765 111018266477 111021421070
111022598807 111022719600 111022837263 111023805663 111024003305 111024388031
111024605549 111024688382 111024774131 111024859461 111025485119 111025645319
111025793515 111025944759 111026604146 111026728031 111026867495 111012562278
111018266488 111021421339 111022599134 111022719633 111022837274 111023805685
111024003316 111024388121 111024605572 111024688450 111024774164 111024859494
111025485120 111025645386 111025793582 111025944782 111026604179 111026728075
111026867596 111012562739 111018266523 111021421351 111022599257 111022719756
111022837320 111023805753 111024003350 111024388143 111024605606 111024688461
111024774175 111024859506 111025485153 111025645409 111025793638 111025944793
111026604214 111026728086 111026867608 111012562920 111018266703 111021421474
111022599347 111022719789 111022837386 111023805832 111024003439 111024388200
111024605707 111024688472 111024774568 111024859517 111025485164 111025645500
111025793649 111025944827 111026604348 111026728132 111026867620 111012564887
111018267041 111021421812 111022599358 111022719879 111022837409 111023805876
111024003440 111024388255 111024605729 111024688483 111024774579 111024859562
111025485197 111025645779 111025793650 111025944850 111026604472 111026728200
111026869206 111012567790 111018267423 111021422699 111022599437 111022719925
111022837421 111023805898 111024003484 111024388299 111024605730 111024688506
111024774580 111024859595 111025485243 111025645847 111025793661 111025944883
111026604539 111026728211 111026870859 111012568106 111018267568 111021422701
111022599471 111022720602 111022837544 111023805922 111024003495 111024388626
111024605741 111024689765 111024774603 111024859652 111025485401 111025645869
111025793672 111025944928 111026604595 111026728244 111026870905 111012569501
111018267579 111021423049 111022599527 111022720613 111022837577 111023806002
111024003518 111024388660 111024605853 111024689822 111024774614 111024859719
111025485434 111025645892 111025793874 111025944984 111026604641 111026728389
111026870983 111012574125 111018267669 111021423207 111022599550 111022720703
111022837634 111023806091 111024003529 111024388727 111024605864 111024689833
111024774681 111024859720 111025485827 111025645982 111025793896 111025945053
111026604708 111026728446 111026871074 111012583136 111018267973 111021423229
111022599583 111022720714 111022838309 111023806103 111024003530 111024389212
111024605875 111024689866 111024774704 111024859753 111025485849 111025645993
111025793919 111025945086 111026604720 111026728457 111026871085 111012611442
111018268064 111021423274 111022599785 111022720725 111022838433 111023806181
111024003563 111024389324 111024605909 111024689899 111024774726 111024860384
111025485872 111025646051 111025794156 111025945109 111026604810 111026728479
111026871153 111012611598 111018268446 111021423285 111022599820 111022720758
111022838455 111023806204 111024003596 111024389335 111024605943 111024689901
111024774872 111024860395 111025485906 111025646107 111025794202 111025945121
111026604865 111026728558 111026871243 111012611611 111018268604 111021423397
111022599864 111022720815 111022838477 111023806350 111024003620 111024389379
111024605954 111024689923 111024774883 111024860430 111025485984 111025646646
111025794235 111025945154 111026604900 111026728592 111026871322 111012611655
111018270056 111021423454 111022599910 111022720848 111022838534 111023806372
111024003653 111024389515 111024605965 111024689978 111024774906 111024860485
111025486019 111025646860 111025794303 111025945165 111026606148 111026728604
111026871344 111012612623 111018270461 111021423577 111022599976 111022720871
111022838590 111023806473 111024003664 111024389548 111024605987 111024690004
111024774928 111024860788 111025486020 111025646905 111025794314 111025945187
111026606182 111026728626 111026871399 111012612971 111018270652 111021424545
111022599998 111022720882 111022838624 111023806495 111024003686 111024389672
111024606001 111024690071 111024774973 111024860799 111025486109 111025646916
111025794471 111025945198 111026606193 111026728660 111026871401 111012613444
111018270810 111021425467 111022600069 111022721007 111022838635 111023806541
111024003743 111024389852 111024606023 111024690093 111024774995 111024860845
111025486772 111025646950 111025794505 111025945200 111026606205 111026728682
111026871456 111012613871 111018270832 111021425513 111022600081 111022721018
111022838657 111023806552 111024003776 111024389953 111024606034 111024690138
111024775019 111024860878 111025486806 111025647030 111025794538 111025945277
111026606261 111026728716 111026871489 111012616458 111018270854 111021426075
111022600126 111022721029 111022838679 111023806574 111024003787 111024390281
111024606067 111024690183 111024775031 111024860913 111025486817 111025647120
111025794594 111025945299 111026606317 111026728794 111026871513 111012616863
111018271114 111021426110 111022600227 111022721041 111022838736 111023806608
111024003798 111024390315 111024606078 111024690228 111024775042 111024861026
111025486884 111025647131 111025794628 111025945312 111026606351 111026729256
111026871524 111012617178 111018272003 111021426121 111022600238 111022721085
111022838769 111023806721 111024003822 111024390416 111024606089 111024690239
111024775075 111024861071 111025487100 111025647142 111025794639 111025945323
111026606632 111026729267 111026871557 111012619754 111018272160 111021426143
111022600250 111022721096 111022838837 111023806754 111024004160 111024390427
111024606090 111024690262 111024775086 111024861093 111025487122 111025647209
111025794695 111025945413 111026606665 111026729302 111026872750 111012620004
111018272339 111021426794 111022600261 111022721108 111022839030 111023806787
111024004216 111024390449 111024606124 111024690307 111024775109 111024861981
111025487144 111025647232 111025794707 111025945479 111026606700 111026729380
111026872794 111012627416 111018272698 111021426963 111022600306 111022721131
111022839164 111023806798 111024004317 111024390551 111024606247 111024690330
111024775110 111024861992 111025487313 111025647265 111025794718 111025945503
111026606711 111026729470 111026872828 111012627540 111018272801 111021427188
111022600351 111022721164 111022839366 111023806833 111024004328 111024390607
111024606270 111024690396 111024775187 111024862027 111025487357 111025647704
111025794796 111025945514 111026606722 111026729481 111026872851 111012627810
111018272957 111021427380 111022600384 111022721254 111022839388 111023806855
111024004340 111024390708 111024606371 111024690419 111024775233 111024862049
111025487469 111025647737 111025794875 111025945570 111026606733 111026730034
111026872952 111012630667 111018273015 111021427447 111022600407 111022721276
111022839401 111023806877 111024004395 111024390775 111024606393 111024690420
111024775277 111024862072 111025487559 111025647805 111025794886 111025945581
111026606744 111026730045 111026872963 111012631398 111018273228 111021427740
111022600520 111022721287 111022839434 111023806888 111024004429 111024391620
111024606416 111024690475 111024775288 111024862117 111025488280 111025647816
111025794965 111025945592 111026606755 111026730056 111026872996 111012631680
111018273565 111021428000 111022600531 111022721434 111022839467 111023806899
111024004463 111024391642 111024606427 111024690486 111024775323 111024862140
111025488785 111025647861 111025794987 111025945604 111026606799 111026730584
111026873032 111012632232 111018273655 111021428099 111022600609 111022721513
111022839478 111023806956 111024004564 111024391653 111024606438 111024690510
111024775402 111024862162 111025488831 111025647894 111025794998 111025945615
111026606878 111026730607 111026873111 111012632782 111018273699 111021428853
111022600621 111022721535 111022839490 111023806990 111024004610 111024392205
111024606472 111024690587 111024775413 111024862252 111025489281 111025648008
111025795090 111025945637 111026606902 111026730652 111026873122 111012633626
111018273745 111021429056 111022600632 111022722514 111022839524 111023807081
111024004766 111024392238 111024606494 111024690688 111024775424 111024862296
111025489304 111025648020 111025795146 111025945648 111026606968 111026730708
111026873177 111012634223 111018273790 111021429135 111022600687 111022722570
111022839546 111023807148 111024004777 111024392665 111024606540 111024690699
111024775491 111024862319 111025489618 111025648086 111025795179 111025945682
111026606991 111026730719 111026873278 111012634649 111018274151 111021429179
111022600700 111022722581 111022839591 111023807216 111024004788 111024392744
111024606551 111024691757 111024775503 111024862320 111025489652 111025648244
111025795203 111025945716 111026607026 111026730764 111026873289 111012636146
111018274511 111021429191 111022600801 111022722615 111022839647 111023807227
111024004878 111024392766 111024606584 111024691768 111024775536 111024862342
111025489742 111025648277 111025795269 111025945783 111026607037 111026730809
111026873302 111012638328 111018274588 111021429854 111022600957 111022722671
111022840267 111023807351 111024004890 111024392823 111024607068 111024691779
111024775569 111024862364 111025489887 111025649593 111025795292 111025945851
111026607060 111026730810 111026873391 111012641603 111018275040 111021430047
111022601004 111022722716 111022840728 111023807407 111024005026 111024392991
111024607079 111024691780 111024775581 111024862409 111025489999 111025649638
111025795304 111025946841 111026607105 111026730865 111026873414 111012642288
111018276579 111021430205 111022601026 111022722727 111022840739 111023807429
111024005037 111024393015 111024607080 111024691836 111024775604 111024862432
111025490126 111025649672 111025795337 111025946852 111026607127 111026730887
111026873425 111012642783 111018276669 111021430856 111022601060 111022722794
111022840762 111023807474 111024005048 111024393071 111024607114 111024691892
111024775615 111024862443 111025490834 111025649739 111025795371 111025947314
111026607600 111026730922 111026873469 111012642817 111018276939 111021431004
111022601093 111022722828 111022840829 111023807485 111024005071 111024393105
111024607125 111024691915 111024775626 111024862476 111025490957 111025649784
111025795449 111025947471 111026607622 111026730933 111026873492 111012645753
111018276984 111021431701 111022601149 111022722851 111022841235 111023807520
111024005116 111024393138 111024607147 111024691971 111024775671 111024862487
111025491015 111025649818 111025795461 111025947493 111026607756 111026731608
111026873548 111012646147 111018277154 111021431835 111022601228 111022723098
111022841325 111023807564 111024005206 111024393532 111024607158 111024691993
111024775727 111024862522 111025491093 111025649829 111025795472 111025947572
111026607846 111026731619 111026873616 111012646181 111018277176 111021432049
111022601295 111022723122 111022841358 111023807575 111024005217 111024393701
111024607170 111024692017 111024775749 111024862533 111025491105 111025649852
111025795494 111025947583 111026607936 111026731631 111026873694 111012646215
111018277211 111021432072 111022601307 111022723133 111022841516 111023807597
111024005330 111024393756 111024607383 111024692051 111024775750 111024862544
111025491138 111025649896 111025795506 111025947606 111026608128 111026731787
111026873728 111012646293 111018277266 111021432094 111022601330 111022723290
111022841583 111023807621 111024005363 111024394791 111024607406 111024692152
111024775783 111024862555 111025491183 111025649942 111025795517 111025947718
111026608173 111026731833 111026874538 111012647823 111018277323 111021432195
111022601352 111022723335 111022841707 111023807632 111024005408 111024394869
111024607417 111024692174 111024775794 111024862612 111025491194 111025649964
111025795551 111025947820 111026608229 111026731888 111026874639 111012647935
111018277547 111021432263 111022601408 111022723346 111022841718 111023807654
111024005419 111024394870 111024607428 111024692231 111024775828 111024862645
111025491217 111025650641 111025795595 111025947853 111026608263 111026731912
111026874640 111012648587 111018277738 111021432432 111022601419 111022723380
111022841741 111023807665 111024005981 111024394959 111024607439 111024692242
111024775884 111024862656 111025491352 111025650652 111025795663 111025948247
111026608320 111026731945 111026874662 111012652324 111018277839 111021432454
111022601521 111022723403 111022841954 111023807676 111024005992 111024395062
111024607451 111024692264 111024775895 111024862678 111025491903 111025650696
111025795685 111025948337 111026608364 111026731967 111026874695 111012652942
111018277840 111021432476 111022602375 111022723458 111022842067 111023807687
111024006038 111024395882 111024607462 111024692275 111024775907 111024862689
111025491969 111025650719 111025795854 111025948348 111026608375 111026732182
111026874752 111012652953 111018277851 111021432522 111022602386 111022723470
111022842102 111023807700 111024006544 111024395905 111024607484 111024692343
111024776694 111024862702 111025492038 111025650810 111025795922 111025948371
111026608397 111026732205 111026875146 111012653224 111018277952 111021432544
111022602409 111022723481 111022842168 111023807722 111024006599 111024396063
111024607495 111024692422 111024776717 111024862735 111025492049 111025650821
111025796978 111025948382 111026608410 111026732227 111026875180 111012654337
111018277963 111021432779 111022602476 111022723515 111022842236 111023807766
111024006667 111024396175 111024607518 111024692455 111024776751 111024862858
111025492050 111025650854 111025796989 111025948393 111026608465 111026732272
111026875247 111012656070 111018278100 111021433354 111022602566 111022723526
111022842281 111023807801 111024006678 111024396355 111024607833 111024692466
111024776762 111024862881 111025492061 111025650876 111025797047 111025948416
111026608487 111026732294 111026875270 111012658555 111018278267 111021433387
111022602780 111022723548 111022842955 111023807812 111024006724 111024396502
111024607844 111024692488 111024776773 111024862892 111025492139 111025650900
111025797069 111025948641 111026608500 111026732317 111026875281 111012660402
111018278290 111021433488 111022602814 111022723650 111022843002 111023807856
111024006735 111024396748 111024607866 111024692578 111024776818 111024862904
111025492173 111025650988 111025797081 111025948685 111026608511 111026732339
111026875292 111012661098 111018278931 111021433613 111022602836 111022723661
111022843057 111023807867 111024006926 111024396759 111024607877 111024692589
111024776841 111024862937 111025492195 111025651024 111025797115 111025948731
111026609017 111026732351 111026875337 111012661177 111018279831 111021433668
111022602847 111022723672 111022843125 111023807889 111024006937 111024396849
111024607901 111024692590 111024776863 111024863646 111025492229 111025651181
111025797182 111025948742 111026609062 111026732373 111026875360 111012662730
111018279864 111021433781 111022602915 111022723683 111022843169 111023807890
111024007130 111024396872 111024607912 111024692624 111024776885 111024863680
111025492241 111025651293 111025797205 111025948764 111026609118 111026733161
111026875405 111012663102 111018279987 111021433860 111022603062 111022723717
111022843181 111023807902 111024007152 111024396928 111024607967 111024692680
111024776919 111024863725 111025492274 111025651316 111025797216 111025948775
111026609152 111026733228 111026875416 111012665474 111018280181 111021434478
111022603073 111022723751 111022843192 111023807935 111024007196 111024396951
111024608014 111024692691 111024776931 111024863736 111025492285 111025651495
111025797238 111025948797 111026609185 111026733262 111026875517 111012666004
111018280406 111021434647 111022603084 111022723807 111022843204 111023808127
111024007219 111024397255 111024608036 111024692769 111024776942 111024863758
111025492319 111025651507 111025797261 111025948809 111026609253 111026733329
111026875528 111012670087 111018280574 111021434995 111022603107 111022723830
111022843237 111023808161 111024007220 111024397367 111024608058 111024692815
111024776964 111024863769 111025492320 111025651530 111025797777 111025948900
111026609332 111026733363 111026875539 111012670155 111018280596 111021435165
111022603130 111022724651 111022843259 111023808172 111024007253 111024397424
111024608069 111024692859 111024776975 111024863770 111025492331 111025651552
111025797788 111025948944 111026609343 111026733431 111026875696 111012670414
111018280642 111021435222 111022603174 111022724695 111022843282 111023808228
111024007286 111024397817 111024608070 111024692905 111024777033 111024863815
111025492364 111025651664 111025797867 111025948966 111026609354 111026733475
111026875731 111012674979 111018283410 111021435266 111022603196 111022724741
111022843293 111023808239 111024007400 111024398256 111024608081 111024692927
111024777055 111024863837 111025492421 111025651721 111025797878 111025949114
111026609499 111026733497 111026875775 111012677512 111018283454 111021435299
111022603220 111022724763 111022843350 111023808240 111024007657 111024398278
111024608328 111024692950 111024777101 111024863859 111025492511 111025651888
111025797913 111025949147 111026609512 111026733510 111026875809

 



SCH-A- 4

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111012679828 111018283476 111021435334 111022603231 111022724831
111022843394 111023808273 111024007680 111024398920 111024608340 111024692961
111024777178 111024863860 111025492533 111025651912 111025797924 111025949181
111026610042 111026733532 111026875810 111012679839 111018283566 111021435446
111022603242 111022724842 111022843439 111023808307 111024007725 111024398942
111024608351 111024692972 111024777213 111024863882 111025493039 111025651990
111025797957 111025949226 111026610514 111026733565 111026875821 111012680213
111018284758 111021435693 111022603253 111022724864 111022843529 111023808329
111024007747 111024398975 111024608384 111024692983 111024777235 111024863893
111025493051 111025652823 111025797968 111025949305 111026610558 111026733622
111026875854 111012680673 111018852041 111021435750 111022603321 111022724875
111022843530 111023808442 111024008007 111024400148 111024608395 111024693412
111024777303 111024863949 111025493073 111025652924 111025798048 111025949327
111026610569 111026733666 111026875876 111012680842 111019034189 111021435761
111022603578 111022724886 111022843574 111023808655 111024008041 111024400632
111024609330 111024693445 111024777336 111024863983 111025493084 111025652946
111025798059 111025949350 111026610570 111026733789 111026875933 111012681461
111019035191 111021435806 111022603602 111022724921 111022843596 111023808666
111024008096 111024400643 111024609341 111024693490 111024777347 111024864007
111025493129 111025652957 111025798093 111025949372 111026610592 111026733802
111026876002 111012684341 111019040209 111021436267 111022603691 111022725056
111022843608 111023808734 111024008175 111024400700 111024609352 111024693524
111024777369 111024864018 111025493163 111025653082 111025798138 111025949462
111026610648 111026733846 111026876091 111012684778 111019043000 111021436481
111022603736 111022725078 111022843675 111023808778 111024008388 111024400968
111024609363 111024693579 111024777381 111024864029 111025493231 111025653161
111025799106 111025949990 111026610705 111026734241 111026876204 111012685184
111019055238 111021436818 111022603826 111022725124 111022843732 111023808802
111024008401 111024401116 111024609374 111024693603 111024777392 111024864030
111025493860 111025653284 111025799128 111025950071 111026610749 111026734274
111026876260 111012686376 111019055430 111021436885 111022603860 111022725551
111022843754 111023808914 111024008412 111024401217 111024609408 111024693614
111024777426 111024864096 111025493916 111025653554 111025799173 111025950295
111026610817 111026734342 111026876349 111012686848 111019056598 111021436975
111022603882 111022725607 111022843776 111023808925 111024008445 111024401341
111024609419 111024693670 111024777910 111024864120 111025494007 111025653565
111025799241 111025950329 111026610873 111026734353 111026876417 111012686972
111019056958 111021436997 111022603961 111022725618 111022843822 111023808970
111024008467 111024401431 111024609486 111024693692 111024777921 111024864131
111025494018 111025653712 111025799331 111025950341 111026610895 111026734397
111026876451 111012688008 111019072833 111021437077 111022604007 111022725641
111022843866 111023809005 111024008524 111024401598 111024609497 111024693704
111024777932 111024864142 111025494119 111025653790 111025799375 111025950419
111026610952 111026734409 111026876462 111012689155 111019079706 111021437246
111022604018 111022725708 111022843877 111023809016 111024008591 111024401835
111024609521 111024693715 111024778146 111024864175 111025494175 111025653802
111025799397 111025950453 111026610974 111026734421 111026876495 111012689616
111019091328 111021438247 111022604041 111022725720 111022843888 111023809094
111024008704 111024401880 111024609543 111024693726 111024778157 111024864232
111025494210 111025653903 111025799421 111025950464 111026611009 111026734511
111026876518 111012689740 111019093274 111021438539 111022604085 111022725731
111022843956 111023809106 111024008715 111024401925 111024609576 111024693759
111024778203 111024864243 111025494232 111025653970 111025799465 111025950509
111026611021 111026734522 111026876620 111012691327 111019097098 111021438540
111022604131 111022725742 111022843989 111023809173 111024008748 111024402061
111024609633 111024693782 111024778214 111024864423 111025494401 111025653981
111025799500 111025950521 111026611032 111026734544 111026876664 111012691912
111019097144 111021439383 111022604153 111022725764 111022843990 111023809184
111024008816 111024402094 111024609644 111024693793 111024778236 111024864434
111025494726 111025654252 111025799555 111025950554 111026611111 111026734566
111026876675 111012692283 111019106752 111021439473 111022604209 111022725797
111022844081 111023809229 111024008849 111024402128 111024609655 111024693849
111024778292 111024864445 111025494838 111025654465 111025799588 111025950611
111026611122 111026734588 111026876732 111012693598 111019112399 111021439833
111022604210 111022725809 111022844171 111023809241 111024008850 111024403309
111024609666 111024693894 111024778304 111024864478 111025495446 111025654522
111025799612 111025950633 111026611133 111026734599 111026876798 111012693633
111019122367 111021439888 111022604232 111022725933 111022844283 111023809397
111024008894 111024403343 111024609699 111024693995 111024778371 111024864489
111025495457 111025654555 111025799645 111025950701 111026611144 111026735095
111026876800 111012693891 111019123852 111021439990 111022604254 111022725988
111022844306 111023809421 111024008939 111024403466 111024609701 111024694008
111024778416 111024864490 111025495479 111025654577 111025799690 111025950712
111026611212 111026735129 111026876899 111012694151 111019130119 111021440330
111022604287 111022725999 111022844328 111023809476 111024008940 111024403477
111024609756 111024694019 111024778427 111024864502 111025495491 111025654599
111025799702 111025950756 111026611223 111026735130 111026876967 111012695354
111019130614 111021440341 111022604298 111022726035 111022844351 111023809544
111024008962 111024403534 111024609767 111024694042 111024778584 111024864535
111025495570 111025654612 111025799724 111025950778 111026611234 111026735354
111026877014 111012695949 111019131772 111021440509 111022604456 111022726349
111022844362 111023809555 111024008995 111024403545 111024609790 111024694200
111024778630 111024864568 111025495592 111025654634 111025799768 111025950868
111026611267 111026735365 111026878307 111012697020 111019133886 111021441094
111022604737 111022726350 111022844407 111023809623 111024009042 111024403567
111024609824 111024694233 111024778641 111024864625 111025495615 111025654645
111025799779 111025950970 111026611289 111026735422 111026878318 111012697547
111019134911 111021441285 111022604759 111022726383 111022844485 111023809645
111024009053 111024403646 111024609857 111024694266 111024778652 111024864636
111025495716 111025654656 111025799791 111025950981 111026611302 111026735477
111026878352 111012698256 111019136799 111021441320 111022604782 111022726417
111022844542 111023809656 111024009064 111024403657 111024609868 111024694277
111024778663 111024864681 111025495727 111025654678 111025799825 111025951016
111026611313 111026735499 111026878396 111012698447 111019139972 111021441331
111022604793 111022726440 111022844553 111023809667 111024009121 111024403938
111024609879 111024694301 111024778708 111024864715 111025495738 111025654870
111025799847 111025951038 111026611357 111026735523 111026878431 111012699246
111019141267 111021441500 111022604827 111022726473 111022844889 111023809690
111024009132 111024404052 111024609880 111024694312 111024778719 111024864737
111025495783 111025654892 111025799869 111025951106 111026611368 111026735534
111026878666 111012700047 111019145890 111021441522 111022604861 111022726507
111022844924 111023809768 111024009536 111024404096 111024609891 111024694323
111024778720 111024864759 111025495839 111025654948 111025799926 111025951139
111026611403 111026735567 111026878677 111012700597 111019150188 111021441544
111022604872 111022726518 111022844935 111023809814 111024009806 111024404131
111024609970 111024694356 111024778764 111024864816 111025495873 111025655039
111025799937 111025951162 111026611414 111026735646 111026878688 111012700744
111019154452 111021441612 111022604883 111022726552 111022844968 111023809825
111024009839 111024405200 111024610006 111024694389 111024778786 111024864827
111025495918 111025655062 111025799959 111025951229 111026611492 111026735680
111026878699 111012701497 111019161573 111021441858 111022604940 111022726619
111022845004 111023809836 111024009930 111024405266 111024610017 111024694794
111024778809 111024865660 111025495930 111025655264 111025800064 111025951375
111026611515 111026735736 111026878778 111012701644 111019164565 111021441915
111022604984 111022726642 111022845015 111023809948 111024009952 111024405277
111024610028 111024694840 111024778854 111024865738 111025495952 111025655310
111025800121 111025951397 111026611649 111026735747 111026878790 111012702870
111019166736 111021441960 111022605008 111022726990 111022845059 111023809982
111024009963 111024405367 111024610062 111024694851 111024778865 111024865749
111025495985 111025655411 111025800132 111025951410 111026611740 111026735770
111026878857 111012704401 111019168312 111021442613 111022605019 111022727777
111022845060 111023809993 111024010011 111024405424 111024610073 111024694873
111024778887 111024865761 111025496009 111025655444 111025800165 111025951432
111026611784 111026735860 111026878868 111012705604 111019170988 111021442703
111022605031 111022727799 111022845105 111023810030 111024010088 111024405963
111024610220 111024694884 111024778898 111024865794 111025496021 111025655455
111025800176 111025951487 111026611829 111026735938 111026878903 111012705648
111019175961 111021442815 111022605075 111022727823 111022845116 111023810052
111024010189 111024406076 111024610286 111024694895 111024778900 111024865817
111025496098 111025655499 111025800200 111025951511 111026611908 111026736300
111026880131 111012705693 111019178942 111021442972 111022605121 111022727867
111022845127 111023810085 111024010202 111024406177 111024610310 111024694907
111024779406 111024865974 111025496100 111025655512 111025800211 111025951522
111026611953 111026736715 111026880254 111012706223 111019178953 111021443052
111022605165 111022728004 111022845172 111023810096 111024010268 111024406201
111024610321 111024694929 111024779439 111024865996 111025496111 111025655534
111025800233 111025951577 111026612976 111026737266 111026880276 111012706469
111019179628 111021443355 111022605211 111022728060 111022845228 111023810276
111024010325 111024406212 111024610365 111024694930 111024779440 111024866009
111025496122 111025655646 111025800244 111025951588 111026612998 111026737299
111026880287 111012708102 111019189876 111021443366 111022605255 111022728105
111022845240 111023810287 111024010336 111024406223 111024610398 111024694941
111024779462 111024867088 111025496188 111025655679 111025800288 111025951612
111026613023 111026737367 111026880298 111012708157 111019190586 111021444154
111022605895 111022728116 111022845295 111023810333 111024010392 111024407011
111024610433 111024694963 111024779541 111024867123 111025496256 111025656670
111025800299 111025951634 111026613078 111026737446 111026880489 111012709237
111019191611 111021444514 111022605941 111022728194 111022845745 111023810355
111024010415 111024407134 111024610523 111024694985 111024779585 111024867145
111025496267 111025656692 111025800312 111025951713 111026613089 111026737457
111026880490 111012709293 111019192162 111021444615 111022605996 111022728295
111022845790 111023810467 111024010460 111024407178 111024610556 111024695009
111024779631 111024867189 111025496289 111025656861 111025800323 111025951904
111026613090 111026737468 111026880502 111012709541 111019201196 111021444772
111022606010 111022728307 111022845813 111023810524 111024010493 111024407314
111024610567 111024695043 111024779642 111024867190 111025496290 111025656872
111025800334 111025952286 111026613124 111026737479 111026880513 111012709912
111019202940 111021445021 111022606065 111022728363 111022845835 111023810579
111024010527 111024407549 111024610602 111024695537 111024779743 111024867246
111025496335 111025656883 111025800389 111025952321 111026613157 111026737525
111026880647 111012710194 111019203019 111021445087 111022606076 111022728396
111022845947 111023810580 111024010550 111024407651 111024610613 111024695559
111024779798 111024867291 111025496391 111025656894 111025800480 111025952343
111026613214 111026737558 111026880670 111012710385 111019210657 111021445223
111022606122 111022728420 111022846027 111023810625 111024010583 111024407707
111024611276 111024695560 111024779800 111024867370 111025496469 111025656939
111025800491 111025952365 111026613225 111026737570 111026880692 111012710486
111019217755 111021445278 111022606177 111022728464 111022846038 111023810759
111024011102 111024407730 111024611300 111024695571 111024779811 111024867381
111025496504 111025656973 111025800525 111025952387 111026613269 111026737581
111026880704 111012712006 111019226733 111021445560 111022606234 111022728510
111022846061 111023810771 111024011146 111024407808 111024611311 111024695582
111024779833 111024867392 111025496548 111025656995 111025800558 111025952400
111026613281 111026737592 111026880748 111012712040 111019227486 111021446088
111022606289 111022728532 111022846083 111023810782 111024011157 111024407819
111024611344 111024695661 111024779855 111024867482 111025496559 111025657020
111025800626 111025952411 111026613292 111026737727 111026880838 111012713760
111019230873 111021446101 111022606290 111022728576 111022846094 111023810827
111024011203 111024407897 111024611377 111024695885 111024779866 111024867493
111025496649 111025657187 111025801403 111025952589 111026613304 111026737738
111026880849 111012714075 111019233113 111021446224 111022606302 111022728600
111022846106 111023810850 111024011214 111024408203 111024611434 111024695896
111024779899 111024867505 111025496672 111025657198 111025801481 111025952646
111026613359 111026737772 111026880850 111012714110 111019240661 111021446279
111022606346 111022728622 111022846139 111023811097 111024011236 111024408214
111024611535 111024695920 111024779901 111024867538 111025496739 111025657222
111025801582 111025952691 111026613450 111026737794 111026880928 111012714154
111019241932 111021446280 111022606357 111022728677 111022846140 111023811109
111024011258 111024408269 111024611669 111024695931 111024779912 111024868146
111025496795 111025657299 111025801593 111025952725 111026613461 111026737806
111026880940 111012714312 111019242483 111021446437 111022606368 111022728699
111022846162 111023811121 111024011269 111024408326 111024611737 111024695942
111024779934 111024868179 111025496841 111025657468 111025801638 111025952736
111026613506 111026737851 111026880951 111012714503 111019243204 111021446460
111022606403 111022728723 111022846229 111023811132 111024011652 111024408382
111024611759 111024696055 111024779956 111024868191 111025496852 111025657536
111025801661 111025953760 111026613573 111026737884 111026880962 111012714569
111019248276 111021446572 111022606414 111022728802 111022846410 111023811165
111024011674 111024408427 111024611782 111024696358 111024780026 111024868214
111025496920 111025657547 111025801683 111025953805 111026613607 111026737929
111026880995 111012714660 111019250404 111021446628 111022606458 111022728813
111022846432 111023811198 111024011685 111024408506 111024611793 111024696369
111024780116 111024868247 111025497976 111025657626 111025801694 111025953816
111026613708 111026737941 111026881019 111012715571 111019256062 111021446897
111022606492 111022728846 111022846454 111023811244 111024011708 111024408900
111024611816 111024696426 111024780149 111024868258 111025497998 111025657671
111025801706 111025953838 111026613731 111026738065 111026881031 111012716392
111019264948 111021447168 111022606504 111022728992 111022846465 111023811255
111024011719 111024408911 111024611917 111024696437 111024780183 111024868269
111025498001 111025657750 111025801795 111025953850 111026613809 111026738076
111026881581 111012716684 111019266456 111021447247 111022606515 111022729016
111022846487 111023811334 111024011775 111024408933 111024611995 111024696448
111024780194 111024868304 111025498023 111025657840 111025801807 111025953872
111026613821 111026738245 111026882425 111012716774 111019269459 111021447315
111022606537 111022729038 111022846511 111023811345 111024011786 111024408988
111024612020 111024696482 111024780217 111024868315 111025498113 111025657884
111025801818 111025953906 111026613843 111026738267 111026882481 111012716785
111019274365 111021447438 111022606559 111022729072 111022846588 111023811378
111024011832 111024409079 111024612064 111024696516 111024780239 111024868348
111025498168 111025657918 111025801841 111025953917 111026613854 111026738278
111026882537 111012716875 111019278459 111021447854 111022606582 111022729229
111022846612 111023811402 111024011843 111024409316 111024612075 111024696549
111024780295 111024868359 111025498180 111025657952 111025801863 111025953951
111026613865 111026738289 111026882593 111012717001 111019285851 111021447865
111022606694 111022729252 111022846623 111023811413 111024011854 111024409743
111024612143 111024696550 111024780385 111024868360 111025498225 111025657974
111025801885 111025953973 111026613977 111026738302 111026882650 111012717023
111019289866 111021447900 111022606728 111022729263 111022846634 111023811895
111024011865 111024411005 111024612198 111024696594 111024780475 111024868416
111025498236 111025659572 111025801896 111025953995 111026614013 111026738379
111026882672 111012718664 111019291027 111021447955 111022607112 111022729274
111022846702 111023811929 111024011887 111024411050 111024612200 111024696606
111024780497 111024868438 111025498269 111025659729 111025801920 111025954020
111026614035 111026738447 111026882694 111012718732 111019292950 111021448147
111022607156 111022729791 111022846746 111023811930 111024011898 111024411410
111024612233 111024696617 111024780510 111024868449 111025498270 111025659752
111025801964 111025954031 111026614057 111026738458 111026882829 111012718945
111019293131 111021448888 111022607213 111022729858 111022846757 111023812009
111024011933 111024411443 111024612367 111024696639 111024780802 111024868450
111025498281 111025659763 111025801997 111025954042 111026615687 111026738526
111026882841 111012718978 111019295616 111021448912 111022607358 111022729870
111022846780 111023812010 111024011977 111024411465 111024613065 111024696695
111024780835 111024868506 111025498449 111025659774 111025802000 111025954053
111026615890 111026738559 111026882874 111012719148 111019296088 111021449003
111022607437 111022729881 111022846814 111023812021 111024011988 111024411544
111024613076 111024696707 111024780846 111024868607 111025498450 111025659831
111025802011 111025954075 111026616004 111026738582 111026882896 111012719249
111019298888 111021449520 111022607482 111022729915 111022846858 111023812032
111024011999 111024411825 111024613098 111024696741 111024780868 111024868652
111025498551 111025659910 111025802022 111025954097 111026616015 111026739527
111026882942 111012720915 111019301962 111021449676 111022607516 111022730771
111022846915 111023812155 111024012091 111024412792 111024613111 111024696819
111024780925 111024868685 111025498573 111025659965 111025802044 111025954390
111026616026 111026739549 111026882964 111012721220 111019303009 111021449687
111022607550 111022730793 111022846959 111023812212 111024012125 111024412848
111024613133 111024696842 111024780958 111024868720 111025498595 111025659987
111025802088 111025954413 111026616060 111026739550 111026882975

 



SCH-A- 5

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111012721231 111019307238 111021449788 111022607628 111022730805
111022847040 111023812223 111024012158 111024413007 111024613166 111024697056
111024780969 111024868731 111025498630 111025660079 111025802112 111025954435
111026616161 111026739639 111026882986 111012721297 111019309959 111021451040
111022607774 111022730872 111022847118 111023812234 111024012271 111024413041
111024613245 111024697089 111024780970 111024868753 111025498663 111025660125
111025802123 111025954457 111026616194 111026739640 111026882997 111012722681
111019310276 111021451073 111022608089 111022730984 111022847196 111023812256
111024012282 111024413074 111024613256 111024697135 111024780992 111024868764
111025498720 111025660158 111025802167 111025954480 111026616374 111026739752
111026883011 111012723378 111019318870 111021451084 111022608102 111022731053
111022847253 111023812346 111024012394 111024413120 111024613267 111024697168
111024781005 111024868775 111025498786 111025660192 111025802202 111025954514
111026616385 111026739796 111026883033 111012726955 111019320930 111021451501
111022608113 111022731064 111022847297 111023812368 111024012428 111024413142
111024613289 111024697180 111024781027 111024868797 111025498821 111025660215
111025802224 111025954525 111026616464 111026739820 111026883044 111012728519
111019321829 111021452142 111022608203 111022731086 111022847321 111023812379
111024012495 111024413164 111024613335 111024697236 111024781184 111024868876
111025498854 111025660305 111025802314 111025954558 111026616475 111026739831
111026883055 111012728676 111019327027 111021453154 111022608304 111022731143
111022847376 111023812380 111024012631 111024413276 111024613425 111024697595
111024781195 111024868898 111025499732 111025660349 111025802369 111025954569
111026616509 111026739886 111026883066 111012729161 111019329748 111021453176
111022608584 111022731176 111022847466 111023812469 111024012798 111024413580
111024613469 111024697607 111024781263 111024868922 111025499765 111025660361
111025802381 111025954581 111026616521 111026739910 111026883077 111012730523
111019332012 111021453211 111022608674 111022731187 111022847488 111023812492
111024012822 111024413636 111024613492 111024697618 111024781601 111024868933
111025499800 111025660574 111025802448 111025954604 111026616532 111026739921
111026883099 111012730567 111019341652 111021453233 111022608719 111022731233
111022847602 111023812571 111024012833 111024413805 111024613526 111024697630
111024781623 111024868988 111025499844 111025660608 111025802460 111025954615
111026616554 111026739954 111026883112 111012734291 111019343485 111021453277
111022608821 111022731244 111022847624 111023812582 111024012888 111024413906
111024613548 111024697641 111024781678 111024869002 111025499855 111025661531
111025802516 111025954682 111026616565 111026740068 111026883123 111012734404
111019348367 111021454245 111022608922 111022731301 111022847635 111023812593
111024012912 111024413940 111024613559 111024697674 111024781689 111024869013
111025499899 111025662228 111025802561 111025954727 111026616587 111026740125
111026883145 111012734594 111019355073 111021454267 111022609046 111022731389
111022847679 111023812627 111024012923 111024414187 111024613560 111024697731
111024781746 111024869147 111025499912 111025663274 111025802572 111025954738
111026616644 111026740181 111026883156 111012734752 111019358357 111021455000
111022609226 111022731402 111022847747 111023813156 111024012956 111024414244
111024613627 111024697764 111024781791 111024869170 111025499945 111025663285
111025802976 111025954750 111026616767 111026740215 111026883213 111012735652
111019358414 111021455112 111022609350 111022731424 111022847758 111023813213
111024012990 111024414277 111024613649 111024697797 111024781814 111024870217
111025499978 111025663353 111025802987 111025954794 111026616790 111026740226
111026883224 111012736811 111019371284 111021455291 111022609495 111022731479
111022847781 111023813314 111024013069 111024414312 111024613661 111024697832
111024781881 111024870239 111025499990 111025663421 111025803001 111025954806
111026616824 111026740282 111026883415 111012737115 111019393435 111021455314
111022609596 111022731547 111022848131 111023813527 111024013070 111024414402
111024613694 111024697854 111024781937 111024870318 111025500005 111025663454
111025803012 111025954817 111026616880 111026740305 111026883459 111012738262
111019397035 111021455370 111022609642 111022731581 111022848142 111023813572
111024013115 111024414682 111024613706 111024697887 111024782095 111024870329
111025500016 111025663500 111025803090 111025954839 111026616958 111026740350
111026883471 111012740861 111019399925 111021457103 111022609664 111022731592
111022848513 111023813640 111024013249 111024415403 111024613953 111024697911
111024782118 111024870352 111025500027 111025663522 111025803124 111025954840
111026616981 111026740361 111026883617 111012747699 111019403897 111021457956
111022609923 111022731626 111022848568 111023813662 111024013261 111024415593
111024614112 111024697955 111024782130 111024870385 111025500128 111025663577
111025803146 111025954862 111026617005 111026740372 111026883628 111012748768
111019412505 111021458036 111022610015 111022731637 111022848647 111023813684
111024013283 111024415683 111024614134 111024697999 111024782141 111024870396
111025500140 111025663645 111025803168 111025954873 111026617038 111026740383
111026883684 111012749781 111019412987 111021458193 111022610127 111022731659
111022848681 111023813752 111024013339 111024415694 111024614145 111024698002
111024782163 111024870420 111025500151 111025663656 111025803191 111025954907
111026617049 111026740394 111026883707 111012750211 111019413630 111021458306
111022610149 111022731660 111022848737 111023813763 111024013610 111024416178
111024614156 111024698013 111024782174 111024870464 111025500241 111025663702
111025803326 111025955256 111026617050 111026740833 111026884078 111012752998
111019414978 111021465641 111022610161 111022731671 111022848760 111023813774
111024013654 111024416213 111024614167 111024698024 111024782196 111024870509
111025500252 111025663780 111025803337 111025955267 111026617229 111026740855
111026884089 111012753090 111019415610 111021465685 111022610183 111022731682
111022848771 111023813820 111024013700 111024416370 111024614189 111024698046
111024782220 111024870521 111025500274 111025663814 111025803450 111025955289
111026617263 111026740866 111026884102 111012757331 111019416329 111021466338
111022610453 111022731727 111022848827 111023813831 111024013946 111024416460
111024614268 111024699597 111024782242 111024870543 111025500285 111025663836
111025803461 111025955379 111026617319 111026740877 111026884179 111013776995
111019416408 111021466394 111022610464 111022731817 111022848838 111023813910
111024014701 111024416482 111024614280 111024699643 111024782501 111024870554
111025500296 111025663881 111025803494 111025955403 111026617353 111026740923
111026884247 111013778885 111019416554 111021468093 111022610475 111022731828
111022848849 111023813932 111024014712 111024416527 111024614303 111024699698
111024782512 111024870576 111025500308 111025665434 111025803528 111025955414
111026617409 111026740934 111026884304 111013778964 111019417476 111021468262
111022610554 111022731952 111022849176 111023813965 111024014756 111024416617
111024614369 111024699733 111024782679 111024870600 111025500342 111025665579
111025803551 111025955481 111026617678 111026740945 111026884315 111013779820
111019418028 111021468341 111022610598 111022731963 111022849211 111023813976
111024014767 111024416640 111024614370 111024699766 111024782725 111024870622
111025500465 111025665670 111025803573 111025955504 111026617825 111026741777
111026884719 111013780046 111019418871 111021468420 111022610611 111022732009
111022849547 111023814056 111024014789 111024416695 111024614381 111024699777
111024782815 111024870644 111025500500 111025665748 111025803618 111025955638
111026617881 111026741801 111026884753 111013780350 111019419186 111021468543
111022610633 111022732076 111022849558 111023814078 111024014813 111024416752
111024614448 111024699788 111024782916 111024870666 111025500566 111025665760
111025803630 111025955874 111026618781 111026741856 111026884764 111013780585
111019419300 111021470311 111022610666 111022732100 111022849727 111023814089
111024014835 111024416796 111024614583 111024699799 111024782949 111024870677
111025500599 111025665771 111025804248 111025956213 111026618815 111026741924
111026884809 111013780642 111019419344 111021470322 111022610677 111022732155
111022849884 111023814124 111024014903 111024416831 111024614606 111024699812
111024782961 111024870699 111025500601 111025665793 111025804563 111025956224
111026618860 111026741991 111026884810 111013781193 111019419782 111021470478
111022610688 111022732223 111022849929 111023814157 111024014969 111024416943
111024614617 111024699867 111024782994 111024870734 111025500634 111025665872
111025804574 111025956235 111026618893 111026742048 111026884832 111013781407
111019421415 111021470692 111022610969 111022732234 111022850347 111023814191
111024014981 111024417663 111024614651 111024699878 111024783029 111024870756
111025502254 111025665928 111025804642 111025956246 111026618949 111026742082
111026884854 111013782239 111019421752 111021470715 111022610981 111022732267
111022850459 111023814214 111024014992 111024417719 111024614684 111024699889
111024783030 111024870846 111025502287 111025665962 111025804653 111025956257
111026619120 111026742093 111026884898 111013782273 111019421932 111021470748
111022611139 111022732324 111022850460 111023814786 111024015016 111024417731
111024614808 111024699924 111024783074 111024870879 111025502333 111025666019
111025805126 111025956280 111026619164 111026742149 111026884900 111013782295
111019422113 111021470759 111022611151 111022732379 111022850482 111023814843
111024015027 111024417742 111024614820 111024699957 111024783085 111024870914
111025502366 111025666020 111025805632 111025957179 111026619175 111026742150
111026884911 111013782510 111019424227 111021470838 111022611218 111022732447
111022850493 111023814876 111024015094 111024417900 111024614831 111024699991
111024783096 111024870925 111025502377 111025666064 111025805665 111025957180
111026619254 111026742172 111026884922 111013784691 111019424777 111021470939
111022611229 111022732469 111022850505 111023814933 111024015106 111024418181
111024614864 111024700028 111024783108 111024870958 111025502490 111025666165
111025805687 111025957191 111026619276 111026742194 111026885338 111013784725
111019426320 111021470962 111022611230 111022732515 111022850516 111023815170
111024015117 111024418226 111024614886 111024700039 111024783175 111024870969
111025502502 111025666176 111025805700 111025957203 111026619311 111026742240
111026885934 111013785478 111019426858 111021471020 111022611342 111022732537
111022850572 111023815215 111024015162 111024418259 111024614897 111024700062
111024783197 111024870981 111025502557 111025666198 111025805801 111025957214
111026619401 111026742273 111026885978 111013786851 111019426960 111021471211
111022611353 111022732571 111022850583 111023815248 111024015195 111024418271
111024614909 111024700073 111024783210 111024871072 111025502579 111025666266
111025805812 111025957270 111026619412 111026742329 111026885990 111013786941
111019427376 111021472537 111022611386 111022732593 111022850617 111023815260
111024015263 111024418406 111024614910 111024700095 111024783243 111024871117
111025502737 111025666288 111025806004 111025957292 111026619445 111026742341
111026886047 111013787313 111019428647 111021472582 111022611409 111022732605
111022850628 111023815327 111024015364 111024418428 111024614954 111024700107
111024783254 111024871195 111025502759 111025666323 111025806048 111025957326
111026619478 111026742385 111026886069 111013787593 111019429187 111021472751
111022611432 111022732616 111022850695 111023815338 111024015397 111024418439
111024614976 111024700118 111024783265 111024871252 111025502827 111025666356
111025806059 111025957348 111026619513 111026742419 111026886081 111013788875
111019431168 111021472818 111022611443 111022732638 111022850718 111023815350
111024015421 111024418440 111024615001 111024700129 111024783276 111024871263
111025502838 111025666491 111025806116 111025957359 111026619524 111026742431
111026886115 111013790227 111019433069 111021472953 111022611454 111022732649
111022850796 111023815383 111024015432 111024418585 111024615023 111024700141
111024783603 111024871319 111025502872 111025666514 111025806161 111025957360
111026619557 111026742464 111026886148 111013791116 111019433137 111021473011
111022611465 111022732672 111022850853 111023815428 111024015443 111024418934
111024615034 111024700163 111024783669 111024871331 111025502995 111025666558
111025806341 111025957438 111026619568 111026742486 111026886171 111013791172
111019433968 111021473167 111022611476 111022732751 111022850864 111023815484
111024015544 111024418978 111024615056 111024700174 111024783670 111024871410
111025503008 111025666626 111025806363 111025957461 111026619579 111026742497
111026886182 111013795323 111019434846 111021473235 111022611522 111022732762
111022850886 111023815529 111024015566 111024419014 111024615067 111024700185
111024783681 111024871454 111025503019 111025666750 111025806442 111025957494
111026619636 111026742510 111026886249 111013796133 111019435094 111021474168
111022611623 111022733864 111022850909 111023815530 111024015577 111024419047
111024615078 111024700219 111024783704 111024871465 111025503020 111025666783
111025806486 111025957506 111026619669 111026742521 111026886261 111013797516
111019435791 111021474191 111022611702 111022733886 111022850910 111023815541
111024015612 111024419137 111024615089 111024700286 111024783715 111024871487
111025503031 111025666794 111025806509 111025957528 111026619670 111026742587
111026886272 111013799192 111019435803 111021474247 111022611870 111022733909
111022851023 111023815563 111024015623 111024419687 111024615102 111024700309
111024783737 111024871566 111025503109 111025666873 111025806521 111025957551
111026619692 111026742598 111026886306 111013799776 111019435870 111021474315
111022611892 111022734214 111022851034 111023815585 111024015656 111024420634
111024615113 111024700321 111024783759 111024873108 111025503132 111025666918
111025806554 111025957685 111026619704 111026742622 111026886508 111013799798
111019437333 111021475552 111022611926 111022734247 111022851045 111023815608
111024015713 111024420678 111024615528 111024700343 111024783760 111024873119
111025503176 111025666974 111025806598 111025957708 111026619771 111026742666
111026886553 111013806214 111019437423 111021475833 111022611948 111022734269
111022851056 111023815619 111024015814 111024420836 111024615540 111024700400
111024783805 111024873131 111025503301 111025666985 111025806633 111025957719
111026619861 111026742677 111026886586 111013807417 111019437692 111021475912
111022612084 111022734270 111022851078 111023815642 111024015836 111024421163
111024615584 111024700512 111024783850 111024873164 111025503323 111025667122
111025806688 111025957720 111026619883 111026742723 111026886621 111013808104
111019439177 111021475989 111022612107 111022734292 111022851089 111023815664
111024015869 111024421185 111024615595 111024700523 111024783872 111024873243
111025503334 111025667245 111025807566 111025957753 111026619906 111026742734
111026886632 111013809206 111019439324 111021476126 111022612118 111022734315
111022851168 111023815833 111024015881 111024421220 111024615607 111024700534
111024783962 111024873579 111025503402 111025667267 111025807689 111025957764
111026620830 111026742745 111026886643 111013809600 111019439773 111021476340
111022612242 111022734326 111022851258 111023815899 111024015926 111024421275
111024615629 111024700567 111024783973 111024873580 111025504043 111025667302
111025807690 111025957809 111026620841 111026742756 111026886687 111013809756
111019440236 111021476698 111022612556 111022734371 111022851281 111023815945
111024015960 111024421567 111024615663 111024700624 111024783984 111024873591
111025504065 111025668673 111025807836 111025957832 111026620863 111026742879
111026886777 111013810309 111019440652 111021476722 111022612578 111022734382
111022851292 111023816632 111024016028 111024421590 111024615898 111024700646
111024784019 111024873625 111025504122 111025668718 111025808635 111025957854
111026620920 111026742958 111026886799 111013810758 111019442722 111021476801
111022612624 111022734405 111022851326 111023816654 111024016039 111024421871
111024615900 111024700668 111024784020 111024873647 111025504177 111025668741
111025808680 111025957876 111026621471 111026742970 111026886823 111013810994
111019449808 111021476946 111022612635 111022734416 111022851348 111023816676
111024016040 111024421893 111024615933 111024700679 111024784053 111024873669
111025504201 111025668752 111025808691 111025957911 111026621505 111026743005
111026886890 111013811063 111019449910 111021476979 111022612646 111022734438
111022851371 111023816801 111024016051 111024422186 111024615988 111024700703
111024784064 111024873670 111025504212 111025668886 111025808747 111025957922
111026621549 111026743083 111026886935 111013811142 111019451924 111021478757
111022612657 111022734450 111022851438 111023816823 111024016107 111024422546
111024615999 111024700770 111024784097 111024873681 111025504234 111025668910
111025808781 111025958181 111026621550 111026743162 111026886968 111013811771
111019451957 111021478791 111022612668 111022734539 111022851506 111023816834
111024016916 111024422704 111024616024 111024700848 111024784132 111024873692
111025504335 111025668921 111025808905 111025958226 111026621572 111026743173
111026886980 111013813199 111019452105 111021478825 111022612714 111022734630
111022851775 111023816878 111024016927 111024423390 111024616035 111024700860
111024784143 111024873704 111025504346 111025669034 111025808938 111025958383
111026621673 111026743229 111026887059 111013813391 111019453296 111021478960
111022612725 111022734641 111022852743 111023817060 111024016938 111024423424
111024616068 111024700949 111024784154 111024873737 111025504357 111025669056
111025809298 111025958406 111026621684 111026743274 111026887105 111013816989
111019456648 111021479062 111022612804 111022734652 111022852776 111023817082
111024016949 111024424199 111024616080 111024700950 111024784165 111024874053
111025504368 111025669337 111025809513 111025958417 111026621695 111026743296
111026887127 111013818352 111019458482 111021479208 111022612815 111022734674
111022852798 111023817093 111024016961 111024424267 111024616091 111024700972
111024784198 111024874086 111025504403 111025669416 111025809715 111025958439
111026621741 111026743320 111026887240 111013819959 111019458741 111021479949
111022612837 111022734696 111022852800 111023817105 111024016983 111024424357
111024616125 111024701029 111024784200 111024874109 111025504414 111025669483
111025809838 111025958440 111026621820 111026743342 111026887262 111013820153
111019468359 111021480019 111022613209 111022734753 111022852855 111023817206
111024017018 111024424379 111024616147 111024701052 111024784244 111024874132
111025504425 111025669494 111025809872 111025958451 111026621842 111026743353
111026887284 111013820186 111019468922 111021480031 111022613715 111022734786
111022852866 111023817228 111024017030 111024424414 111024616169 111024701085
111024784288 111024874143 111025504458 111025669517 111025809928 111025958473
111026621864 111026744231 111026887318 111013820210 111019471274 111021480255
111022613850 111022734797 111022852888 111023817262 111024017063 111024424425
111024616192 111024701153 111024784312 111024874154 111025504515 111025669573
111025809939 111025958484 111026621886 111026744242 111026887363

 



SCH-A- 6

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111013820311 111019471353 111021480402 111022614042 111022734810
111022852901 111023817273 111024017085 111024424447 111024616271 111024701175
111024784334 111024874200 111025504537 111025669685 111025810032 111025958507
111026621897 111026744376 111026887486 111013820434 111019471409 111021480480
111022614110 111022734887 111022852923 111023817374 111024017096 111024424470
111024617182 111024701221 111024784356 111024874233 111025505482 111025669742
111025810054 111025958529 111026621910 111026744411 111026887497 111013821794
111019471432 111021480862 111022614132 111022734898 111022852956 111023817396
111024017164 111024424559 111024617193 111024701232 111024784389 111024874266
111025505527 111025669764 111025810111 111025958574 111026622001 111026744433
111026887509 111013822201 111019472062 111021481290 111022614301 111022735046
111022852989 111023817442 111024017209 111024424706 111024617216 111024701265
111024784390 111024874288 111025505549 111025669775 111025810133 111025958608
111026622090 111026744455 111026887521 111013822605 111019473614 111021481458
111022614345 111022735068 111022853003 111023817453 111024017221 111024424795
111024617249 111024701287 111024784413 111024874312 111025505550 111025669786
111025810155 111025958653 111026622113 111026744477 111026887532 111013824483
111019475324 111021481492 111022614367 111022735158 111022853070 111023817497
111024017243 111024424807 111024617306 111024701298 111024784446 111024874323
111025505561 111025669865 111025810199 111025958709 111026622124 111026744488
111026887576 111013824843 111019475559 111021481593 111022614424 111022735169
111022853137 111023817510 111024017265 111024424829 111024617339 111024701311
111024784468 111024874334 111025505594 111025669933 111025810201 111025958710
111026622146 111026744501 111026887622 111013824911 111019475795 111021481706
111022614435 111022735215 111022853182 111023817521 111024017276 111024424874
111024617351 111024701377 111024784479 111024874390 111025505763 111025669944
111025810223 111025958732 111026622247 111026744545 111026889286 111013825978
111019475975 111021481717 111022614457 111022735305 111022853766 111023817587
111024017322 111024424942 111024617519 111024701388 111024784491 111024874435
111025505796 111025669955 111025810717 111025958754 111026622258 111026744556
111026889343 111013826058 111019476651 111021481841 111022614525 111022735350
111022853812 111023818397 111024017546 111024425000 111024617531 111024701399
111024784974 111024874480 111025505819 111025670003 111025810751 111025959081
111026622292 111026744578 111026889512 111013826126 111019476730 111021481863
111022614794 111022735406 111022853823 111023818454 111024017579 111024425099
111024617542 111024701412 111024785032 111024874536 111025505842 111025670058
111025810762 111025959115 111026622326 111026744590 111026889523 111013826429
111019476796 111021482426 111022614828 111022735417 111022853946 111023818498
111024017580 111024425189 111024617609 111024701502 111024785054 111024875234
111025505909 111025670104 111025810807 111025959137 111026622382 111026744602
111026889534 111013826520 111019476965 111021482482 111022614918 111022735428
111022854015 111023818522 111024017603 111024425257 111024617665 111024701557
111024785076 111024875289 111025505910 111025670115 111025810829 111025959261
111026622393 111026744624 111026889556 111013827925 111019477371 111021482909
111022614930 111022735439 111022854510 111023818555 111024017625 111024425268
111024617700 111024701568 111024785122 111024875290 111025505943 111025670227
111025810841 111025959272 111026622427 111026744635 111026889578 111013827992
111019477539 111021482943 111022614952 111022735451 111022854543 111023818634
111024017670 111024425314 111024617733 111024701579 111024785133 111024875436
111025505976 111025670238 111025810863 111025959283 111026622472 111026744657
111026889589 111013828005 111019477843 111021482954 111022615021 111022735518
111022854565 111023818690 111024017715 111024425370 111024617744 111024701591
111024785155 111024875470 111025505987 111025671868 111025810908 111025959306
111026622483 111026744668 111026889590 111013828409 111019479148 111021483124
111022615201 111022735574 111022854767 111023818768 111024018020 111024425448
111024617755 111024701625 111024785234 111024875492 111025505998 111025671936
111025810964 111025959351 111026622494 111026744679 111026889602 111013828601
111019479856 111021483180 111022615234 111022735608 111022854778 111023818780
111024018042 111024426315 111024617766 111024702277 111024785245 111024875526
111025506034 111025671981 111025811000 111025959373 111026622854 111026744747
111026889624 111013828634 111019479979 111021483247 111022615267 111022735620
111022854790 111023818825 111024018053 111024426337 111024617777 111024702312
111024785278 111024875548 111025506146 111025672016 111025811033 111025959384
111026622876 111026744781 111026889668 111013828667 111019480061 111021483269
111022615290 111022735642 111022854835 111023818836 111024018198 111024426348
111024617799 111024702378 111024785289 111024875560 111025506157 111025672128
111025811066 111025959407 111026622887 111026744871 111026889679 111013828689
111019480094 111021483270 111022615357 111022735664 111022854914 111023818870
111024018200 111024426359 111024617801 111024702592 111024785290 111024875582
111025506168 111025672184 111025811077 111025959429 111026623686 111026744893
111026889680 111013830064 111019480151 111021483449 111022615379 111022735743
111022854936 111023818892 111024018222 111024426360 111024617867 111024702604
111024785302 111024875627 111025506214 111025672443 111025811088 111025959890
111026623710 111026744938 111026889691 111013830176 111019480252 111021483450
111022615526 111022735787 111022854992 111023818915 111024018266 111024426900
111024617878 111024702648 111024785346 111024875650 111025506337 111025672465
111025811134 111025959935 111026623765 111026744949 111026889725 111013830233
111019480353 111021483573 111022615582 111022735811 111022855005 111023818926
111024018312 111024426933 111024617889 111024702671 111024785379 111024875986
111025507091 111025672623 111025811279 111025959957 111026623798 111026744961
111026889804 111013830277 111019480364 111021483595 111022616224 111022735844
111022855049 111023819051 111024018435 111024427080 111024617890 111024702840
111024785391 111024876077 111025507136 111025672690 111025811291 111025959980
111026624092 111026744972 111026890109 111013830581 111019480397 111021483708
111022616291 111022735989 111022855151 111023819073 111024018480 111024427136
111024617957 111024702952 111024785414 111024881422 111025507147 111025672724
111025811314 111025960038 111026624104 111026744994 111026890154 111013830693
111019480757 111021483900 111022616482 111022736890 111022855184 111023819275
111024018491 111024427181 111024617979 111024702985 111024785425 111024883187
111025507169 111025672746 111025811392 111025960050 111026624115 111026745007
111026890165 111013831672 111019481039 111021484181 111022616493 111022737026
111022855218 111023819310 111024018503 111024427204 111024617980 111024702996
111024785458 111024886214 111025507226 111025672768 111025811404 111025960061
111026624227 111026745063 111026890222 111013832437 111019482737 111021484248
111022616527 111022737059 111022855308 111023819321 111024018536 111024427248
111024618150 111024703009 111024785515 111024890220 111025507349 111025672779
111025811460 111025960094 111026624272 111026745120 111026890233 111013832695
111019482894 111021485889 111022616572 111022737138 111022855375 111023819343
111024018615 111024427417 111024618161 111024703065 111024785559 111024890804
111025507406 111025672904 111025811538 111025960207 111026624306 111026745175
111026890288 111013833562 111019483569 111021485979 111022616695 111022737228
111022855386 111023819387 111024018626 111024427428 111024618172 111024703122
111024785582 111024890860 111025507428 111025672960 111025811842 111025960836
111026624418 111026745221 111026890301 111013833641 111019483648 111021485991
111022616718 111022737239 111022855409 111023819398 111024018637 111024427462
111024618194 111024703133 111024785593 111024890882 111025507440 111025672971
111025811853 111025960904 111026624508 111026745243 111026890345 111013833999
111019483750 111021486183 111022616763 111022737307 111022855421 111023819411
111024018682 111024427518 111024618273 111024703155 111024785616 111024890905
111025507563 111025673129 111025811886 111025960959 111026624520 111026745298
111026890389 111013834181 111019484098 111021486600 111022616831 111022737374
111022855432 111023819488 111024018705 111024427710 111024618352 111024703166
111024785649 111024890983 111025507574 111025673321 111025811954 111025961062
111026624553 111026745344 111026890390 111013834282 111019484100 111021487959
111022616897 111022737385 111022855443 111023819512 111024018716 111024427765
111024618363 111024703223 111024785650 111024890994 111025507664 111025673433
111025811965 111025961073 111026624564 111026745366 111026890424 111013835441
111019484212 111021488006 111022617371 111022737396 111022855511 111023819556
111024018806 111024427798 111024618385 111024703638 111024785694 111024891007
111025507675 111025674625 111025811987 111025961084 111026624935 111026745399
111026890435 111013835845 111019484470 111021488411 111022617405 111022737565
111022855533 111023819590 111024018828 111024427956 111024618510 111024703661
111024785717 111024891018 111025507709 111025674636 111025811998 111025961129
111026624957 111026745445 111026890457 111013836318 111019485842 111021488455
111022617438 111022737598 111022855577 111023819646 111024019942 111024428003
111024618521 111024703728 111024785728 111024891108 111025507710 111025674681
111025812001 111025961141 111026624991 111026745849 111026890480 111013836396
111019486528 111021488499 111022617449 111022737644 111022855612 111023819679
111024019953 111024428340 111024618600 111024703740 111024785740 111024891120
111025507754 111025674737 111025812045 111025961499 111026625420 111026746840
111026890660 111013836554 111019486821 111021488770 111022617450 111022737699
111022855768 111023819691 111024019997 111024428519 111024618611 111024703762
111024785751 111024891221 111025508351 111025674805 111025812078 111025961556
111026625475 111026746851 111026890671 111013836598 111019486832 111021488837
111022617528 111022737790 111022856040 111023819736 111024020034 111024428586
111024618633 111024703773 111024785784 111024891232 111025508362 111025674816
111025812124 111025961567 111026625497 111026746873 111026890693 111013836857
111019487035 111021489029 111022617540 111022737802 111022856062 111023819804
111024020090 111024428801 111024618644 111024703841 111024785807 111024891254
111025508395 111025676470 111025812157 111025961578 111026625509 111026746884
111026890716 111013837072 111019487293 111021490144 111022617573 111022737824
111022856084 111023819815 111024020135 111024429475 111024618666 111024703863
111024785874 111024891287 111025508496 111025676560 111025812203 111025961589
111026625598 111026746895 111026891661 111013837702 111019487484 111021490504
111022617595 111022737970 111022856095 111023819837 111024020168 111024430703
111024618688 111024703874 111024785896 111024891300 111025508609 111025676672
111025812247 111025961590 111026625633 111026746974 111026892347 111013837780
111019489699 111021490526 111022617641 111022738027 111022856129 111023819893
111024020203 111024431131 111024618699 111024703885 111024785953 111024891333
111025508700 111025676706 111025812438 111025961680 111026625723 111026747009
111026892358 111013837814 111019489789 111021490728 111022617663 111022738049
111022856400 111023819983 111024020405 111024431276 111024618712 111024703896
111024785964 111024891355 111025508744 111025676762 111025812494 111025961703
111026625734 111026747425 111026892381 111013837993 111019489880 111021491167
111022617674 111022738139 111022856455 111023819994 111024020450 111024431580
111024618723 111024703931 111024785975 111024891423 111025508755 111025676997
111025812551 111025961781 111026625756 111026747470 111026892392 111013838231
111019489958 111021491280 111022617720 111022738140 111022856499 111023820031
111024020483 111024431591 111024618767 111024704011 111024785986 111024891467
111025508823 111025677000 111025812933 111025961804 111026625824 111026747504
111026892886 111013838545 111019490433 111021491381 111022618046 111022738173
111022856512 111023820064 111024020539 111024431872 111024618789 111024704022
111024785997 111024891478 111025508878 111025677066 111025812966 111025961848
111026625947 111026747515 111026893001 111013839333 111019490512 111021491583
111022618091 111022739017 111022856523 111023820097 111024020551 111024431984
111024618790 111024704044 111024786000 111024891894 111025508889 111025677112
111025813002 111025961905 111026626027 111026747537 111026893089 111013839951
111019490747 111021491718 111022618204 111022739073 111022856556 111023820109
111024021079 111024432019 111024618813 111024704077 111024786022 111024891906
111025508913 111025677134 111025813013 111025961938 111026626072 111026747548
111026893135 111013840009 111019490905 111021491741 111022618215 111022739253
111022856613 111023820165 111024021125 111024432165 111024618824 111024704099
111024786033 111024891917 111025508935 111025677189 111025813024 111025961949
111026626083 111026747559 111026893179 111013840559 111019490916 111021491909
111022618259 111022739264 111022856668 111023820187 111024021136 111024432233
111024618846 111024704134 111024786055 111024891939 111025508957 111025677246
111025813035 111025962018 111026626094 111026747605 111026893191 111013841011
111019491030 111021492001 111022618327 111022739275 111022856679 111023820255
111024021237 111024432266 111024618857 111024704178 111024786088 111024891962
111025508979 111025677291 111025813079 111025962063 111026626128 111026747650
111026893203 111013841077 111019491041 111021492157 111022618338 111022739310
111022856680 111023820277 111024021259 111024432468 111024618879 111024704202
111024786145 111024892592 111025508980 111025677381 111025813440 111025962197
111026626139 111026747672 111026893236 111013841853 111019491108 111021492427
111022618394 111022739376 111022856736 111023820334 111024021260 111024432479
111024618880 111024704257 111024786156 111024892615 111025508991 111025677527
111025813462 111025962209 111026626173 111026747694 111026893258 111013841910
111019494404 111021492663 111022618417 111022739433 111022856747 111023820402
111024021282 111024432671 111024618936 111024704279 111024786189 111024892626
111025509048 111025677594 111025813530 111025962254 111026626195 111026748235
111026893281 111013842696 111019494437 111021493169 111022618440 111022739444
111022856770 111023820435 111024021293 111024432794 111024618969 111024704280
111024786190 111024892637 111025509093 111025677752 111025813552 111025962276
111026626353 111026748820 111026893337 111013843484 111019494617 111021494227
111022618507 111022739466 111022856837 111023820514 111024021305 111024432817
111024618981 111024704314 111024786202 111024892648 111025509509 111025678652
111025813664 111025962287 111026626375 111026748909 111026893359 111013844069
111019494954 111021494902 111022618529 111022739523 111022856848 111023820536
111024021338 111024432828 111024619005 111024704369 111024786752 111024892659
111025509880 111025678685 111025813686 111025962311 111026626432 111026748910
111026893371 111013844463 111019494965 111021495217 111022618530 111022739589
111022856938 111023820592 111024021697 111024432963 111024619016 111024704381
111024786763 111024892705 111025509958 111025678719 111025813754 111025962333
111026626443 111026748921 111026893382 111013845082 111019495113 111021496601
111022618541 111022739590 111022857670 111023820615 111024021709 111024433009
111024619027 111024704505 111024786774 111024892716 111025510073 111025678731
111025813811 111025962344 111026627602 111026748932 111026893416 111013845510
111019495191 111021496791 111022618585 111022739679 111022857681 111023820705
111024021787 111024433188 111024619038 111024704516 111024787281 111024892738
111025510107 111025678753 111025813844 111025962355 111026627635 111026748943
111026893449 111013846645 111019495304 111021496825 111022618923 111022739691
111022857771 111023821649 111024021798 111024433481 111024619061 111024704527
111024787337 111024893223 111025510130 111025678786 111025814182 111025962366
111026627679 111026748998 111026893540 111013848063 111019495696 111021496892
111022618945 111022739781 111022857883 111023821661 111024021822 111024433504
111024619072 111024704550 111024787348 111024893245 111025510174 111025678809
111025814328 111025962377 111026627725 111026749045 111026893573 111013849109
111019495775 111021496959 111022618990 111022739804 111022857906 111023821728
111024021901 111024433560 111024619083 111024704561 111024787359 111024893256
111025510220 111025678876 111025814362 111025962995 111026627736 111026749078
111026893584 111013852417 111019497036 111021497006 111022619047 111022739848
111022857973 111023821751 111024021912 111024433605 111024619128 111024704808
111024787562 111024893278 111025510286 111025678922 111025814463 111025963075
111026627769 111026749124 111026893696 111013859593 111019497182 111021497130
111022619058 111022739972 111022857984 111023821762 111024021923 111024433986
111024619151 111024704819 111024787573 111024893289 111025510310 111025678944
111025814474 111025963097 111026627781 111026749157 111026893742 111013859986
111019497317 111021497141 111022619115 111022740008 111022857995 111023821773
111024021967 111024434123 111024619184 111024704831 111024787629 111024893290
111025510332 111025678999 111025814496 111025963110 111026627804 111026749180
111026893786 111013860359 111019497407 111021497848 111022619171 111022740053
111022858053 111023821874 111024021989 111024434482 111024619241 111024704897
111024787641 111024893346 111025510376 111025679035 111025814665 111025963165
111026627859 111026749191 111026893900 111014848783 111019497968 111021497860
111022619205 111022740075 111022858075 111023821920 111024022014 111024434516
111024619285 111024704998 111024787652 111024893379 111025510466 111025679237
111025814700 111025963176 111026627938 111026749203 111026893911 111015724259
111019497979 111021498108 111022619216 111022740110 111022858109 111023822055
111024022036 111024434673 111024619296 111024705012 111024788417 111024893391
111025510488 111025679248 111025814722 111025963187 111026627972 111026749247
111026893966 111015926084 111019497991 111021498209 111022619227 111022740132
111022858165 111023822077 111024022047 111024435168 111024619500 111024705056
111024788428 111024893436 111025510501 111025679282 111025814733 111025963198
111026627983 111026749269 111026894080 111015926905 111019498004 111021498232
111022619250 111022740198 111022858187 111023822112 111024022058 111024435203
111024619522 111024705135 111024788439 111024893504 111025510512 111025679316
111025814755 111025963817 111026628108 111026749292 111026894091 111015928457
111019498037 111021498546 111022619272 111022740211 111022858480 111023822257
111024022081 111024435281 111024619566 111024705146 111024788473 111024893515
111025510545 111025679743 111025814801 111025963839 111026628131 111026749359
111026894103 111015928514 111019498105 111021498715 111022619317 111022740222
111022858503 111023822358 111024022092 111024435382 111024619599 111024705157
111024788495 111024893526 111025510668 111025679877 111025815026 111025963851
111026628164 111026749371 111026894125 111015928884 111019499500 111021500023
111022619340 111022740334 111022858637 111023822404 111024022115 111024435461
111024619601 111024705168 111024788530 111024893537 111025510691 111025679923
111025815138 111025963862 111026628186 111026749382 111026894417

 



SCH-A- 7

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111015929414 111019499601 111021500315 111022619384 111022740378
111022858693 111023822426 111024022126 111024435696 111024619634 111024705203
111024788541 111024893571 111025510815 111025679934 111025815161 111025963884
111026628254 111026749393 111026894439 111015930876 111019499702 111021500326
111022619395 111022740413 111022858716 111023822437 111024022137 111024435764
111024619645 111024705236 111024788563 111024893582 111025510837 111025679989
111025815172 111025964021 111026628322 111026749405 111026894541 111015932069
111019499779 111021500371 111022619429 111022740503 111022858749 111023822459
111024022148 111024435810 111024619667 111024705247 111024788608 111024893593
111025510848 111025680015 111025815475 111025964087 111026628344 111026749449
111026894574 111015932676 111019499847 111021500584 111022619430 111022740884
111022858794 111023822460 111024022216 111024435821 111024619678 111024705270
111024788642 111024893616 111025511007 111025680037 111025815723 111025964122
111026628355 111026749573 111026894596 111015932700 111019500064 111021501271
111022619508 111022740907 111022858806 111023822471 111024022250 111024435944
111024619690 111024705348 111024788664 111024893627 111025511018 111025680071
111025815734 111025964133 111026628412 111026749630 111026894608 111015933891
111019500390 111021501293 111022619542 111022741065 111022858817 111023822594
111024022340 111024436204 111024619780 111024705900 111024788686 111024893638
111025511085 111025680082 111025815857 111025964166 111026628423 111026749663
111026894620 111015934173 111019500479 111021501338 111022619553 111022741111
111022858851 111023822606 111024022351 111024436350 111024619791 111024705911
111024788697 111024893650 111025511153 111025680116 111025815868 111025964199
111026628434 111026749742 111026894754 111015939853 111019501043 111021501361
111022619586 111022741133 111022858895 111023822673 111024022362 111024436439
111024619803 111024705955 111024788709 111024893694 111025511175 111025680127
111025816151 111025964201 111026629929 111026749764 111026894934 111015946019
111019501133 111021501383 111022620454 111022741177 111022858918 111023822763
111024022788 111024436440 111024619869 111024705977 111024788721 111024893706
111025511344 111025680880 111025816218 111025964223 111026629930 111026749786
111026894956 111015983278 111019501155 111021501406 111022620577 111022741188
111022858930 111023822785 111024023004 111024436765 111024619870 111024706024
111024788776 111024893728 111025511388 111025680891 111025816229 111025964267
111026629952 111026749809 111026895014 111015984280 111019501986 111021501732
111022620588 111022741975 111022858985 111023822831 111024023015 111024436833
111024619937 111024706035 111024788787 111024893739 111025511423 111025680958
111025816230 111025964278 111026629963 111026749821 111026895328 111015985292
111019502280 111021501899 111022620634 111022741986 111022859009 111023822853
111024023037 111024437205 111024619959 111024706057 111024788798 111024893773
111025511467 111025680970 111025816252 111025964324 111026629985 111026749832
111026895519 111015989937 111019502303 111021501956 111022620645 111022742022
111022859032 111023822954 111024023048 111024437227 111024619960 111024706080
111024788800 111024893863 111025511502 111025681139 111025816285 111025964357
111026630011 111026749876 111026895586 111015991716 111019502437 111021503330
111022620678 111022742055 111022859188 111023822987 111024023071 111024437250
111024619971 111024706114 111024788866 111024893874 111025513492 111025681151
111025816308 111025964368 111026630066 111026749887 111026895597 111015997273
111019502628 111021504094 111022620702 111022742077 111022860281 111023822998
111024023093 111024437261 111024620018 111024706136 111024788888 111024893896
111025513537 111025681162 111025816342 111025964380 111026630123 111026749898
111026895621 111015997307 111019502639 111021504117 111022620735 111022742123
111022860449 111023823012 111024023138 111024437339 111024620063 111024706226
111024788899 111024893920 111025514538 111025681195 111025816364 111025964560
111026630134 111026749944 111026895698 111015998342 111019502673 111021504128
111022620780 111022742145 111022860450 111023823449 111024023150 111024437373
111024620085 111024706259 111024788901 111024894875 111025514550 111025681229
111025816386 111025964661 111026630189 111026749966 111026895755 111015998689
111019502684 111021504498 111022620904 111022742156 111022860506 111023823506
111024023183 111024437407 111024620096 111024706260 111024788923 111024894897
111025514583 111025681241 111025816825 111025964739 111026630280 111026750058
111026895801 111015998881 111019502864 111021504500 111022620948 111022742189
111022860517 111023823540 111024023251 111024437430 111024620108 111024706271
111024788978 111024894921 111025514606 111025681296 111025816836 111025964773
111026630358 111026750069 111026895957 111016000358 111019504507 111021504522
111022620982 111022742246 111022860595 111023823573 111024023262 111024437553
111024621132 111024706327 111024789003 111024894965 111025514639 111025681320
111025816869 111025964784 111026630381 111026750081 111026895968 111016001090
111019504653 111021504577 111022620993 111022742279 111022860618 111023823641
111024023284 111024437632 111024621165 111024706338 111024789014 111024894976
111025514729 111025681476 111025816870 111025964807 111026630415 111026750092
111026895991 111016002417 111019504732 111021504601 111022621084 111022742280
111022860809 111023823652 111024023330 111024438060 111024621187 111024706350
111024789036 111024895034 111025514741 111025681500 111025816904 111025964841
111026630459 111026750104 111026896004 111016005106 111019504844 111021504713
111022621107 111022742291 111022860821 111023823708 111024023442 111024438071
111024621198 111024706361 111024789047 111024895056 111025515056 111025681511
111025816948 111025964908 111026630460 111026750216 111026896015 111016006613
111019504866 111021510237 111022621196 111022742314 111022860843 111023823719
111024023453 111024438284 111024621233 111024706372 111024789081 111024895359
111025515090 111025681533 111025816959 111025965000 111026630482 111026750621
111026896127 111016007760 111019504901 111021510394 111022621220 111022742347
111022860876 111023823742 111024023543 111024438880 111024621266 111024706417
111024789115 111024895371 111025515168 111025681577 111025817017 111025965044
111026630493 111026750643 111026896138 111016012474 111019505205 111021512701
111022621286 111022742426 111022860898 111023823764 111024023587 111024439072
111024621301 111024706451 111024789159 111024895382 111025515214 111025681612
111025817039 111025965055 111026630549 111026750676 111026896149 111016014948
111019505238 111021512868 111022621310 111022742459 111022860933 111023823809
111024023677 111024439106 111024621817 111024706507 111024789160 111024895416
111025515258 111025682028 111025817174 111025965077 111026630550 111026750687
111026896150 111016016052 111019505261 111021513746 111022621332 111022742471
111022860944 111023823821 111024023824 111024439296 111024621828 111024706529
111024789171 111024895427 111025515551 111025682084 111025817376 111025965088
111026630617 111026750698 111026896172 111016017299 111019505351 111021513915
111022621387 111022742572 111022860999 111023825654 111024023880 111024439386
111024621839 111024706530 111024789182 111024895450 111025515674 111025682219
111025817398 111025965112 111026630662 111026750755 111026896183 111016017693
111019505384 111021514152 111022621422 111022742583 111022861002 111023825711
111024023925 111024439476 111024621873 111024706541 111024789193 111024895472
111025515685 111025682826 111025817433 111025965134 111026630673 111026750834
111026896206 111016019088 111019506419 111021514343 111022621488 111022742628
111022861035 111023825744 111024024061 111024439487 111024621895 111024706574
111024789205 111024895494 111025515696 111025682882 111025817512 111025965145
111026630707 111026750845 111026896284 111016019189 111019506969 111021514365
111022621567 111022742640 111022861046 111023825788 111024024072 111024439533
111024621907 111024706608 111024789238 111024895528 111025515720 111025682916
111025817534 111025965156 111026630718 111026750856 111026896341 111016019257
111019507005 111021514455 111022621624 111022742673 111022861068 111023825834
111024024083 111024440164 111024621918 111024706642 111024789261 111024895551
111025515742 111025682949 111025817590 111025965224 111026630729 111026750889
111026896363 111016019291 111019507252 111021515276 111022621679 111022742707
111022861079 111023825878 111024024117 111024440254 111024621930 111024706697
111024789272 111024895562 111025515775 111025682950 111025817657 111025965279
111026630763 111026750935 111026896385 111016022071 111019507566 111021515355
111022621680 111022742718 111022861091 111023825890 111024024173 111024440300
111024621974 111024706710 111024789294 111024895966 111025515797 111025682983
111025817668 111025965538 111026630774 111026750957 111026896419 111016022194
111019507702 111021515490 111022621691 111022742730 111022861170 111023825913
111024024195 111024440399 111024621985 111024706776 111024789306 111024895999
111025515821 111025683063 111025817679 111025965617 111026630785 111026750980
111026896789 111016023342 111019508084 111021515546 111022621703 111022742763
111022861226 111023825979 111024024207 111024440401 111024622010 111024706798
111024789317 111024896013 111025515865 111025683209 111025817680 111025966719
111026630842 111026751666 111026896790 111016023702 111019508286 111021515669
111022621736 111022742820 111022861507 111023826026 111024024230 111024440412
111024622098 111024706811 111024789340 111024896035 111025515898 111025683243
111025817691 111025966720 111026630864 111026751745 111026896802 111016024343
111019508309 111021515715 111022621758 111022742853 111022861530 111023826082
111024024252 111024441277 111024622133 111024706844 111024789362 111024896079
111025515911 111025683276 111025817714 111025966731 111026630875 111026751778
111026896813 111016024589 111019508354 111021515726 111022622760 111022742909
111022861541 111023826105 111024024285 111024441536 111024622155 111024706855
111024789373 111024896091 111025515977 111025683300 111025818029 111025966775
111026630909 111026751802 111026896857 111016025793 111019508376 111021515760
111022622861 111022742932 111022861585 111023826149 111024024319 111024441547
111024622177 111024706888 111024789430 111024896484 111025516002 111025683322
111025819020 111025968261 111026630910 111026751879 111026896879 111016027043
111019508387 111021516301 111022622872 111022742954 111022861608 111023826194
111024024375 111024441637 111024622188 111024706990 111024789441 111024896495
111025516057 111025683984 111025819064 111025968283 111026630932 111026752106
111026896891 111016027346 111019508556 111021516312 111022622883 111022743001
111022861619 111023826239 111024024386 111024441693 111024622201 111024707025
111024789474 111024896541 111025516068 111025683995 111025819075 111025968294
111026630954 111026752117 111026896903 111016028291 111019510896 111021516570
111022622894 111022743540 111022861642 111023826240 111024024397 111024441873
111024622234 111024707957 111024789485 111024896585 111025516079 111025684165
111025819109 111025968306 111026630987 111026752139 111026896914 111016030250
111019511279 111021517010 111022622917 111022743573 111022861923 111023826262
111024024443 111024441918 111024622256 111024708093 111024789520 111024896619
111025516080 111025684211 111025819132 111025968317 111026631023 111026752140
111026896925 111016030373 111019511303 111021517065 111022622939 111022743584
111022861934 111023826318 111024024599 111024442032 111024622289 111024708183
111024789632 111024896620 111025516091 111025684222 111025819187 111025968340
111026631034 111026752386 111026896958 111016030597 111019512663 111021517122
111022622951 111022743607 111022861945 111023826329 111024024713 111024442267
111024622324 111024708194 111024789654 111024896642 111025516169 111025684244
111025819198 111025968418 111026631045 111026752421 111026896969 111016032117
111019513046 111021517199 111022622995 111022743641 111022862025 111023826374
111024024724 111024442290 111024622335 111024708206 111024789687 111024896664
111025516181 111025684390 111025819200 111025968430 111026631214 111026752432
111026896981 111016032870 111019513103 111021517481 111022623019 111022743652
111022862036 111023826464 111024024757 111024442425 111024622346 111024708239
111024789711 111024896709 111025516192 111025684457 111025819233 111025968777
111026631258 111026752454 111026897005 111016034490 111019514441 111021517492
111022623121 111022744237 111022862058 111023826532 111024024869 111024442492
111024622414 111024709072 111024789722 111024896721 111025516248 111025684480
111025819277 111025968801 111026631348 111026752487 111026897016 111016034681
111019515385 111021517593 111022623143 111022744248 111022862148 111023826554
111024024881 111024442683 111024622425 111024709117 111024789744 111024896754
111025516271 111025684491 111025819503 111025968935 111026631359 111026752779
111026897038 111016034984 111019515554 111021517627 111022623176 111022744260
111022862205 111023826576 111024024892 111024442830 111024623044 111024709128
111024789755 111024896787 111025516642 111025684570 111025819547 111025968979
111026631371 111026752791 111026897072 111016035525 111019515677 111021519023
111022623222 111022744271 111022862283 111023826611 111024024904 111024442953
111024623123 111024709140 111024789766 111024896855 111025516653 111025684592
111025819558 111025969026 111026631405 111026752814 111026897083 111016035660
111019515699 111021519113 111022623255 111022744316 111022862317 111023826655
111024024993 111024443077 111024623167 111024709162 111024789777 111024896866
111025516697 111025684626 111025819604 111025969048 111026631438 111026752825
111026897117 111016037156 111019515969 111021519382 111022623277 111022744439
111022862362 111023826666 111024026052 111024443123 111024623178 111024709184
111024789812 111024897003 111025516709 111025684659 111025819929 111025969059
111026631450 111026752836 111026897128 111016037853 111019516331 111021519595
111022623323 111022744495 111022862373 111023826677 111024026119 111024443257
111024623189 111024709252 111024789856 111024897014 111025516743 111025684671
111025819974 111025969060 111026632361 111026752904 111026897151 111016039338
111019516926 111021519876 111022623356 111022744530 111022862407 111023826688
111024026142 111024443279 111024623190 111024709296 111024789867 111024897025
111025516754 111025684716 111025820011 111025969071 111026633036 111026752915
111026897173 111016044862 111019517039 111021519887 111022623413 111022744574
111022862531 111023826701 111024026164 111024443505 111024623246 111024709319
111024789878 111024897058 111025516765 111025684727 111025820033 111025969082
111026633104 111026752926 111026897184 111016045830 111019518591 111021519900
111022623424 111022744585 111022862586 111023826712 111024026197 111024443550
111024623257 111024709331 111024789957 111024897070 111025516822 111025684794
111025820044 111025969093 111026633126 111026752959 111026897960 111016049137
111019518647 111021519911 111022623558 111022744608 111022862609 111023826734
111024026209 111024443561 111024623268 111024709397 111024789968 111024897081
111025516833 111025684806 111025820088 111025969138 111026633160 111026753017
111026898028 111016052759 111019518658 111021520003 111022623569 111022744664
111022862610 111023826745 111024026210 111024443639 111024623279 111024709409
111024789980 111024897126 111025516877 111025684907 111025820123 111025969150
111026633216 111026753028 111026898107 111016054469 111019518692 111021520216
111022623648 111022744697 111022862632 111023826756 111024026298 111024443808
111024623280 111024709577 111024790027 111024897159 111025516901 111025685054
111025820156 111025969161 111026633250 111026753039 111026898130 111016054795
111019518771 111021521071 111022623783 111022744787 111022862643 111023826790
111024026322 111024443819 111024623291 111024709588 111024790083 111024897182
111025516956 111025685111 111025820189 111025969206 111026633306 111026753040
111026898152 111016055303 111019518816 111021521194 111022624380 111022744833
111022862665 111023826802 111024026344 111024443853 111024623314 111024709599
111024790128 111024897216 111025516990 111025685166 111025820235 111025969273
111026633351 111026753062 111026898174 111016055381 111019519008 111021521251
111022624492 111022744844 111022862755 111023826813 111024026355 111024443910
111024623370 111024709678 111024790139 111024897227 111025517283 111025685212
111025820921 111025969363 111026633362 111026753107 111026898196 111016058070
111019519020 111021522207 111022625011 111022744866 111022862777 111023826824
111024026478 111024444023 111024623392 111024709702 111024790140 111024897250
111025517317 111025685324 111025820932 111025969396 111026633395 111026753118
111026898208 111016058632 111019519277 111021522319 111022625044 111022744923
111022862788 111023826868 111024026489 111024444034 111024623426 111024709870
111024790173 111024897272 111025517339 111025685571 111025820998 111025969420
111026633430 111026753208 111026898275 111016059318 111019519345 111021522386
111022625055 111022744990 111022862812 111023826914 111024026502 111024444124
111024623437 111024709959 111024790184 111024897283 111025517340 111025685582
111025821001 111025969475 111026633485 111026753253 111026898286 111016059666
111019520167 111021522397 111022625099 111022745025 111022863149 111023826947
111024026524 111024444191 111024623448 111024709971 111024790218 111024897294
111025517395 111025685593 111025821023 111025969521 111026633531 111026753286
111026898309 111016060657 111019520651 111021522498 111022625112 111022745126
111022863295 111023827027 111024026557 111024444214 111024623460 111024710029
111024790229 111024897384 111025517519 111025685740 111025821045 111025969543
111026633597 111026753310 111026898398 111016062873 111019521337 111021522533
111022625448 111022745171 111022863341 111023827083 111024026603 111024444236
111024623505 111024710074 111024790241 111024897429 111025517531 111025685784
111025821078 111025969936 111026634194 111026753332 111026898400 111016064493
111019521371 111021522634 111022625493 111022745182 111022863419 111023827094
111024026681 111024444641 111024623549 111024710096 111024790274 111024897463
111025517564 111025685830 111025821359 111025969981 111026634217 111026753376
111026898422 111016064651 111019521416 111021523231 111022625549 111022745216
111022863464 111023827128 111024026748 111024444720 111024623550 111024710108
111024790285 111024897485 111025517676 111025685920 111025821360 111025970028
111026634239 111026753387 111026898433 111016066877 111019521427 111021523602
111022625651 111022745227 111022863587 111023827139 111024026759 111024444764
111024623617 111024710119 111024790296 111024897520 111025517700 111025685942
111025821382 111025970039 111026634240 111026753400 111026899344 111016067137
111019521551 111021523703 111022625684 111022745238 111022863598 111023827140
111024026838 111024445136 111024623639 111024710131 111024790308 111024897553
111025517733 111025685997 111025821416 111025971502 111026634330 111026753523
111026899546 111016068723 111019521696 111021523714 111022625752 111022745429
111022863677 111023827151 111024026894 111024445192 111024623695 111024710232
111024790320 111024897564 111025518970 111025686033 111025821449 111025971579
111026634352 111026753972 111026899557 111016070760 111019522350 111021523927
111022625886 111022745441 111022863688 111023827229 111024026939 111024445473
111024623718 111024710670 111024790342 111024897610 111025519072 111025686246
111025821472 111025971625 111026634396 111026753994 111026899580

 



SCH-A- 8

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111016071086 111019522530 111021524052 111022626089 111022745463
111022863734 111023827274 111024026951 111024445529 111024623730 111024710692
111024790713 111024897632 111025519094 111025686369 111025822114 111025971692
111026634453 111026754007 111026899591 111016071200 111019522732 111021524311
111022626124 111022745474 111022863846 111023827364 111024027008 111024445732
111024623774 111024710704 111024790735 111024897687 111025519106 111025686471
111025822181 111025971704 111026635151 111026754018 111026899614 111016072481
111019523463 111021524322 111022626168 111022745542 111022863958 111023827375
111024027031 111024445798 111024623853 111024710760 111024790791 111024897711
111025519555 111025686516 111025822215 111025971715 111026635162 111026754029
111026899636 111016072975 111019523564 111021524489 111022626214 111022745553
111022864027 111023827386 111024027064 111024445899 111024623864 111024710771
111024791220 111024897744 111025519577 111025686550 111025822237 111025971737
111026635566 111026754052 111026899669 111016074630 111019525140 111021524805
111022626652 111022745564 111022864049 111023827454 111024027075 111024446463
111024623909 111024710805 111024791275 111024897755 111025519599 111025686606
111025822361 111025971748 111026635623 111026754074 111026899726 111016074900
111019525173 111021524906 111022626731 111022745654 111022864094 111023827476
111024027110 111024446496 111024623932 111024710838 111024791297 111024897766
111025519623 111025686617 111025822372 111025971805 111026635634 111026754096
111026899737 111016076395 111019526310 111021525503 111022626764 111022745687
111022864106 111023827566 111024027772 111024446610 111024623965 111024710849
111024791398 111024898486 111025519689 111025688080 111025822417 111025971827
111026635645 111026754120 111026899748 111016077138 111019526668 111021525648
111022626809 111022745698 111022864128 111023827577 111024027783 111024446799
111024623987 111024710850 111024792209 111024898565 111025519690 111025688136
111025822462 111025971861 111026635656 111026754186 111026899759 111016077150
111019526703 111021525817 111022626810 111022746149 111022864162 111023827599
111024027817 111024446845 111024624001 111024710861 111024792210 111024898587
111025519713 111025688147 111025822552 111025971917 111026635690 111026754254
111026899849 111016079118 111019527344 111021525862 111022626821 111022746183
111022864173 111023827612 111024027828 111024446878 111024624023 111024710872
111024792232 111024898622 111025519735 111025688158 111025822585 111025971928
111026635713 111026754276 111026899850 111016079950 111019527557 111021525952
111022626843 111022746240 111022864184 111023827724 111024028065 111024446979
111024624326 111024711299 111024792265 111024898644 111025519869 111025688349
111025822596 111025971940 111026635858 111026755727 111026899917 111016081795
111019527647 111021525963 111022626887 111022746251 111022864195 111023827869
111024028098 111024447004 111024624337 111024711312 111024792287 111024898666
111025520524 111025688495 111025822675 111025971995 111026635869 111026755817
111026899951 111016083922 111019527726 111021526009 111022626898 111022746262
111022864218 111023827960 111024028728 111024447048 111024624348 111024711345
111024792300 111024898756 111025520546 111025688574 111025822709 111025972020
111026635948 111026755895 111026899962 111016084990 111019527771 111021526245
111022626966 111022746374 111022864241 111023827971 111024028919 111024447093
111024624371 111024711367 111024792311 111024898767 111025520850 111025688608
111025822877 111025972042 111026635993 111026755929 111026899984 111016085317
111019528457 111021527044 111022627057 111022746420 111022864274 111023827993
111024028997 111024447183 111024624405 111024711378 111024792333 111024898802
111025520940 111025688620 111025823081 111025972143 111026636017 111026755974
111026900325 111016088781 111019528907 111021527213 111022627068 111022746442
111022864308 111023828028 111024029000 111024447464 111024624427 111024711413
111024792355 111024898824 111025520962 111025688642 111025823104 111025972165
111026636051 111026756076 111026900831 111016089535 111019529054 111021527314
111022627091 111022746521 111022864320 111023828477 111024029011 111024447532
111024624449 111024711457 111024792412 111024898835 111025521053 111025688653
111025823126 111025972222 111026636062 111026756087 111026900886 111016090560
111019530427 111021527886 111022627114 111022746543 111022864410 111023828488
111024029055 111024448050 111024624494 111024711514 111024792456 111024898914
111025521132 111025688732 111025823160 111025972301 111026636141 111026756122
111026900921 111016093574 111019530517 111021527910 111022627125 111022746600
111022864421 111023828499 111024029077 111024448117 111024624517 111024711525
111024792489 111024898936 111025521211 111025688800 111025824161 111025972334
111026636196 111026756267 111026900954 111016094384 111019530775 111021528146
111022627147 111022746611 111022864443 111023828578 111024029101 111024448162
111024624562 111024711581 111024792502 111024898958 111025521277 111025688811
111025824194 111025972660 111026636231 111026756290 111026900965 111016094823
111019533565 111021528292 111022627226 111022746622 111022864487 111023828590
111024029112 111024448432 111024624573 111024711637 111024792580 111024898969
111025521323 111025690016 111025824239 111025972761 111026636264 111026756357
111026900976 111016095161 111019533813 111021528405 111022627305 111022746633
111022864498 111023828602 111024029134 111024448487 111024624618 111024711648
111024792603 111024898981 111025521334 111025690038 111025824251 111025972840
111026636297 111026756380 111026901012 111016098265 111019533958 111021528461
111022627327 111022746666 111022864511 111023828646 111024029145 111024448511
111024624629 111024711671 111024792647 111024899049 111025521356 111025690050
111025824307 111025972941 111026636343 111026756436 111026901023 111016098300
111019548044 111021528494 111022627372 111022746688 111022864544 111023828657
111024029156 111024448522 111024624663 111024711693 111024792658 111024899050
111025521367 111025690061 111025824329 111025972963 111026636376 111026756492
111026901034 111016098984 111019548189 111021529080 111022627383 111022746734
111022864566 111023829524 111024029178 111024448623 111024624696 111024711705
111024792670 111024899094 111025521378 111025690139 111025824396 111025972985
111026636466 111026756616 111026901078 111016099211 111019548213 111021529934
111022627541 111022746767 111022864634 111023829546 111024029202 111024448634
111024624719 111024711716 111024792681 111024899117 111025522065 111025690184
111025824442 111025972996 111026636512 111026756672 111026901089 111016102395
111019549595 111021530497 111022627608 111022746778 111022864690 111023829557
111024029224 111024448678 111024624720 111024711727 111024792715 111024899128
111025522122 111025690308 111025824453 111025973627 111026636578 111026756683
111026901102 111016102698 111019549797 111021530891 111022627619 111022746846
111022895223 111023829568 111024029257 111024448779 111024624933 111024711749
111024792793 111024899139 111025522177 111025690386 111025824497 111025973672
111026636589 111026756694 111026901113 111016102799 111019550272 111021530970
111022627811 111022746903 111022895234 111023829591 111024029280 111024448858
111024624966 111024711761 111024792827 111024899140 111025522188 111025690397
111025824543 111025973683 111026636657 111026756740 111026901168 111016102834
111019550744 111021531386 111022627822 111022746936 111022895289 111023829625
111024029325 111024448892 111024624977 111024711839 111024792838 111024899207
111025522234 111025690410 111025824554 111025973717 111026636679 111026756807
111026901247 111016103318 111019552308 111021531409 111022627855 111022746947
111022895290 111023829681 111024029358 111024448915 111024625024 111024711840
111024792849 111024899218 111025522582 111025690522 111025824587 111025975652
111026636725 111026756829 111026901269 111016103857 111019552432 111021531577
111022627866 111022746969 111022895302 111023829692 111024029370 111024449253
111024625631 111024711873 111024792872 111024899229 111025522593 111025690544
111025824611 111025996857 111026636769 111026756830 111026901281 111016105758
111019552533 111021531858 111022627877 111022746970 111022895357 111023829782
111024029381 111024449309 111024625653 111024711884 111024792883 111024899241
111025522605 111025690588 111025824633 111026083473 111026636815 111026756841
111026901360 111016105983 111019552904 111021532635 111022627956 111022747038
111022895447 111023829816 111024029392 111024449466 111024625664 111024711941
111024792928 111024899263 111025522638 111025690869 111025824688 111026420759
111026636826 111026756852 111026901371 111016106760 111019552948 111021532657
111022627978 111022747319 111022895470 111023829849 111024029404 111024449512
111024625686 111024711985 111024792940 111024899274 111025522649 111025691174
111025824699 111026420816 111026636837 111026757291 111026901449 111016106940
111019553590 111021532680 111022627990 111022747397 111022895481 111023829928
111024029448 111024449534 111024625710 111024712009 111024792951 111024899375
111025522650 111025691219 111025824778 111026420906 111026637108 111026757314
111026901450 111016106973 111019553714 111021532938 111022628047 111022747487
111022895537 111023829939 111024029459 111024449635 111024625732 111024712032
111024792962 111024899410 111025522706 111025691220 111025824802 111026421345
111026637120 111026757381 111026901483 111016108302 111019554940 111021533018
111022628058 111022747498 111022895548 111023829951 111024029460 111024449657
111024625811 111024712054 111024793019 111024899421 111025522751 111025691231
111025824824 111026421907 111026637175 111026757448 111026901494 111016108515
111019555075 111021533041 111022628081 111022747601 111022895807 111023829984
111024029471 111024449668 111024625822 111024712098 111024793031 111024899443
111025522807 111025691321 111025824970 111026422009 111026637243 111026757550
111026901517 111016109066 111019555198 111021533210 111022628182 111022747612
111022895818 111023830043 111024030495 111024449871 111024625888 111024712100
111024793075 111024899454 111025522852 111025691400 111025825151 111026422010
111026637254 111026757763 111026901540 111016112778 111019555457 111021533917
111022628205 111022747634 111022895830 111023830087 111024030552 111024450143
111024625923 111024712111 111024793097 111024899487 111025523505 111025691488
111025825173 111026422032 111026637434 111026757796 111026901630 111016113061
111019555491 111021533951 111022628216 111022747645 111022898495 111023830379
111024030653 111024450211 111024625934 111024712166 111024793110 111024899500
111025523549 111025691635 111025825184 111026422144 111026637467 111026757820
111026901674 111016114141 111019555996 111021534064 111022628227 111022747656
111022898552 111023830874 111024030675 111024450288 111024625978 111024712177
111024793132 111024899533 111025523561 111025691657 111025825207 111026422166
111026637478 111026757921 111026901685 111016115456 111019556515 111021534503
111022628249 111022747689 111022898563 111023830885 111024030697 111024450424
111024626014 111024712201 111024793143 111024899577 111025523752 111025691703
111025825229 111026422436 111026637490 111026757932 111026901696 111016116659
111019556874 111021535267 111022628272 111022747724 111022898596 111023830908
111024030721 111024450457 111024626092 111024712245 111024793176 111024899588
111025523785 111025692197 111025825230 111026423235 111026637805 111026758001
111026901720 111016117009 111019557886 111021535470 111022628463 111022747735
111022898686 111023830919 111024030732 111024450570 111024626126 111024712278
111024793198 111024899601 111025523819 111025692254 111025825285 111026423279
111026637872 111026758034 111026901731 111016117188 111019558449 111021535616
111022628485 111022747780 111022898709 111023830931 111024030765 111024450592
111024626160 111024712324 111024793479 111024899623 111025524078 111025692636
111025825296 111026423808 111026637894 111026758045 111026902495 111016117649
111019559349 111021535650 111022628496 111022747870 111022898710 111023830942
111024030798 111024451469 111024626261 111024712391 111024793480 111024899645
111025524146 111025692658 111025825511 111026424326 111026637984 111026758922
111026902518 111016119270 111019559406 111021535795 111022628508 111022747881
111022898743 111023830953 111024030866 111024451526 111024626317 111024712548
111024793491 111024899667 111025524685 111025693457 111025825522 111026424359
111026638042 111026758966 111026902541 111016119416 111019559709 111021535908
111022628519 111022747948 111022898754 111023830975 111024030912 111024451582
111024626328 111024712582 111024793503 111024899689 111025524696 111025693491
111025825588 111026424450 111026638187 111026758977 111026902608 111016119719
111019560127 111021536044 111022628564 111022747960 111022898765 111023830997
111024030978 111024451773 111024627138 111024712593 111024793569 111024900873
111025524719 111025693536 111025825601 111026424539 111026638198 111026758999
111026902697 111016120643 111019560914 111021536437 111022628610 111022748310
111022898787 111023831022 111024030989 111024451931 111024627150 111024712605
111024793604 111024900884 111025524742 111025693558 111025825612 111026425260
111026638222 111026759024 111026902721 111016120902 111019560970 111021536493
111022628632 111022748321 111022898800 111023831044 111024031014 111024452167
111024627161 111024712694 111024794481 111024900952 111025524810 111025693648
111025825634 111026425293 111026638244 111026759046 111026902754 111016123141
111019562860 111021536538 111022628665 111022748455 111022901568 111023831055
111024031069 111024452178 111024627183 111024712728 111024794492 111024900963
111025524865 111025693682 111025825645 111026425428 111026638266 111026759057
111026902844 111016123275 111019563085 111021537786 111022628676 111022748613
111022901580 111023831066 111024031081 111024452303 111024627217 111024712784
111024794537 111024900974 111025524876 111025693693 111025825667 111026425495
111026638301 111026759068 111026902877 111016123477 111019564480 111021537933
111022628700 111022748657 111022901625 111023831077 111024031104 111024452358
111024627273 111024712841 111024794559 111024901009 111025524911 111025693716
111025826084 111026425596 111026638312 111026759338 111026902888 111016126863
111019564491 111021538170 111022629206 111022748679 111022901647 111023831358
111024031238 111024452392 111024627295 111024712863 111024794582 111024901100
111025525024 111025693727 111025826107 111026426733 111026638389 111026759383
111026902934 111016129293 111019564525 111021538585 111022629262 111022749850
111022901658 111023831369 111024031249 111024452493 111024627307 111024712896
111024794593 111024901122 111025525057 111025693772 111025826130 111026426867
111026638390 111026759406 111026902989 111016131016 111019564536 111021538596
111022629284 111022749939 111022901670 111023831392 111024032251 111024452606
111024627363 111024712920 111024794649 111024901245 111025525068 111025693783
111025826141 111026426924 111026638435 111026759428 111026903205 111016131623
111019564738 111021538664 111022629295 111022749984 111022901692 111023831415
111024032307 111024452617 111024627374 111024712942 111024794650 111024901290
111025525215 111025693794 111025826185 111026427015 111026638479 111026759440
111026904497 111016132590 111019564794 111021538776 111022629420 111022750021
111022901704 111023831459 111024032330 111024452763 111024627419 111024712975
111024794683 111024901368 111025525259 111025693884 111025826219 111026427150
111026638558 111026759484 111026904598 111016132950 111019565098 111021538899
111022629688 111022750032 111022901726 111023831549 111024032341 111024453584
111024627475 111024712997 111024794694 111024901380 111025525462 111025693941
111025826297 111026427240 111026638615 111026759529 111026904600 111016134952
111019565267 111021539328 111022629778 111022750043 111022901748 111023831550
111024032352 111024453630 111024627510 111024714225 111024794717 111024901414
111025525484 111025693963 111025826365 111026427295 111026638985 111026759552
111026904633 111016135177 111019565953 111021539564 111022629813 111022750054
111022901939 111023831561 111024032374 111024453696 111024627565 111024714236
111024794740 111024901458 111025525495 111025693996 111025826602 111026427307
111026638996 111026759619 111026904677 111016136167 111019566808 111021539597
111022630039 111022750076 111022901951 111023831606 111024032420 111024454057
111024627633 111024714247 111024794795 111024901504 111025525721 111025694032
111025826758 111026427419 111026639076 111026759664 111026904712 111016137483
111019567461 111021540421 111022630534 111022750111 111022901962 111023831651
111024032431 111024454226 111024627666 111024715114 111024794852 111024901515
111025525776 111025694043 111025826893 111026428612 111026639087 111026759798
111026904767 111016139733 111019568136 111021540544 111022630590 111022750133
111022901973 111023831662 111024032464 111024454349 111024627699 111024715125
111024794863 111024901537 111025525787 111025694087 111025826916 111026428713
111026639166 111026759800 111026904813 111016140072 111019568620 111021540599
111022630646 111022750144 111022902008 111023831673 111024032486 111024454529
111024628779 111024715181 111024794885 111024901548 111025525866 111025694111
111025827692 111026428757 111026639188 111026759866 111026904857 111016140645
111019568765 111021540601 111022630725 111022750201 111022902019 111023831886
111024032510 111024454563 111024628847 111024715192 111024794896 111024901571
111025525934 111025694177 111025827715 111026430211 111026639212 111026759899
111026904868 111016142287 111019568822 111021540702 111022630758 111022750245
111022902895 111023831943 111024032554 111024454619 111024628881 111024715204
111024794942 111024901582 111025526812 111025694368 111025827861 111026430299
111026639234 111026759956 111026904914 111016142322 111019568978 111021541062
111022630770 111022750289 111022902918 111023832023 111024032565 111024454721
111024628892 111024715226 111024795022 111024901672 111025526889 111025694852
111025828020 111026430402 111026639245 111026759978 111026904925 111016142412
111019569823 111021541534 111022630859 111022750324 111022902929 111023832056
111024032587 111024455351 111024628948 111024715271 111024795033 111024901751
111025526935 111025694920 111025828187 111026430525 111026639267 111026759989
111026904981 111016142726 111019571668 111021541781 111022630860 111022750346
111022902930 111023832089 111024032622 111024456037 111024628960 111024715327
111024795044 111024901762 111025526979 111025695000 111025828211 111026430547
111026639278 111026760015 111026905151 111016144043 111019571927 111021542816
111022630871 111022750526 111022902941 111023832102 111024032633 111024456048
111024628982 111024715338 111024795404 111024901795 111025527420 111025695101
111025828222 111026430794 111026639290 111026760026 111026905162 111016144335
111019572221 111021543064 111022630882 111022750616 111022904279 111023832168
111024032655 111024456093 111024629006 111024715383 111024795493 111024901807
111025527486 111025695280 111025828244 111026431515 111026639302 111026760060
111026905173 111016146494 111019572322 111021543288 111022630916 111022750650
111022904280 111023832191 111024032699 111024457375 111024629095 111024715394
111024795527 111024901829 111025527509 111025695673 111025828334 111026431638
111026639313 111026760138 111026905229 111016147822 111019573525 111021543604
111022630927 111022750740 111022904336 111023832203 111024032745 111024457544
111024629107 111024715417 111024795538 111024902224 111025527969 111025695932
111025828862 111026432235 111026639368 111026760149 111026905230

 



SCH-A- 9

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111016149352 111019573569 111021544458 111022630972 111022750830
111022904347 111023832281 111024032767 111024457566 111024629163 111024715451
111024795549 111024902280 111025527970 111025696034 111025828884 111026432257
111026639942 111026760172 111026905296 111016149824 111019573716 111021544593
111022631074 111022750852 111022904381 111023832528 111024032778 111024457656
111024629174 111024715484 111024795550 111024902336 111025527992 111025696067
111025828952 111026432460 111026640034 111026760251 111026905342 111016169387
111019573941 111021544649 111022631085 111022750908 111022904471 111023832540
111024032790 111024457690 111024629185 111024715495 111024795594 111024902347
111025528027 111025696113 111025829278 111026432471 111026640089 111026760262
111026905409 111016169523 111019573974 111021544694 111022631142 111022751000
111022904482 111023832629 111024032802 111024457746 111024630323 111024715507
111024795651 111024902404 111025528050 111025696292 111025829504 111026432538
111026640124 111026760273 111026905432 111016169534 111019574267 111021544874
111022631153 111022751101 111022904550 111023832630 111024032824 111024457757
111024630334 111024715529 111024795729 111024902415 111025528128 111025696360
111025829537 111026432561 111026640168 111026760307 111026905465 111016169613
111019574357 111021545336 111022631209 111022751112 111022904594 111023832719
111024032857 111024458051 111024630390 111024715563 111024795730 111024902459
111025528498 111025696416 111025829593 111026432572 111026640225 111026760543
111026905522 111016169916 111019574863 111021545426 111022631254 111022751156
111022904639 111023832731 111024032868 111024458141 111024630446 111024715574
111024796214 111024902460 111025528511 111025696427 111025829694 111026434305
111026640258 111026760565 111026906039 111016174888 111019574874 111021545516
111022631298 111022751190 111022904651 111023832809 111024032879 111024458310
111024630457 111024715664 111024796258 111024902471 111025528522 111025696438
111025829795 111026434462 111026640269 111026760688 111026906073 111016174967
111019575437 111021545651 111022631355 111022751213 111022904673 111023832865
111024032891 111024458466 111024630491 111024715686 111024796269 111024902505
111025528555 111025696472 111025829830 111026434541 111026640281 111026760790
111026906130 111016175014 111019575684 111021546225 111022631928 111022751257
111022904695 111023832876 111024032914 111024458578 111024630514 111024715697
111024796304 111024902550 111025528803 111025696506 111025829863 111026434653
111026640304 111026760857 111026906141 111016175182 111019575763 111021546416
111022631939 111022751279 111022904707 111023832887 111024032958 111024458624
111024630569 111024715743 111024796359 111024902561 111025528926 111025696551
111025829919 111026434765 111026640371 111026761229 111026906152 111016175519
111019575853 111021546438 111022631940 111022751325 111022904741 111023832911
111024033005 111024458668 111024630581 111024715776 111024796360 111024902606
111025529129 111025696786 111025829964 111026434833 111026640382 111026761252
111026906219 111016175733 111019576214 111021546898 111022631962 111022751336
111022904808 111023832955 111024033072 111024458703 111024630604 111024715798
111024796371 111024902628 111025529163 111025696797 111025830034 111026434945
111026640393 111026761308 111026906264 111016175878 111019576337 111021547068
111022632019 111022751347 111022904820 111023832988 111024033117 111024458871
111024630659 111024715800 111024796427 111024902640 111025529185 111025697147
111025830146 111026434967 111026640494 111026761319 111026906297 111016175890
111019576348 111021547192 111022632020 111022751358 111022904831 111023833024
111024033128 111024458893 111024630660 111024715811 111024796472 111024902673
111025529297 111025697226 111025830247 111026435126 111026640922 111026761386
111026906310 111016175957 111019577686 111021548069 111022632086 111022751426
111022904853 111023833091 111024033195 111024460548 111024630682 111024715822
111024796483 111024902684 111025529309 111025697248 111025830304 111026435306
111026640988 111026761465 111026906376 111016176037 111019577888 111021548070
111022632109 111022751460 111022904987 111023833248 111024033218 111024460559
111024630749 111024715844 111024796506 111024902695 111025529365 111025697260
111025830371 111026435485 111026641002 111026761498 111026906400 111016176677
111019578092 111021548621 111022632176 111022751471 111022904998 111023833417
111024033263 111024460683 111024630806 111024715899 111024796562 111024902707
111025529444 111025697316 111025830382 111026435722 111026641035 111026761522
111026906455 111016177421 111019578148 111021550321 111022632244 111022751482
111022905001 111023833439 111024033285 111024460694 111024630840 111024715901
111024796573 111024902718 111025529501 111025697327 111025830911 111026435799
111026641440 111026761588 111026906477 111016177566 111019578160 111021550679
111022632277 111022751561 111022905034 111023833451 111024033320 111024460717
111024630873 111024715912 111024797002 111024902741 111025529512 111025697338
111025831068 111026435834 111026641451 111026761634 111026906602 111016177971
111019578193 111021550837 111022632323 111022751572 111022905045 111023833495
111024033353 111024460728 111024630884 111024715923 111024797013 111024902774
111025530930 111025698070 111025831091 111026436037 111026641484 111026761656
111026906635 111016178589 111019578317 111021551007 111022632884 111022751617
111022905089 111023833574 111024033375 111024460739 111024630974 111024715934
111024797046 111024902785 111025530996 111025698104 111025831125 111026437252
111026641518 111026761678 111026906657 111016178871 111019578351 111021551041
111022633087 111022751628 111022905090 111023833653 111024033397 111024460807
111024630996 111024716003 111024797068 111024902808 111025532167 111025698126
111025831462 111026437285 111026641619 111026761803 111026906882 111016180009
111019578373 111021551120 111022633122 111022751695 111022905102 111023833697
111024033409 111024460931 111024631010 111024716025 111024797079 111024902819
111025532279 111025698137 111025831495 111026437320 111026641620 111026761825
111026907737 111016180043 111019578474 111021551388 111022633144 111022751752
111022905113 111023833743 111024033410 111024460997 111024631043 111024716036
111024797114 111024902831 111025532291 111025698249 111025831518 111026437926
111026641743 111026761847 111026907759 111016180357 111019578597 111021551568
111022633177 111022751853 111022905450 111023833833 111024033487 111024461022
111024631065 111024716058 111024797125 111024902897 111025532358 111025698340
111025831620 111026437960 111026641765 111026761858 111026907771 111016180683
111019579396 111021552143 111022633188 111022751886 111022905461 111023833844
111024033511 111024461257 111024631144 111024716104 111024797169 111024902909
111025532404 111025698485 111025831631 111026437993 111026641833 111026761904
111026907872 111016180975 111019579879 111021552154 111022633346 111022751909
111022905506 111023833877 111024033522 111024461280 111024631278 111024716957
111024797170 111024902921 111025532460 111025698520 111025831709 111026438040
111026641844 111026761960 111026907917 111016180997 111019580310 111021552569
111022633571 111022752292 111022905539 111023833888 111024033566 111024461426
111024631403 111024716968 111024797181 111024902954 111025532482 111025698542
111025831732 111026438208 111026642205 111026761971 111026907928 111016181022
111019580400 111021552570 111022633784 111022752315 111022905562 111023833923
111024033577 111024461617 111024631425 111024717015 111024797192 111024903067
111025532628 111025698564 111025831811 111026438433 111026642216 111026761982
111026907940 111016181156 111019580703 111021552794 111022633997 111022752348
111022905573 111023833967 111024033814 111024461684 111024631492 111024717037
111024797226 111024903090 111025532707 111025698621 111025831866 111026438512
111026642227 111026761993 111026907962 111016181178 111019580714 111021553133
111022634000 111022752360 111022905584 111023833989 111024033847 111024461695
111024631504 111024717048 111024797248 111024903360 111025532831 111025698913
111025831901 111026440335 111026642238 111026762006 111026908109 111016183855
111019580804 111021553289 111022634044 111022752371 111022905641 111023833990
111024033858 111024461909 111024631571 111024717071 111024797259 111024903438
111025532853 111025699958 111025831978 111026440346 111026642283 111026762039
111026908110 111016183978 111019581849 111021553290 111022634055 111022752416
111022905663 111023834160 111024033892 111024461998 111024631649 111024717105
111024797495 111024903449 111025532886 111025700018 111025831989 111026440931
111026642340 111026762130 111026908121 111016183990 111019582008 111021553380
111022634112 111022752438 111022905719 111023834250 111024033904 111024462135
111024631717 111024717127 111024797563 111024903450 111025532921 111025700074
111025832014 111026441707 111026642441 111026762208 111026908165 111016184058
111019582121 111021553605 111022634156 111022752472 111022905731 111023834283
111024033915 111024462180 111024631751 111024717138 111024797721 111024903472
111025532932 111025700883 111025832069 111026441819 111026642452 111026762253
111026908198 111016185116 111019583447 111021553672 111022634189 111022752573
111022905753 111023834373 111024033948 111024463068 111024631773 111024717161
111024797798 111024903551 111025532943 111025700906 111025832171 111026441875
111026642474 111026762321 111026908200 111016185206 111019583469 111021553896
111022634257 111022752607 111022905786 111023834621 111024033971 111024463114
111024631795 111024717194 111024797811 111024903584 111025532987 111025700939
111025832384 111026441897 111026642610 111026762398 111026908222 111016185330
111019583526 111021554033 111022634268 111022752696 111022905809 111023834643
111024034174 111024463327 111024631863 111024717217 111024797844 111024903595
111025533562 111025700973 111025832553 111026442023 111026642632 111026762455
111026908233 111016185341 111019583560 111021554280 111022634279 111022752708
111022905810 111023834654 111024034220 111024463406 111024631874 111024717239
111024797866 111024903607 111025533584 111025700984 111025832564 111026442315
111026642654 111026762512 111026908277 111016185420 111019583650 111021554594
111022634291 111022752719 111022905876 111023834766 111024034297 111024463417
111024631885 111024717385 111024797899 111024903629 111025533607 111025701064
111025833082 111026442674 111026642676 111026762545 111026908288 111016185633
111019583863 111021555034 111022634347 111022752843 111022905933 111023834788
111024034422 111024463484 111024631908 111024717509 111024797901 111024903630
111025533641 111025701109 111025833093 111026442708 111026642687 111026762590
111026908345 111016186263 111019583896 111021555382 111022634404 111022752876
111022905955 111023834801 111024034624 111024463495 111024631920 111024717521
111024797923 111024903663 111025533652 111025701200 111025833138 111026442977
111026642698 111026762602 111026908389 111016186397 111019584156 111021555450
111022634415 111022752898 111022905966 111023835969 111024034657 111024463552
111024631931 111024718027 111024797978 111024903719 111025533685 111025701446
111025833206 111026443079 111026642722 111026762624 111026908402 111016186690
111019584189 111021555595 111022635067 111022752988 111022905999 111023835981
111024034859 111024463653 111024631942 111024718061 111024797990 111024903731
111025533696 111025701457 111025833228 111026443125 111026642744 111026765931
111026908457 111016186780 111019584741 111021555719 111022635089 111022753169
111022906002 111023836005 111024035074 111024463686 111024631986 111024718106
111024798025 111024903764 111025533719 111025701525 111025833295 111026443158
111026642777 111026765975 111026908468 111016186948 111019585269 111021556192
111022635236 111022753923 111022906013 111023836117 111024035333 111024464160
111024631997 111024718117 111024798069 111024903775 111025533742 111025701536
111025833464 111026443237 111026642788 111026766022 111026908503 111016187107
111019585753 111021556215 111022635247 111022754159 111022906046 111023836229
111024035355 111024464261 111024632000 111024718139 111024799318 111024903797
111025533764 111025701558 111025833509 111026443259 111026642801 111026766033
111026908547 111016187219 111019585966 111021556349 111022635281 111022754160
111022906316 111023836319 111024035366 111024464339 111024632044 111024718140
111024799329 111024904103 111025533775 111025701570 111025833587 111026443732
111026642878 111026766077 111026908581 111016187242 111019586024 111021556888
111022635326 111022754171 111022906338 111023836320 111024035388 111024464407
111024632066 111024718207 111024799341 111024904170 111025533809 111025701581
111025833600 111026443765 111026642902 111026766099 111026908592 111016187264
111019586282 111021557104 111022635382 111022754205 111022906349 111023836331
111024035399 111024464496 111024632077 111024718230 111024799396 111024904237
111025533821 111025701682 111025833611 111026443822 111026642946 111026766213
111026908615 111016188423 111019588251 111021557193 111022635393 111022754216
111022906361 111023836342 111024035401 111024464542 111024632101 111024718252
111024799408 111024904248 111025533832 111025701705 111025833622 111026444070
111026642968 111026766257 111026908626 111016189873 111019588598 111021557294
111022635416 111022754261 111022906417 111023836386 111024035412 111024464700
111024632268 111024718511 111024799442 111024904417 111025533843 111025702650
111025833644 111026444632 111026642979 111026766381 111026908637 111016190202
111019588611 111021557362 111022635472 111022754283 111022906473 111023836397
111024035445 111024464766 111024632303 111024718566 111024799464 111024904439
111025533854 111025702694 111025833688 111026444823 111026642980 111026766459
111026908648 111016190257 111019588677 111021557384 111022635483 111022754328
111022906484 111023836421 111024035478 111024465093 111024632347 111024718577
111024799565 111024904451 111025533876 111025702751 111025835051 111026446005
111026643015 111026766460 111026908660 111016190437 111019588790 111021557610
111022635517 111022754362 111022906552 111023836432 111024035782 111024465116
111024632358 111024718612 111024799611 111024904473 111025533900 111025702795
111025835152 111026446049 111026643026 111026766471 111026908671 111016190572
111019588857 111021558116 111022635528 111022754485 111022907261 111023836465
111024035827 111024465149 111024632369 111024718678 111024799644 111024904574
111025533922 111025702841 111025835163 111026446140 111026643105 111026766482
111026908682 111016190639 111019588879 111021558150 111022635562 111022754496
111022907407 111023836487 111024035850 111024465161 111024632448 111024718690
111024799677 111024904596 111025534080 111025702919 111025835174 111026446915
111026643161 111026766572 111026908727 111016190965 111019588936 111021558307
111022635607 111022754520 111022907418 111023836498 111024035917 111024465228
111024632460 111024718713 111024799699 111024904675 111025534169 111025702953
111025835220 111026447703 111026644173 111026766662 111026908738 111016191034
111019589106 111021558318 111022635618 111022754531 111022907430 111023836511
111024035940 111024465239 111024632505 111024718724 111024799925 111024904710
111025534192 111025703325 111025835275 111026447949 111026644241 111026767078
111026908783 111016191056 111019590726 111021558330 111022635629 111022754564
111022907463 111023837297 111024035951 111024465712 111024632516 111024718735
111024799947 111024904721 111025534237 111025703392 111025835286 111026448760
111026644274 111026767102 111026908862 111016191382 111019591042 111021558981
111022635708 111022754621 111022907485 111023837365 111024035984 111024466195
111024632538 111024718757 111024799981 111024904732 111025534316 111025703459
111025835343 111026448861 111026644331 111026767179 111026908907 111016191517
111019591266 111021559016 111022635810 111022754676 111022907496 111023837400
111024036042 111024466230 111024632549 111024718779 111024799992 111024904754
111025534338 111025703482 111025835365 111026449053 111026644364 111026767797
111026908963 111016192406 111019593303 111021559027 111022635876 111022754744
111022907665 111023837422 111024036053 111024466375 111024632550 111024718791
111024800030 111024904765 111025534394 111025703516 111025835376 111026449200
111026644432 111026767809 111026909009 111016192518 111019593370 111021559779
111022636349 111022754755 111022907700 111023837499 111024036075 111024466443
111024632561 111024718803 111024800041 111024904776 111025534417 111025703549
111025836636 111026449323 111026644443 111026767821 111026909043 111016192697
111019593651 111021559971 111022636394 111022754812 111022907788 111023837501
111024036097 111024466476 111024632640 111024718847 111024800052 111024904787
111025534428 111025703639 111025836692 111026449446 111026644487 111026767832
111026909098 111016192877 111019593729 111021560063 111022636439 111022754823
111022907799 111023837567 111024036109 111024466498 111024632662 111024719129
111024800085 111024904811 111025534585 111025703673 111025836737 111026449457
111026644498 111026767966 111026909100 111016193665 111019593965 111021560186
111022636530 111022754834 111022907801 111023837578 111024036165 111024466522
111024632707 111024719185 111024800108 111024904833 111025534732 111025704203
111025836759 111026449479 111026644555 111026767988 111026909188 111016194037
111019594168 111021560221 111022636596 111022754856 111022907890 111023837613
111024036244 111024466634 111024632718 111024719219 111024800209 111024904844
111025534754 111025704214 111025836771 111026449503 111026644588 111026768013
111026909234 111016194127 111019594315 111021560298 111022636608 111022754889
111022907902 111023837635 111024036255 111024467253 111024634170 111024719220
111024800221 111024904855 111025534776 111025704247 111025836793 111026449615
111026644612 111026768024 111026909290 111016194284 111019594359 111021560344
111022637328 111022754890 111022907924 111023837646 111024036266 111024467297
111024634204 111024719264 111024800243 111024905058 111025534877 111025704281
111025836805 111026449727 111026644623 111026768035 111026909313 111016195869
111019594944 111021560793 111022637362 111022754946 111022907980 111023837668
111024036581 111024467400 111024634237 111024719309 111024800355 111024905069
111025535249 111025704337 111025836838 111026449851 111026644634 111026768114
111026909346 111016195959 111019594977 111021560850 111022637430 111022754980
111022908037 111023837680 111024036604 111024467488 111024634259 111024719343
111024800377 111024905104 111025535351 111025704427 111025836917 111026450763
111026644667 111026768136 111026910551 111016196006 111019595552 111021561301
111022637474 111022754991 111022908048 111023837769 111024036626 111024467545
111024634293 111024719354 111024800401 111024905126 111025536262 111025704999
111025836984 111026451078 111026644678 111026768237 111026910584 111016197153
111019595800 111021561390 111022637508 111022755004 111022908587 111023837770
111024036693 111024468388 111024634350 111024719365 111024800467 111024905148
111025536813 111025705024 111025837086 111026451720 111026644780 111026768259
111026910629 111016197434 111019595866 111021561738 111022637519 111022755048
111022908600 111023837837 111024037605 111024469536 111024634361 111024719376
111024800513 111024905160 111025536846 111025705046 111025837097 111026452563
111026645590 111026768282 111026910630 111016197524 111019595945 111021561761
111022637610 111022755059 111022908633 111023837848 111024037650 111024469794
111024634372 111024719387 111024800524 111024905339 111025536891 111025705068
111025837165 111026453676 111026645624 111026768394 111026910652

 



SCH-A- 10

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111016197546 111019596687 111021562313 111022637643 111022755082
111022908723 111023837871 111024037706 111024470662 111024634394 111024719422
111024800546 111024905373 111025536958 111025705079 111025837176 111026453788
111026645679 111026768406 111026910719 111016197647 111019597565 111021562324
111022637700 111022755116 111022908778 111023837927 111024037740 111024470752
111024634439 111024719466 111024800580 111024905384 111025537072 111025706261
111025837367 111026453979 111026645769 111026768417 111026910731 111016198075
111019597734 111021562661 111022637766 111022755194 111022908789 111023837950
111024037874 111024470808 111024634451 111024719512 111024800591 111024905418
111025537094 111025706485 111025837378 111026454060 111026645770 111026768428
111026910764 111016199177 111019597813 111021562728 111022637924 111022755217
111022908802 111023837994 111024037908 111024471472 111024634462 111024719545
111024800614 111024905430 111025537140 111025706711 111025837402 111026454161
111026645837 111026768462 111026910775 111016200002 111019597835 111021563156
111022637935 111022755228 111022908879 111023838018 111024037931 111024471483
111024634473 111024719567 111024800636 111024905452 111025537285 111025706722
111025837615 111026455915 111026645848 111026769025 111026910809 111016200170
111019597846 111021563167 111022638048 111022755307 111022908903 111023838030
111024038011 111024471629 111024634495 111024719578 111024800647 111024905463
111025537353 111025706812 111025837626 111026456118 111026645893 111026769069
111026911664 111016200361 111019599107 111021563460 111022638060 111022755329
111022908925 111023838063 111024038055 111024471663 111024635340 111024719602
111024800658 111024905474 111025538017 111025706856 111025837637 111026456501
111026645905 111026769081 111026911686 111016200495 111019599747 111021563987
111022638093 111022755352 111022908936 111023838085 111024038112 111024471719
111024635351 111024719613 111024800692 111024905485 111025538040 111025708173
111025837682 111026456602 111026645916 111026769520 111026911743 111016201418
111019600111 111021564786 111022638149 111022755385 111022908947 111023838209
111024038145 111024471898 111024635362 111024719703 111024800715 111024905542
111025538062 111025708184 111025837693 111026456646 111026645927 111026769553
111026911765 111016202082 111019600627 111021564797 111022638183 111022755396
111022908958 111023838298 111024038167 111024472035 111024635508 111024719781
111024801525 111024905553 111025538084 111025708230 111025837716 111026456691
111026645949 111026769564 111026911888 111016202756 111019600739 111021564966
111022638194 111022755453 111022909072 111023838366 111024038178 111024472204
111024635542 111024719882 111024801536 111024905597 111025538118 111025708241
111025837749 111026456736 111026645983 111026769597 111026911901 111016203319
111019600964 111021566092 111022638239 111022755611 111022909083 111023838412
111024038189 111024472787 111024635564 111024719927 111024801558 111024905609
111025538310 111025708409 111025837750 111026457186 111026645994 111026769609
111026912003 111016203612 111019600997 111021566238 111022638262 111022755666
111022909173 111023838467 111024038202 111024472844 111024635586 111024719938
111024801569 111024905621 111025538365 111025708421 111025837783 111026457894
111026646007 111026769700 111026912047 111016204905 111019601190 111021566520
111022638295 111022755688 111022909230 111023838535 111024038235 111024472978
111024635610 111024719949 111024801570 111024905632 111025538376 111025708443
111025837794 111026457906 111026646029 111026769902 111026912092 111016205603
111019602898 111021566755 111022638936 111022755846 111022909263 111023838580
111024038257 111024473081 111024635632 111024720019 111024801637 111024905643
111025538411 111025708465 111025837828 111026460607 111026646041 111026769957
111026912115 111016205838 111019604047 111021566856 111022638969 111022757332
111022909308 111023838625 111024038268 111024473171 111024635643 111024720020
111024801693 111024905654 111025538455 111025708487 111025837839 111026460630
111026646119 111026770005 111026912126 111016206862 111019605093 111021567059
111022638970 111022757365 111022909375 111023838636 111024038280 111024473238
111024635665 111024720053 111024801772 111024905665 111025538466 111025708533
111025837840 111026461013 111026646153 111026770038 111026912193 111016206918
111019605251 111021660121 111022639027 111022757376 111022909522 111023838647
111024038291 111024473395 111024635711 111024720064 111024801783 111024905744
111025538477 111025708623 111025837851 111026461091 111026646287 111026770094
111026912238 111016207256 111019605374 111021660884 111022639038 111022757387
111022909544 111023838681 111024038369 111024473744 111024635856 111024720121
111024801806 111024905755 111025538545 111025708892 111025838414 111026461158
111026646300 111026770106 111026912261 111016207368 111019605453 111021661043
111022639050 111022757398 111022909555 111023838704 111024038392 111024473755
111024635878 111024720211 111024801929 111024906295 111025538567 111025709567
111025838515 111026461394 111026646311 111026770128 111026912339 111016562441
111019605554 111021661188 111022639083 111022757411 111022909588 111023838726
111024038404 111024473788 111024635902 111024720288 111024801985 111024906318
111025538590 111025709679 111025838559 111026461417 111026646366 111026770140
111026912362 111016645612 111019605688 111021661256 111022639094 111022757455
111022909612 111023838760 111024038426 111024474262 111024635946 111024720457
111024802009 111024906329 111025538635 111025709680 111025838571 111026461563
111026646445 111026770162 111026912531 111016653509 111019605992 111021661638
111022639106 111022757501 111022909634 111023838906 111024038448 111024474295
111024635980 111024720468 111024802021 111024906330 111025538725 111025709703
111025838582 111026462160 111026646557 111026770252 111026912542 111016666963
111019606207 111021661773 111022639207 111022757523 111022909689 111023839626
111024040193 111024474330 111024636082 111024720491 111024802043 111024906363
111025538770 111025709882 111025839189 111026462205 111026646625 111026770296
111026912744 111016721459 111019607343 111021663595 111022639229 111022757545
111022909746 111023839659 111024040205 111024474363 111024636105 111024720503
111024802054 111024906374 111025538781 111025709961 111025839190 111026462665
111026646669 111026770320 111026912766 111016818423 111019607567 111021664383
111022639252 111022757590 111022909768 111023839705 111024040249 111024474408
111024636127 111024720525 111024802087 111024906396 111025538949 111025709972
111025839202 111026462744 111026646759 111026770409 111026912788 111016871220
111019607860 111021664406 111022639308 111022757602 111022909869 111023839749
111024040283 111024474453 111024636138 111024720536 111024802133 111024906408
111025538994 111025709994 111025839268 111026462913 111026646793 111026770410
111026912799 111016893415 111019609200 111021667005 111022639612 111022757624
111022909892 111023839794 111024040339 111024474767 111024636150 111024720558
111024802144 111024906419 111025539007 111025710019 111025839280 111026462946
111026646827 111026770465 111026912823 111016895125 111019609389 111021667072
111022639645 111022757657 111022910131 111023839806 111024040362 111024474813
111024636161 111024720604 111024802201 111024906420 111025539030 111025710143
111025839314 111026463161 111026646838 111026770498 111026912834 111016895462
111019609930 111021667915 111022639678 111022757668 111022910300 111023839918
111024040384 111024474969 111024636194 111024720615 111024802537 111024906431
111025539074 111025710233 111025839358 111026463183 111026646849 111026770544
111026912867 111016896508 111019610011 111021668141 111022639689 111022757703
111022910311 111023840101 111024040463 111024474970 111024636262 111024720659
111024802627 111024906475 111025539096 111025710413 111025839448 111026463318
111026646872 111026770566 111026912878 111016897206 111019610088 111021668398
111022639713 111022757725 111022910489 111023840123 111024040508 111024475207
111024636273 111024720705 111024802649 111024906497 111025539445 111025711155
111025839460 111026463891 111026648256 111026770588 111026912902 111016897419
111019610123 111021668578 111022639735 111022757781 111022910546 111023840190
111024040586 111024475229 111024636295 111024720772 111024802650 111024906521
111025539535 111025711166 111025839493 111026463936 111026648403 111026770601
111026912913 111016897442 111019610257 111021668747 111022639791 111022757804
111022910557 111023840257 111024040643 111024475241 111024636307 111024720806
111024802694 111024906565 111025540414 111025711289 111025839516 111026464016
111026648481 111026770623 111026912924 111016897576 111019610314 111021672731
111022640276 111022757815 111022910625 111023840314 111024040676 111024475252
111024636374 111024720828 111024802751 111024906576 111025540447 111025711324
111025839606 111026464117 111026648560 111026770634 111026913037 111016897813
111019610909 111021673024 111022640311 111022757893 111022910726 111023840325
111024040687 111024475263 111024636385 111024720862 111024802807 111024906587
111025540458 111025711403 111025839639 111026464173 111026648582 111026771545
111026913723 111016898588 111019611067 111021673305 111022640322 111022757916
111022910759 111023840336 111024040700 111024475533 111024636408 111024720873
111024802829 111024906611 111025540481 111025712538 111025839684 111026464296
111026648616 111026771635 111026913734 111016899028 111019612518 111021673361
111022640445 111022757938 111022910973 111023840358 111024040733 111024475656
111024636431 111024720918 111024802841 111024906655 111025540751 111025712549
111025839796 111026464690 111026648683 111026771679 111026913756 111016900391
111019612844 111021675048 111022640456 111022758018 111022911008 111023840369
111024040744 111024475689 111024636497 111024720941 111024802852 111024906688
111025540818 111025712662 111025839820 111026465118 111026648694 111026771725
111026913767 111016901280 111019612888 111021675970 111022640591 111022758074
111022911020 111023840370 111024040755 111024475780 111024636565 111024720952
111024802874 111024906699 111025541516 111025712763 111025839864 111026465220
111026648740 111026771781 111026913802 111016901358 111019612901 111021676780
111022640625 111022758131 111022911031 111023840415 111024040788 111024475993
111024636576 111024720963 111024802885 111024906734 111025541763 111025712831
111025839909 111026465466 111026648829 111026771804 111026913857 111016901527
111019612978 111021677006 111022640715 111022758142 111022911075 111023840538
111024040812 111024476129 111024636587 111024720996 111024802920 111024906745
111025541774 111025712886 111025839998 111026465545 111026648830 111026771871
111026913879 111016904441 111019613418 111021678018 111022640782 111022758209
111022911132 111023840550 111024040845 111024476602 111024636600 111024721009
111024802931 111024906756 111025541796 111025712943 111025840013 111026465567
111026648841 111026772029 111026913914 111016904979 111019613508 111021678186
111022641019 111022758210 111022911165 111023840572 111024040856 111024476781
111024636622 111024721021 111024803000 111024906936 111025541864 111025713056
111025840024 111026466412 111026649011 111026772041 111026913925 111016907523
111019613799 111021680268 111022641266 111022758243 111022911200 111023840583
111024040946 111024476949 111024636644 111024721043 111024803044 111024906947
111025541886 111025713168 111025840125 111026466467 111026649055 111026772377
111026913936 111016907804 111019613834 111021681023 111022641288 111022758300
111022911277 111023840594 111024040968 111024476950 111024636701 111024721537
111024803077 111024906958 111025541909 111025713191 111025840136 111026466513
111026649426 111026772401 111026913958 111016928784 111019614172 111021681696
111022641581 111022758311 111022911312 111023840673 111024040979 111024477131
111024636712 111024721559 111024803101 111024906970 111025541932 111025713214
111025841261 111026466524 111026649460 111026772412 111026913981 111016935759
111019615702 111021685555 111022641761 111022758366 111022911390 111023840695
111024041026 111024477153 111024636756 111024721560 111024803246 111024906981
111025541998 111025713269 111025841317 111026466546 111026649572 111026772456
111026914005 111016947976 111019617232 111021685667 111022641772 111022758377
111023057606 111023840729 111024041060 111024477186 111024636767 111024721683
111024803291 111024907027 111025542258 111025713315 111025841373 111026466917
111026649594 111026772759 111026914049 111016948630 111019617579 111021686039
111022641828 111022758399 111023217075 111023840730 111024041105 111024477243
111024637151 111024721694 111024803426 111024907038 111025542281 111025713416
111025841418 111026466951 111026649774 111026772760 111026914061 111016948887
111019617669 111021686815 111022641884 111022758401 111023217176 111023840741
111024041116 111024477265 111024637195 111024721717 111024803459 111024907252
111025542483 111025713719 111025841452 111026466973 111026650844 111026772850
111026914072 111016949822 111019618468 111021687052 111022642447 111022758412
111023219381 111023840763 111024041138 111024477748 111024637229 111024721739
111024803460 111024907274 111025542517 111025713742 111025841496 111026466995
111026650899 111026772861 111026914128 111016949844 111019618806 111021687333
111022642492 111022758434 111023219459 111023840808 111024041228 111024477760
111024637241 111024721751 111024803471 111024907285 111025542528 111025713865
111025841519 111026467222 111026650912 111026772872 111026914229 111016951038
111019618952 111021689223 111022642515 111022758524 111023224523 111023840819
111024041284 111024477805 111024637263 111024721773 111024803482 111024907319
111025542540 111025713933 111025841553 111026467378 111026650945 111026772917
111026914319 111016951229 111019619335 111021689795 111022642526 111022758827
111023224747 111023840875 111024041341 111024477850 111024637274 111024721885
111024803561 111024907320 111025542595 111025713944 111025841597 111026467615
111026650956 111026772951 111026914320 111016952062 111019619391 111021690506
111022642649 111022758850 111023235132 111023840886 111024041396 111024477872
111024637308 111024721931 111024803572 111024907342 111025542629 111025714002
111025841632 111026467671 111026650989 111026773086 111026914353 111016952107
111019619526 111021691282 111022642683 111022758872 111023235851 111023841292
111024041442 111024477995 111024637319 111024722055 111024803695 111024907375
111025542630 111025714035 111025841654 111026467682 111026651047 111026773110
111026914397 111016952343 111019619537 111021693183 111022642694 111022758883
111023239596 111023841315 111024041486 111024478525 111024637320 111024722066
111024803707 111024907386 111025542674 111025714079 111025841755 111026467772
111026651069 111026773570 111026914465 111016952905 111019620270 111021693903
111022642852 111022758906 111023239631 111023841348 111024041497 111024478985
111024637353 111024722101 111024803763 111024907409 111025542685 111025714170
111025841801 111026468223 111026651092 111026773671 111026914476 111016952994
111019620326 111021693992 111022642896 111022758995 111023241274 111023842057
111024041510 111024479122 111024637364 111024722112 111024803785 111024907421
111025542719 111025714192 111025841834 111026468256 111026651126 111026773716
111026914500 111016953692 111019620382 111021694263 111022642908 111022759019
111023243557 111023842080 111024041521 111024479717 111024637375 111024722426
111024804304 111024907465 111025542775 111025714215 111025841856 111026468425
111026651160 111026773738 111026914533 111016955560 111019620630 111021695028
111022642919 111022759075 111023247517 111023842091 111024041532 111024479728
111024637410 111024722505 111024804337 111024907476 111025542832 111025714507
111025841913 111026468481 111026651171 111026773783 111026914566 111016956055
111019621529 111021695433 111022642975 111022759086 111023247618 111023842103
111024041543 111024479863 111024637421 111024722516 111024804405 111024907566
111025542854 111025714552 111025841957 111026468515 111026651193 111026773828
111026914678 111016957001 111019621552 111021695523 111022642997 111022759110
111023247742 111023842237 111024041576 111024479975 111024637432 111024722730
111024804641 111024907588 111025542900 111025714585 111025842059 111026468559
111026651238 111026773884 111026914713 111016957674 111019621675 111021696197
111022643000 111022759154 111023249621 111023842259 111024041587 111024479986
111024637476 111024722785 111024804652 111024907612 111025542911 111025714608
111025842105 111026468616 111026651249 111026773963 111026914724 111016958394
111019621877 111021696298 111022643011 111022759187 111023251646 111023842260
111024041622 111024480056 111024637500 111024722842 111024804685 111024907634
111025542933 111025714619 111025842150 111026468627 111026651339 111026773985
111026914735 111016961196 111019622621 111021697255 111022643022 111022759200
111023252704 111023842282 111024041655 111024480067 111024637511 111024722875
111024804696 111024907678 111025542944 111025714653 111025842239 111026468694
111026651362 111026774010 111026914757 111016962401 111019622856 111021698010
111022643033 111022760235 111023252838 111023842327 111024041701 111024480089
111024637689 111024722965 111024804742 111024908219 111025542999 111025714664
111025842273 111026468739 111026651429 111026774065 111026914791 111016963536
111019623060 111021698188 111022643123 111022760246 111023259554 111023842338
111024041789 111024480113 111024637702 111024722976 111024804753 111024908264
111025543002 111025714710 111025842318 111026468740 111026651430 111026774087
111026914814 111016964649 111019623789 111021698458 111022643167 111022760257
111023260220 111023842440 111024043590 111024480315 111024637735 111024723012
111024804775 111024908365 111025543068 111025714732 111025842565 111026469347
111026651474 111026774100 111026914825 111016964683 111019623802 111021698560
111022643178 111022760291 111023260297 111023842552 111024043624 111024480337
111024637803 111024723023 111024804922 111024908398 111025543136 111025714776
111025843487 111026470170 111026651485 111026774122 111026914858 111016965055
111019624027 111021698739 111022643224 111022760695 111023269847 111023842585
111024043657 111024480450 111024637836 111024723225 111024804933 111024908400
111025543293 111025714787 111025843498 111026470338 111026651687 111026774133
111026914869 111016965088 111019624117 111021698784 111022643246 111022760707
111023273088 111023843025 111024043668 111024480517 111024637858 111024723258
111024805046 111024908444 111025543327 111025714844 111025843511 111026470473
111026651799 111026774144 111026914892 111016965112 111019624207 111021698829
111022643257 111022760752 111023275855 111023843058 111024043714 111024480573
111024637870 111024723269 111024805103 111024908455 111025543349 111025714990
111025843522 111026470585 111026651812 111026774177 111026914904 111016965167
111019625208 111021698997 111022643291 111022760808 111023279095 111023843148
111024043725 111024480584 111024637881 111024723281 111024805158 111024908466
111025543350 111025715014 111025843544 111026470697 111026651913 111026774212
111026914937 111016965213 111019625343 111021699730 111022643314 111022760820
111023280042 111023843159 111024043736 111024480607 111024637926 111024723360
111024805619 111024908477 111025544137 111025715025 111025843566 111026470754
111026651968 111026774278 111026914960 111016965415 111019626849 111021701060
111022643369 111022760831 111023281773 111023843227 111024043770 111024480674
111024637937 111024723405 111024805675 111024908499 111025544148 111025716789
111025845119 111026471430 111026652037 111026774290 111026914982

 



SCH-A- 11

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111016965640 111019627581 111021701262 111022643404 111022760875
111023283281 111023843238 111024043792 111024480720 111024637960 111024723438
111024805709 111024908545 111025544182 111025716835 111025845120 111026471575
111026652060 111026774302 111026914993 111016965886 111019627660 111021702162
111022643415 111022760943 111023284956 111023843317 111024043804 111024480933
111024638017 111024723618 111024805721 111024908556 111025544227 111025716846
111025845153 111026471687 111026652082 111026774335 111026915017 111016966214
111019627985 111021702645 111022643482 111022760965 111023288051 111023843328
111024043871 111024481541 111024638028 111024723629 111024805743 111024908680
111025544249 111025716857 111025845186 111026471913 111026652093 111026774357
111026915770 111016967204 111019629460 111021703073 111022643493 111022760998
111023288354 111023843339 111024043882 111024481620 111024638040 111024723696
111024805765 111024908691 111025544283 111025716868 111025845243 111026471980
111026652138 111026774379 111026915837 111016967945 111019629741 111021703163
111022643505 111022761056 111023289568 111023843384 111024043950 111024482014
111024638107 111024723708 111024805800 111024908725 111025544294 111025716880
111025845276 111026471991 111026652284 111026774380 111026915949 111016971300
111019629752 111021703444 111022643527 111022761067 111023289951 111023843429
111024044030 111024482395 111024638141 111024723720 111024805811 111024908736
111025544317 111025716992 111025845287 111026472666 111026652307 111026774425
111026916311 111016971490 111019629976 111021703961 111022643572 111022761078
111023291516 111023843441 111024044041 111024482407 111024638152 111024723731
111024805833 111024908747 111025544542 111025717027 111025845300 111026472936
111026652318 111026774470 111026916322 111016971591 111019630114 111021706908
111022643583 111022761090 111023293978 111023843496 111024044119 111024482418
111024638163 111024723764 111024805844 111024908769 111025544553 111025717038
111025845311 111026472970 111026652352 111026775730 111026916333 111016972132
111019630653 111021707134 111022643606 111022761113 111023295116 111023843519
111024044120 111024482575 111024638174 111024723775 111024805866 111024908804
111025544586 111025717050 111025845366 111026473038 111026652385 111026775741
111026916805 111016974101 111019631621 111021707493 111022643662 111022761168
111023295318 111023843609 111024044153 111024482597 111024638185 111024723810
111024805888 111024908893 111025544609 111025717072 111025845423 111026473757
111026652420 111026775763 111026916816 111016974459 111019631777 111021707741
111022643718 111022761180 111023295408 111023843632 111024044175 111024482665
111024638264 111024723821 111024805899 111024908927 111025544621 111025717139
111025845456 111026473780 111026652442 111026775774 111026916827 111016974460
111019631799 111021707763 111022643729 111022761247 111023296443 111023843788
111024044209 111024482722 111024638286 111024723832 111024805967 111024908950
111025544698 111025717173 111025845467 111026473948 111026652464 111026775842
111026916849 111016974572 111019631890 111021707774 111022643808 111022761269
111023300236 111023843823 111024044210 111024482766 111024638297 111024723887
111024805978 111024908961 111025544755 111025717195 111025845478 111026474040
111026652475 111026776089 111026916850 111016975034 111019631902 111021707820
111022643819 111022761292 111023300326 111023843834 111024044221 111024482801
111024638309 111024723900 111024805990 111024908972 111025544823 111025717263
111025845490 111026474062 111026654039 111026776124 111026916861 111016975078
111019631946 111021709013 111022643842 111022761573 111023303969 111023843902
111024044232 111024482823 111024638332 111024723922 111024806036 111024908983
111025548243 111025717274 111025845502 111026474309 111026654051 111026776180
111026916894 111016975102 111019632138 111021709091 111022643897 111022761630
111023305668 111023843913 111024044265 111024482890 111024638343 111024723933
111024806058 111024909456 111025548287 111025717320 111025845513 111026474927
111026654118 111026776203 111026916939 111016976237 111019632970 111021709541
111022643909 111022761685 111023305994 111023843935 111024044276 111024482913
111024638354 111024723955 111024806069 111024909467 111025548366 111025717375
111025845546 111026475063 111026654163 111026776258 111026917008 111016976260
111019633162 111021709989 111022643910 111022761696 111023307008 111023843957
111024044322 111024482979 111024638365 111024723966 111024806126 111024909478
111025548377 111025717397 111025845658 111026475209 111026654219 111026776315
111026917097 111016976439 111019633173 111021710082 111022644618 111022761742
111023308144 111023843991 111024044355 111024483385 111024638455 111024723977
111024806137 111024909502 111025548399 111025717421 111025845692 111026475210
111026654264 111026776326 111026917110 111016977272 111019633702 111021710431
111022644630 111022761809 111023308560 111023844015 111024044377 111024483464
111024638499 111024724057 111024806216 111024909669 111025548513 111025717432
111025846154 111026475254 111026654321 111026776360 111026917176 111016978127
111019633735 111021710745 111022644685 111022762114 111023308728 111023844037
111024044412 111024483497 111024638512 111024724080 111024806395 111024909681
111025548535 111025717689 111025846187 111026476783 111026654354 111026776405
111026917187 111016978161 111019634332 111021710947 111022644696 111022762170
111023308807 111023844059 111024044423 111024483543 111024638668 111024724125
111024806463 111024909962 111025548579 111025717690 111025846198 111026477010
111026654376 111026776438 111026917198 111016978701 111019634376 111021711094
111022644843 111022762192 111023312532 111023844150 111024044445 111024483600
111024638725 111024724215 111024806496 111024910010 111025548647 111025717702
111025846211 111026477256 111026654398 111026776450 111026917211 111016979993
111019634400 111021711780 111022644887 111022762204 111023312622 111023844228
111024044478 111024483699 111024638736 111024724226 111024806520 111024910043
111025548704 111025717768 111025846266 111026477504 111026654455 111026776472
111026917233 111016980276 111019634770 111021712051 111022644900 111022762248
111023312688 111023844240 111024044502 111024483701 111024638781 111024724316
111024806531 111024910054 111025548737 111025717779 111025846345 111026478549
111026654477 111026776483 111026917592 111016980333 111019634950 111021712376
111022644922 111022762305 111023319573 111023844699 111024044579 111024483723
111024638815 111024724349 111024807048 111024910065 111025548805 111025718400
111025846367 111026478617 111026654501 111026776528 111026917659 111016980737
111019635030 111021713625 111022645013 111022762349 111023320553 111023844789
111024044580 111024483824 111024638848 111024724372 111024807071 111024910087
111025548816 111025718433 111025846413 111026478763 111026654512 111026776540
111026917738 111016981008 111019635074 111021714356 111022645046 111022762372
111023324962 111023845162 111024044669 111024483970 111024638882 111024724462
111024807105 111024910177 111025548827 111025718444 111025846491 111026478785
111026654534 111026776573 111026917749 111016981075 111019637065 111021714727
111022645079 111022762417 111023325042 111023845173 111024044748 111024484139
111024640122 111024724473 111024807116 111024910201 111025548849 111025718567
111025846514 111026478853 111026654556 111026776607 111026917750 111016981154
111019637155 111021715694 111022645136 111022762451 111023326357 111023845207
111024044759 111024484195 111024640144 111024724529 111024807150 111024910212
111025549042 111025718589 111025846525 111026478921 111026654578 111026776618
111026917817 111016981288 111019637177 111021716178 111022645158 111022762462
111023327819 111023845218 111024044771 111024484230 111024640212 111024724608
111024807172 111024910223 111025549121 111025718590 111025846536 111026479731
111026654624 111026776652 111026917840 111016983268 111019637278 111021716224
111022645169 111022762473 111023328551 111023845263 111024044827 111024484252
111024640289 111024724620 111024807206 111024910267 111025549143 111025718624
111025846604 111026479775 111026654680 111026776663 111026917851 111016983291
111019637931 111021716392 111022645204 111022762495 111023329653 111023845274
111024044849 111024484263 111024640302 111024724653 111024807228 111024910368
111025549187 111025718837 111025846615 111026479786 111026654781 111026776674
111026917862 111016984708 111019638066 111021716943 111022645226 111022762541
111023333917 111023845296 111024044883 111024484296 111024640313 111024724686
111024807240 111024910379 111025549301 111025718859 111025846637 111026480395
111026654804 111026776685 111026917918 111016985383 111019638954 111021717731
111022645372 111022762574 111023339418 111023845364 111024044917 111024484319
111024640324 111024724710 111024807251 111024910380 111025549378 111025718950
111025846660 111026480531 111026654815 111026776696 111026917963 111016985765
111019638965 111021717810 111022645394 111022762596 111023339676 111023845500
111024044951 111024484342 111024640346 111024724934 111024807262 111024910436
111025549479 111025718961 111025846738 111026480564 111026654860 111026776720
111026918009 111016986036 111019639595 111021718440 111022645406 111022762642
111023342849 111023845511 111024044962 111024484915 111024640368 111024725148
111024807273 111024910447 111025549491 111025718983 111025846840 111026480665
111026654927 111026776753 111026918010 111016986980 111019640687 111021718754
111022645428 111022762675 111023351164 111023845601 111024044995 111024484937
111024640379 111024725351 111024807318 111024910470 111025549592 111025719029
111025846851 111026480733 111026655333 111026776764 111026918021 111016987633
111019640799 111021719665 111022645462 111022762686 111023354651 111023845634
111024045075 111024484982 111024640997 111024725586 111024807329 111024910515
111025549626 111025719120 111025846884 111026480799 111026656031 111026776821
111026918054 111016988432 111019641059 111021720038 111022645530 111022762697
111023355360 111023845645 111024045109 111024485118 111024641000 111024725609
111024807363 111024910537 111025549648 111025719243 111025846895 111026481150
111026656042 111026776832 111026918065 111016988623 111019641082 111021720487
111022645585 111022763418 111023360467 111023845678 111024045132 111024485130
111024641022 111024725610 111024807420 111024910649 111025549693 111025719254
111025846907 111026481778 111026656075 111026776887 111026918076 111016988702
111019641138 111021720779 111022646328 111022763463 111023361895 111023845713
111024045187 111024485141 111024641033 111024725621 111024807464 111024910650
111025549749 111025719276 111025847920 111026481936 111026656086 111026776898
111026918087 111016989534 111019641183 111021722412 111022646339 111022763508
111023363178 111023846343 111024045367 111024485185 111024641044 111024725654
111024807497 111024910661 111025549806 111025719322 111025847931 111026481947
111026656097 111026776900 111026918098 111016989769 111019641330 111021722445
111022646407 111022763531 111023363358 111023846387 111024045390 111024485196
111024641099 111024725665 111024807509 111024910672 111025549862 111025719366
111025849315 111026481981 111026656132 111026776922 111026918144 111016991379
111019641554 111021722760 111022646430 111022763553 111023368083 111023846398
111024045402 111024485219 111024641112 111024725722 111024807521 111024910683
111025549918 111025719388 111025849337 111026482128 111026656165 111026776955
111026918504 111016993494 111019642397 111021766476 111022646463 111022763586
111023369400 111023846400 111024045435 111024485242 111024641134 111024725733
111024807576 111024910751 111025549929 111025719412 111025849371 111026483152
111026656187 111026776966 111026918537 111016994057 111019642960 111021766522
111022646485 111022763597 111023373315 111023846444 111024045525 111024485297
111024641167 111024725744 111024807688 111024910773 111025549930 111025719434
111025849382 111026484029 111026656200 111026777024 111026918582 111016994204
111019643961 111021766599 111022646519 111022763610 111023373371 111023846501
111024045547 111024485398 111024641202 111024725755 111024807756 111024910795
111025549963 111025719445 111025849393 111026484726 111026656323 111026777068
111026918605 111016994439 111019644232 111021766814 111022646520 111022763621
111023374226 111023846578 111024045592 111024485411 111024641235 111024725766
111024807767 111024910863 111025549974 111025719513 111025849427 111026485402
111026656390 111026778429 111026918672 111016994473 111019644298 111021769547
111022646542 111022763632 111023375430 111023846646 111024045637 111024485433
111024641268 111024725799 111024807778 111024910885 111025549985 111025719568
111025849483 111026485615 111026656424 111026778520 111026918683 111016994541
111019644490 111021769604 111022646553 111022763643 111023376341 111023846758
111024045648 111024485455 111024641291 111024725812 111024807835 111024910908
111025549996 111025719625 111025849494 111026486201 111026656446 111026778531
111026918728 111016995520 111019645042 111021769660 111022646610 111022763676
111023377971 111023846769 111024045659 111024485477 111024641303 111024725834
111024807891 111024910964 111025550011 111025719647 111025849506 111026486346
111026656491 111026778553 111026918740 111016995621 111019645288 111021770763
111022646621 111022763687 111023380470 111023846781 111024045693 111024485501
111024641336 111024725890 111024807903 111024911088 111025550077 111025719669
111025849551 111026486627 111026656514 111026778575 111026918762 111016996420
111019645604 111021770774 111022646632 111022763722 111023385677 111023846792
111024045738 111024485512 111024641369 111024725902 111024807936 111024911101
111025550101 111025719715 111025849573 111026487820 111026656536 111026778597
111026918784 111016996543 111019645873 111021772260 111022646700 111022764486
111023386049 111023846826 111024045761 111024485534 111024641392 111024725913
111024807958 111024911932 111025550910 111025719793 111025849607 111026487864
111026656660 111026778665 111026918795 111016996879 111019645996 111021772417
111022646766 111022764497 111023387310 111023846950 111024045794 111024485589
111024642034 111024725946 111024808005 111024911943 111025550998 111025719816
111025849618 111026487976 111026656750 111026778722 111026918807 111016997151
111019646582 111021772596 111022647756 111022764543 111023391371 111023847030
111024045895 111024485624 111024642045 111024725968 111024808016 111024912001
111025551078 111025719850 111025849629 111026488157 111026656851 111026778733
111026918852 111016997656 111019646740 111021772642 111022647789 111022764565
111023391449 111023847074 111024045907 111024485646 111024642056 111024725979
111024808038 111024912034 111025551135 111025719940 111025849641 111026488225
111026656929 111026778777 111026918863 111016997678 111019646874 111021772822
111022647879 111022764723 111023392934 111023847096 111024045918 111024485725
111024642067 111024725980 111024808106 111024912078 111025551180 111025719962
111025849663 111026488236 111026656930 111026778801 111026918874 111016997689
111019646885 111021773496 111022647891 111022764734 111023393047 111023847164
111024045941 111024487266 111024642078 111024726015 111024808139 111024912102
111025551203 111025719973 111025849696 111026488427 111026656952 111026778812
111026918908 111016998231 111019646919 111021774600 111022647903 111022764756
111023394677 111023847175 111024045974 111024487334 111024642090 111024726026
111024808184 111024912494 111025551405 111025720021 111025849742 111026488461
111026656963 111026778890 111026918986 111016998253 111019647549 111021774655
111022648016 111022764767 111023395555 111023847186 111024046065 111024487457
111024642124 111024726037 111024808218 111024912517 111025551416 111025720065
111025849753 111026489923 111026656985 111026778957 111026919011 111016998466
111019648124 111021774756 111022648151 111022764790 111023405647 111023848097
111024046076 111024487536 111024642135 111024726082 111024808230 111024912539
111025551449 111025720087 111025849797 111026490116 111026657021 111026779105
111026919381 111016998590 111019648146 111021774790 111022648162 111022764880
111023405704 111023848121 111024046100 111024487828 111024642146 111024726093
111024808241 111024912551 111025551528 111025720100 111025849809 111026490127
111026657368 111026779149 111026919415 111016998859 111019649800 111021774958
111022648173 111022764947 111023406312 111023848165 111024046166 111024487839
111024642168 111024726116 111024808252 111024912584 111025551539 111025720155
111025849810 111026490206 111026657425 111026779161 111026919493 111016999120
111019649811 111021775263 111022648218 111022765016 111023414029 111023848200
111024046379 111024487873 111024642179 111024726138 111024808263 111024912595
111025551674 111025720188 111025849900 111026491926 111026657447 111026779206
111026919549 111016999311 111019650060 111021775319 111022648296 111022765050
111023418179 111023848222 111024046380 111024487895 111024642191 111024726228
111024808296 111024912630 111025551685 111025721482 111025849922 111026492196
111026657537 111026779217 111026919561 111016999625 111019650431 111021775331
111022648386 111022765139 111023422691 111023848255 111024046425 111024487930
111024642225 111024726239 111024808319 111024912663 111025551753 111025721505
111025849966 111026492208 111026657560 111026779284 111026919572 111017000708
111019651038 111021775375 111022648724 111022765151 111023425560 111023848266
111024047189 111024488256 111024642236 111024726240 111024808320 111024912696
111025551786 111025721628 111025850092 111026492231 111026657605 111026779295
111026919583 111017001305 111019651218 111021775421 111022648803 111022765241
111023426190 111023848299 111024047190 111024488278 111024642258 111024726262
111024810031 111024912708 111025551809 111025721662 111025850126 111026492253
111026658134 111026779936 111026919640 111017001743 111019651274 111021775690
111022648814 111022765308 111023427629 111023848402 111024047325 111024488302
111024642269 111024726284 111024810064 111024912786 111025551821 111025721695
111025850137 111026492343 111026658145 111026779970 111026919662 111017002766
111019651285 111021776253 111022648926 111022765320 111023428563 111023848413
111024047370 111024488481 111024642281 111024726318 111024810110 111024912797
111025551988 111025721774 111025850182 111026492365 111026658178 111026780017
111026919684 111017003295 111019651319 111021776679 111022648982 111022765342
111023434627 111023848446 111024047426 111024488492 111024642315 111024726329
111024810121 111024912843 111025551999 111025721819 111025850238 111026492455
111026658246 111026780028 111026919741 111017003408 111019651375 111021776837
111022648993 111022765364 111023436416 111023848637 111024047448 111024489291
111024642382 111024726330 111024810132 111024912865 111025552080 111025721831
111025850249 111026492477 111026658257 111026780051 111026919763 111017003431
111019651498 111021777096 111022649028 111022765421 111023437192 111023848682
111024047460 111024489572 111024643293 111024726341 111024810187 111024912876
111025552169 111025721921 111025850283 111026492512 111026658279 111026780174
111026919785 111017003802 111019651645 111021777119 111022649039 111022765454
111023440668 111023848839 111024047527 111024489606 111024643338 111024726408
111024810198 111024912898 111025552383 111025721943 111025850328 111026492545
111026658303 111026780185 111026920439 111017003813 111019651982 111021777209
111022649062 111022765500 111023443908 111023848840 111024047550 111024489730
111024643361 111024726431 111024810244 111024912900 111025552619 111025721965
111025850351 111026493535 111026658336 111026780231 111026921092

 



SCH-A- 12

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111017004803 111019652185 111021777265 111022649095 111022765533
111023447395 111023848929 111024047583 111024489785 111024643383 111024726464
111024810312 111024912911 111025552732 111025721998 111025850373 111026494312
111026658347 111026780242 111026921115 111017005332 111019652208 111021777276
111022649231 111022765623 111023449443 111023848974 111024047594 111024490608
111024643440 111024726475 111024810334 111024912933 111025552822 111025722056
111025850384 111026495380 111026658358 111026780275 111026921126 111017005523
111019653108 111022005192 111022649242 111022765645 111023451187 111023848985
111024047606 111024490675 111024643518 111024726497 111024810345 111024912999
111025552844 111025722090 111025850418 111026495605 111026658369 111026780321
111026921160 111017005792 111019653119 111022012437 111022649275 111022766095
111023455990 111023849009 111024047639 111024490697 111024643530 111024726509
111024810367 111024913046 111025552901 111025722157 111025850430 111026495661
111026658505 111026781007 111026921171 111017006669 111019654457 111022021156
111022649286 111022766219 111023459365 111023849010 111024047640 111024490709
111024643574 111024726543 111024810378 111024913080 111025552923 111025722179
111025850485 111026495986 111026658561 111026781029 111026921182 111017007110
111019654479 111022033957 111022649343 111022766253 111023459398 111023849021
111024047673 111024490787 111024643619 111024726565 111024810424 111024913158
111025552956 111025722203 111025851521 111026495997 111026658639 111026781052
111026921193 111017007389 111019654503 111022040337 111022649376 111022766275
111023460277 111023849177 111024047730 111024490877 111024643620 111024726600
111024810435 111024913181 111025553014 111025722225 111025851554 111026496684
111026658651 111026781063 111026921205 111017007840 111019654569 111022045084
111022649400 111022766286 111023460705 111023849201 111024047741 111024490912
111024643631 111024726699 111024810468 111024913260 111025553069 111025722247
111025851587 111026496831 111026658695 111026781085 111026921216 111017008009
111019654570 111022055704 111022649411 111022766310 111023460828 111023849290
111024047763 111024490967 111024644160 111024726789 111024810581 111024913271
111025553081 111025722304 111025851600 111026496932 111026658921 111026781108
111026921227 111017008188 111019654659 111022070228 111022649444 111022766365
111023460930 111023849313 111024047774 111024491014 111024644182 111024727331
111024810615 111024913350 111025553104 111025722348 111025851712 111026497292
111026658932 111026781142 111026921250 111017009112 111019655335 111022090028
111022649512 111022766466 111023463348 111023849414 111024047785 111024491047
111024644205 111024727397 111024810671 111024913372 111025553115 111025722359
111025851756 111026497461 111026658954 111026781175 111026921272 111017009718
111019655469 111022105979 111022649624 111022766477 111023466464 111023849425
111024047796 111024491081 111024644216 111024727409 111024810693 111024913383
111025553250 111025722371 111025851767 111026497584 111026659034 111026781197
111026921328 111017009819 111019655481 111022109300 111022649725 111022766613
111023468769 111023849458 111024047842 111024491092 111024644249 111024727421
111024810963 111024913394 111025553306 111025722427 111025851802 111026497595
111026659078 111026781210 111026921362 111017009921 111019655582 111022116892
111022649769 111022766679 111023468927 111023849492 111024047897 111024491238
111024644250 111024727432 111024810974 111024913406 111025553351 111025722449
111025851903 111026497652 111026659089 111026781221 111026921474 111017010024
111019656684 111022117006 111022649804 111022766680 111023473068 111023849515
111024047909 111024491272 111024644261 111024727443 111024811009 111024913417
111025553373 111025723125 111025851925 111026497719 111026659102 111026781243
111026921496 111017010248 111019657179 111022127276 111022649826 111022766703
111023474485 111023849526 111024047987 111024491351 111024644272 111024727487
111024811010 111024913877 111025553384 111025723158 111025851992 111026497797
111026659124 111026781298 111026921520 111017010721 111019657911 111022128031
111022650389 111022766792 111023482181 111023849582 111024047998 111024491407
111024644328 111024727500 111024811054 111024913956 111025553418 111025723237
111025852061 111026497955 111026659168 111026781399 111026921564 111017010754
111019658440 111022130887 111022650525 111022766815 111023485151 111023849649
111024048001 111024491418 111024644351 111024727522 111024811065 111024913990
111025553452 111025723248 111025852072 111026498259 111026659517 111026781423
111026921575 111017010765 111019658495 111022131057 111022650569 111022766837
111023485229 111023849650 111024048023 111024491452 111024644418 111024727566
111024811133 111024914036 111025553463 111025723305 111025852094 111026499395
111026659562 111026781478 111026921586 111017010888 111019658990 111022148033
111022650592 111022766860 111023486062 111023849661 111024048056 111024491485
111024644632 111024727599 111024811144 111024914092 111025553609 111025723855
111025852117 111026499542 111026659584 111026781490 111026921632 111017010956
111019659047 111022152386 111022650851 111022766893 111023491800 111023849784
111024048102 111024491564 111024644687 111024727634 111024811188 111024914441
111025553610 111025723888 111025852139 111026499575 111026659641 111026781502
111026921665 111017011115 111019659159 111022154197 111022650862 111022766949
111023493127 111023849795 111024049215 111024491586 111024644700 111024727667
111024811199 111024914474 111025553654 111025723923 111025852162 111026499610
111026659652 111026781647 111026921711 111017011643 111019659913 111022155851
111022650974 111022766961 111023495196 111023849807 111024049226 111024491665
111024644733 111024727678 111024811245 111024914485 111025553744 111025723945
111025852173 111026499913 111026659696 111026781939 111026921733 111017012015
111019660230 111022158180 111022650985 111022767007 111023497019 111023849919
111024049259 111024492587 111024644788 111024727689 111024811256 111024914531
111025555016 111025724193 111025852184 111026500006 111026659742 111026781940
111026921744 111017012026 111019660353 111022158225 111022650996 111022767018
111023498289 111023850102 111024049282 111024492622 111024644812 111024727757
111024811278 111024914542 111025555027 111025724249 111025852207 111026500028
111026659797 111026781962 111026921755 111017012060 111019660375 111022177169
111022651009 111022767096 111023498313 111023850113 111024049327 111024492655
111024644823 111024727779 111024811380 111024914564 111025555083 111025724395
111025852230 111026500275 111026659821 111026781995 111026921766 111017013184
111019660421 111022201763 111022651032 111022767311 111023501352 111023850124
111024049338 111024492723 111024644878 111024727803 111024811638 111024914643
111025555184 111025724418 111025852993 111026500354 111026660384 111026782008
111026921799 111017013285 111019660487 111022222856 111022651043 111022767322
111023501486 111023850146 111024049349 111024492778 111024644889 111024727825
111024811672 111024914654 111025555195 111025724429 111025853006 111026500567
111026661206 111026782075 111026921812 111017013892 111019660937 111022235423
111022651098 111022767580 111023505053 111023850168 111024049451 111024492824
111024644913 111024727836 111024811683 111024914665 111025555252 111025724621
111025853084 111026500635 111026661217 111026782109 111026921823 111017014310
111019661084 111022237076 111022651133 111022767883 111023507336 111023851642
111024049945 111024492868 111024644935 111024727847 111024811706 111024914687
111025555296 111025724632 111025853387 111026501614 111026661240 111026782121
111026921834 111017014455 111019661590 111022246537 111022651144 111022767917
111023509776 111023851710 111024050015 111024492879 111024644946 111024728376
111024811717 111024914698 111025555320 111025724643 111025853422 111026501883
111026661329 111026782132 111026921867 111017014747 111019661994 111022250824
111022651155 111022767939 111023512444 111023851754 111024050105 111024493353
111024644957 111024728400 111024811728 111024914733 111025555342 111025724665
111025853501 111026501995 111026661374 111026782154 111026921878 111017016604
111019662029 111022260645 111022651188 111022767962 111023516752 111023851800
111024050116 111024493432 111024645329 111024728411 111024811751 111024915015
111025555409 111025724766 111025853512 111026502031 111026661453 111026782255
111026921890 111017016693 111019662085 111022272435 111022651201 111022768019
111023517023 111023852182 111024050194 111024493454 111024645352 111024728422
111024811874 111024915037 111025555421 111025724812 111025853556 111026502097
111026661497 111026782277 111026921902 111017017098 111019662489 111022287228
111022651234 111022768020 111023519801 111023852205 111024050239 111024493588
111024645363 111024728444 111024811896 111024915082 111025555443 111025724878
111025854142 111026502389 111026661521 111026782345 111026921935 111017017650
111019662647 111022302316 111022651302 111022768031 111023520566 111023852227
111024050251 111024494949 111024645408 111024728466 111024811953 111024915183
111025555476 111025725273 111025854153 111026502525 111026661532 111026782356
111026921946 111017018471 111019662759 111022304712 111022651368 111022768053
111023520768 111023852238 111024050262 111024495131 111024645420 111024728488
111024811986 111024915206 111025555511 111025725284 111025854186 111026503267
111026661543 111026782389 111026921979 111017018617 111019662771 111022306983
111022651469 111022768075 111023521961 111023852249 111024050273 111024495153
111024645509 111024728499 111024812033 111024915251 111025555544 111025725307
111025854197 111026503379 111026661576 111026782424 111026922015 111017018640
111019662838 111022307850 111022651515 111022768176 111023523660 111023852272
111024050284 111024495175 111024645554 111024728545 111024812055 111024915273
111025555803 111025725330 111025854243 111026503672 111026661600 111026782705
111026922431 111017018651 111019662849 111022309964 111022651560 111022768288
111023525224 111023852283 111024050329 111024496008 111024645644 111024728556
111024812077 111024915284 111025555814 111025725385 111025854322 111026504314
111026661633 111026782716 111026923252 111017019292 111019662861 111022311552
111022651582 111022768389 111023528205 111023852317 111024050330 111024496626
111024645655 111024728590 111024812088 111024915307 111025555869 111025725396
111025854333 111026505731 111026661677 111026783414 111026923285 111017020351
111019663019 111022319033 111022651605 111022768435 111023529149 111023852373
111024050363 111024496693 111024645756 111024728602 111024812112 111024915329
111025555915 111025725442 111025854355 111026505865 111026661767 111026783447
111026923342 111017020913 111019663031 111022323768 111022651627 111022768446
111023541323 111023852407 111024050431 111024496716 111024645789 111024728624
111024812145 111024915330 111025555937 111025725464 111025854399 111026505922
111026661835 111026783458 111026923409 111017021802 111019663244 111022323869
111022651649 111022768468 111023542447 111023852429 111024050453 111024496750
111024645790 111024728635 111024812156 111024915341 111025556062 111025725521
111025854401 111026505944 111026661868 111026783504 111026923410 111017021857
111019663266 111022335941 111022651650 111022768817 111023544225 111023853026
111024050497 111024496783 111024645835 111024728714 111024812178 111024915442
111025556073 111025725600 111025854614 111026505966 111026661925 111026783526
111026923465 111017022689 111019664379 111022337347 111022652213 111022768873
111023546946 111023853172 111024050521 111024496839 111024645846 111024728725
111024812369 111024915576 111025556219 111025725644 111025854658 111026505977
111026661936 111026783571 111026923476 111017022858 111019664414 111022340442
111022652325 111022769166 111023547521 111023853183 111024050576 111024496963
111024645925 111024728736 111024812381 111024915600 111025556264 111025725701
111025854715 111026506035 111026662027 111026783638 111026923487 111017023826
111019664436 111022342589 111022652347 111022769212 111023552134 111023853228
111024050622 111024497054 111024645970 111024728747 111024812426 111024915655
111025556310 111025726296 111025854726 111026506057 111026662038 111026783650
111026923533 111017023972 111019665167 111022345289 111022652448 111022769234
111023552426 111023853262 111024050723 111024497289 111024646005 111024728815
111024812471 111024915712 111025556376 111025726308 111025854737 111026506079
111026662072 111026783706 111026923555 111017024580 111019665347 111022347124
111022652460 111022769278 111023557836 111023853273 111024050734 111024497290
111024646016 111024728837 111024812482 111024915723 111025556444 111025726319
111025855323 111026506103 111026662139 111026783717 111026923634 111017025738
111019665965 111022365663 111022652538 111022769290 111023560087 111023853284
111024050835 111024497447 111024646027 111024728860 111024812606 111024915734
111025556602 111025727309 111025855334 111026506114 111026662195 111026783740
111026923937 111017026177 111019666472 111022365876 111022652550 111022769302
111023561910 111023853318 111024050879 111024497582 111024646083 111024728882
111024812617 111024915778 111025556613 111025727310 111025855345 111026506158
111026662229 111026783773 111026924264 111017027033 111019666629 111022368015
111022652561 111022769403 111023565161 111023853329 111024050936 111024497593
111024646094 111024728938 111024812628 111024915789 111025556882 111025727332
111025855389 111026506169 111026662230 111026784280 111026924275 111017027178
111019667158 111022368688 111022652651 111022769458 111023567231 111023853352
111024050958 111024497605 111024646106 111024728950 111024812651 111024915824
111025557186 111025727365 111025855783 111026506181 111026662319 111026784561
111026924310 111017027279 111019667181 111022371569 111022652673 111022769504
111023570853 111023853374 111024051128 111024497616 111024646948 111024729333
111024812662 111024915925 111025557197 111025727398 111025855794 111026506192
111026662487 111026784572 111026924343 111017027370 111019668104 111022374113
111022652684 111022770124 111023571382 111023853408 111024051320 111024497728
111024646982 111024729355 111024812684 111024915936 111025557254 111025727411
111025855817 111026506215 111026662522 111026784651 111026924387 111017027448
111019668193 111022383292 111022652730 111022770247 111023581226 111023853420
111024051397 111024497740 111024647501 111024729423 111024813146 111024915947
111025557287 111025727422 111025855918 111026506765 111026662566 111026784695
111026924398 111017028348 111019668564 111022392551 111022652796 111022770304
111023581732 111023853464 111024051410 111024497841 111024647512 111024729434
111024813157 111024915958 111025557434 111025727444 111025855930 111026506923
111026662656 111026784707 111026924411 111017030150 111019669835 111022399198
111022652808 111022770348 111023581811 111023853554 111024051511 111024497975
111024647534 111024729445 111024813225 111024917006 111025557456 111025727477
111025855952 111026507182 111026662926 111026784752 111026924422 111017030431
111019669992 111022399288 111022652886 111022770382 111023582003 111023853600
111024051544 111024499034 111024647556 111024729478 111024813292 111024917039
111025557546 111025727499 111025855974 111026507205 111026662937 111026784796
111026924433 111017030453 111019670196 111022402294 111022652910 111022770393
111023585073 111023853666 111024051623 111024499056 111024647567 111024729490
111024813304 111024917051 111025557591 111025727534 111025855985 111026507272
111026663017 111026784819 111026924455 111017033041 111019670219 111022402564
111022652954 111022770405 111023586029 111023853745 111024053120 111024499146
111024647589 111024729513 111024813360 111024917107 111025557670 111025727545
111025856009 111026507306 111026663062 111026784831 111026924466 111017034626
111019670949 111022402610 111022653012 111022770438 111023587143 111023853790
111024053142 111024499214 111024647602 111024729535 111024813371 111024917129
111025557692 111025727567 111025856021 111026507452 111026663152 111026784853
111026924477 111017036482 111019670961 111022412026 111022653067 111022770450
111023587176 111023853824 111024053186 111024500318 111024647613 111024729568
111024813449 111024917130 111025557771 111025727578 111025856043 111026507508
111026663208 111026784976 111026924488 111017069972 111019671973 111022415490
111022653078 111022770461 111023589538 111023853835 111024053210 111024500396
111024647635 111024729614 111024813472 111024917141 111025557805 111025727589
111025856065 111026507610 111026663242 111026785090 111026924512 111017073461
111019672042 111022418965 111022653090 111022770506 111023589561 111023853846
111024053300 111024500442 111024647657 111024729636 111024813528 111024917152
111025557850 111025727590 111025856098 111026507698 111026663264 111026785102
111026924589 111017073472 111019672086 111022425277 111022653102 111022770528
111023592677 111023853891 111024053344 111024500655 111024647679 111024729647
111024813551 111024917208 111025558277 111025727624 111025856111 111026507700
111026663400 111026785168 111026924602 111017074271 111019672121 111022425514
111022653124 111022770540 111023593465 111023853914 111024053377 111024500666
111024647826 111024729658 111024813573 111024917242 111025558301 111025727657
111025856144 111026507733 111026663411 111026785179 111026924635 111017074349
111019675595 111022430059 111022653551 111022770630 111023594893 111023853947
111024053412 111024500879 111024647860 111024729704 111024813607 111024917275
111025558659 111025727792 111025856267 111026507777 111026663455 111026785191
111026924668 111017074776 111019726862 111022434110 111022653562 111022770641
111023596008 111023854061 111024053434 111024501005 111024647871 111024730100
111024813618 111024917321 111025558705 111025727882 111025856289 111026508497
111026663477 111026785203 111026924679 111017078051 111019735413 111022434525
111022653584 111022770663 111023608316 111023854106 111024053445 111024501016
111024647905 111024730122 111024813674 111024917332 111025558716 111025727950
111025857864 111026508745 111026663523 111026785236 111026924691 111017078466
111019735794 111022435571 111022653629 111022770674 111023613648 111023854140
111024053456 111024501049 111024648007 111024730133 111024813696 111024917365
111025558930 111025727972 111025857886 111026508756 111026663534 111026785258
111026924736 111017080313 111019735862 111022437438 111022653696 111022770720
111023615516 111023854162 111024053467 111024501139 111024648029 111024730155
111024814226 111024917444 111025558941 111025727983 111025857897 111026508824
111026663545 111026785876 111026924758 111017080942 111019736458 111022437809
111022653854 111022770742 111023621580 111023854173 111024053636 111024501173
111024648052 111024730177 111024814248 111024917455 111025558963 111025728007
111025857921 111026509511 111026663567 111026785898 111026924769 111017081088
111019736560 111022438484 111022653911 111022770764 111023625810 111023854207
111024053681 111024501229 111024648074 111024730201 111024814259 111024917501
111025558974 111025728063 111025857976 111026510029 111026663578 111026785900
111026924770 111017081235 111019736649 111022442917 111022653944 111022770775
111023626945 111023854274 111024053715 111024501612 111024648108 111024730212
111024814271 111024917545 111025559144 111025728108 111025858405 111026510108
111026663602 111026785955 111026924837 111017081550 111019737808 111022442973
111022653977 111022770810 111023627890 111023854308 111024053759 111024501757
111024648175 111024730223 111024814316 111024917578 111025559177 111025728119
111025858506 111026510681 111026664467 111026785999 111026925490

 



SCH-A- 13

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111017081864 111019737842 111022446203 111022653999 111022770854
111023629836 111023854410 111024053838 111024501814 111024648186 111024730245
111024814327 111024917589 111025559896 111025728120 111025858539 111026510715
111026664478 111026786024 111026925580 111017083563 111019738191 111022446225
111022654080 111022770876 111023631761 111023854443 111024053861 111024501904
111024648210 111024730278 111024814394 111024917657 111025559919 111025728153
111025858562 111026510951 111026664513 111026786035 111026925591 111017083585
111019739552 111022447271 111022654091 111022770922 111023632267 111023854454
111024053872 111024501959 111024648221 111024730289 111024814417 111024917703
111025560001 111025728232 111025858573 111026510984 111026664883 111026786057
111026925603 111017084137 111019739686 111022449677 111022654136 111022771002
111023634292 111023854487 111024053883 111024502006 111024648434 111024730290
111024814978 111024917714 111025560113 111025728243 111025858584 111026511121
111026664928 111026786114 111026925647 111017084586 111019740329 111022452187
111022654170 111022771013 111023635822 111023854724 111024053906 111024502141
111024648467 111024730302 111024815003 111024917725 111025560865 111025728254
111025858630 111026511233 111026665020 111026786259 111026925704 111017084755
111019740655 111022456024 111022654192 111022771035 111023646150 111023854757
111024053917 111024502859 111024648489 111024730324 111024815058 111024917758
111025560898 111025728265 111025858652 111026511299 111026665042 111026786327
111026925737 111017085532 111019743175 111022458363 111022654226 111022771585
111023655880 111023854791 111024053973 111024502860 111024648502 111024730335
111024815070 111024917792 111025560911 111025728300 111025858696 111026511323
111026665086 111026786338 111026925771 111017085633 111019745964 111022461075
111022654305 111022771631 111023656094 111023854803 111024053984 111024503007
111024648579 111024730346 111024815148 111024917804 111025560933 111025728872
111025858775 111026511334 111026665266 111026786383 111026925782 111017085891
111019745986 111022462414 111022654338 111022771664 111023656432 111023854825
111024054042 111024503041 111024648603 111024730357 111024815249 111024917871
111025561013 111025728883 111025858786 111026511345 111026665424 111026786406
111026925793 111017086566 111019746134 111022463460 111022654383 111022771765
111023656476 111023854836 111024054053 111024503119 111024648614 111024730368
111024815294 111024917905 111025561068 111025728928 111025858911 111026511356
111026665435 111026786417 111026925805 111017088535 111019746213 111022466665
111022654428 111022771934 111023657972 111023854870 111024054143 111024503524
111024648625 111024730380 111024815306 111024918535 111025561079 111025728940
111025858988 111026511378 111026665457 111026786440 111026925827 111017088995
111019746482 111022474978 111022654440 111022772014 111023664273 111023854881
111024054154 111024503568 111024648658 111024730470 111024815351 111024918580
111025561147 111025729086 111025859002 111026511525 111026665491 111026786529
111026925838 111017089323 111019746549 111022475979 111022654451 111022772036
111023676030 111023854937 111024054176 111024503658 111024648669 111024730504
111024815395 111024918636 111025561226 111025729817 111025859091 111026512155
111026665581 111026786552 111026925917 111017090303 111019746639 111022480144
111022654507 111022772070 111023678739 111023854971 111024054187 111024503715
111024648681 111024730515 111024815429 111024918692 111025561259 111025729941
111025859103 111026512302 111026665592 111026786563 111026925928 111017091236
111019748248 111022480627 111022654563 111022772115 111023678784 111023854982
111024054211 111024503748 111024648760 111024731066 111024815508 111024918704
111025561383 111025729963 111025859125 111026512481 111026665604 111026786642
111026925951 111017091528 111019748406 111022482595 111022654585 111022772148
111023679291 111023855084 111024054222 111024503793 111024648782 111024731077
111024815542 111024918715 111025561417 111025729985 111025859147 111026512627
111026665615 111026786675 111026925995 111017092529 111019749182 111022486702
111022654653 111022772193 111023679303 111023855231 111024054255 111024503861
111024648838 111024731101 111024815621 111024918760 111025561484 111025729996
111025859158 111026512739 111026665637 111026786686 111026926008 111017092541
111019749283 111022488748 111022654675 111022772249 111023679448 111023855297
111024054266 111024503883 111024648872 111024731134 111024815711 111024918805
111025561530 111025730279 111025859169 111026512773 111026665660 111026786709
111026926031 111017095038 111019751860 111022500080 111022654709 111022772575
111023679684 111023855309 111024054323 111024503962 111024648883 111024731426
111024815777 111024918849 111025562216 111025730369 111025859170 111026512795
111026665671 111026786710 111026926075 111017096556 111019752029 111022502385
111022654710 111022772597 111023681643 111023855321 111024054367 111024504323
111024648906 111024731482 111024815788 111024918861 111025562238 111025730437
111025859181 111026512874 111026665693 111026786721 111026926097 111017097063
111019753244 111022502969 111022654811 111022772744 111023681676 111023855343
111024054390 111024504660 111024649402 111024731493 111024815801 111024919446
111025562283 111025730448 111025859192 111026512896 111026665974 111026786743
111026926109 111017098288 111019753255 111022503353 111022654822 111022772788
111023681687 111023855376 111024054413 111024504705 111024649435 111024731516
111024815812 111024919525 111025562317 111025730516 111025859260 111026512942
111026666043 111026786787 111026926110 111017099043 111019755202 111022504523
111022655328 111022772924 111023681711 111023855400 111024054435 111024504716
111024649446 111024731527 111024815856 111024919547 111025562362 111025730583
111025859282 111026513011 111026666076 111026786800 111026926121 111017099100
111019755459 111022506165 111022655373 111022772935 111023681856 111023855512
111024054446 111024505380 111024649457 111024731561 111024815878 111024919615
111025562407 111025730628 111025859327 111026513998 111026666144 111026786822
111026926154 111017099829 111019755572 111022506503 111022655665 111022772968
111023681935 111023855523 111024054525 111024505425 111024649525 111024731583
111024816543 111024919648 111025562430 111025730684 111025859361 111026514045
111026666166 111026786833 111026926187 111017099964 111019755763 111022508088
111022655799 111022772979 111023682059 111023855545 111024054569 111024505470
111024649569 111024731639 111024816554 111024919659 111025562441 111025730729
111025859372 111026514146 111026666177 111026786855 111026926198 111017100675
111019756618 111022511789 111022655801 111022773318 111023682633 111023856322
111024054604 111024506088 111024649581 111024731640 111024816576 111024919660
111025562744 111025730730 111025859383 111026514157 111026666201 111026786866
111026926200 111017100800 111019758238 111022514445 111022655890 111022773374
111023682712 111023856333 111024054637 111024506156 111024649592 111024731651
111024816622 111024919682 111025562856 111025730752 111025859439 111026514304
111026666290 111026786888 111026926211 111017100956 111019759442 111022514456
111022655957 111022773385 111023683038 111023856445 111024054716 111024506651
111024649604 111024732056 111024816644 111024919761 111025562878 111025730774
111025859451 111026514315 111026666302 111026786901 111026926222 111017101722
111019760118 111022515132 111022655991 111022773408 111023683117 111023856502
111024054749 111024507124 111024649615 111024732067 111024816655 111024919806
111025562890 111025730785 111025859529 111026514360 111026666379 111026786923
111026927201 111017102284 111019760185 111022515299 111022656004 111022773475
111023683263 111023856513 111024054783 111024507168 111024649659 111024732551
111024816666 111024919817 111025563262 111025730820 111025859530 111026514427
111026666391 111026786934 111026927223 111017102565 111019760208 111022515378
111022656026 111022773554 111023683375 111023856557 111024054817 111024507337
111024649660 111024732584 111024816699 111024919851 111025563284 111025730853
111025859541 111026514449 111026666458 111026788206 111026927234 111017103454
111019760354 111022515413 111022656048 111022773587 111023683656 111023856579
111024054828 111024507427 111024649671 111024732607 111024816767 111024919862
111025563318 111025731247 111025859811 111026514652 111026666470 111026788240
111026927245 111017103803 111019760534 111022515491 111022656071 111022773598
111023683702 111023856580 111024054839 111024507517 111024649761 111024732641
111024816824 111024919918 111025563329 111025731270 111025859945 111026514764
111026666526 111026788363 111026927302 111017104107 111019761467 111022515671
111022656149 111022773644 111023683713 111023856737 111024055290 111024507540
111024649772 111024732652 111024816846 111024919941 111025563363 111025731304
111025859990 111026514775 111026666627 111026789331 111026927403 111017104219
111019761535 111022515907 111022656150 111022773655 111023683746 111023856759
111024055324 111024507573 111024649783 111024732708 111024816914 111024919952
111025563453 111025731348 111025860015 111026515259 111026666717 111026789375
111026927436 111017106266 111019762211 111022515930 111022656172 111022773677
111023683757 111023856973 111024055425 111024507652 111024649794 111024732719
111024816925 111024919996 111025563464 111025731393 111025860026 111026515282
111026666852 111026789410 111026927447 111017106693 111019762468 111022515985
111022656240 111022773767 111023683780 111023857031 111024055436 111024507775
111024649817 111024732764 111024816936 111024920011 111025563475 111025731427
111025860037 111026515484 111026666896 111026789454 111026927458 111017106941
111019763515 111022516458 111022656251 111022773790 111023683915 111023857110
111024055469 111024508024 111024649839 111024732809 111024816958 111024920055
111025563486 111025731472 111025860048 111026515529 111026666920 111026789476
111026927560 111017107324 111019765719 111022516526 111022656262 111022773824
111023683926 111023857121 111024055559 111024508136 111024649840 111024732854
111024816969 111024920099 111025563497 111025731517 111025860059 111026515563
111026667774 111026789498 111026927616 111017107380 111019765977 111022516560
111022656352 111022773879 111023683959 111023857132 111024055582 111024508170
111024649895 111024732922 111024817005 111024920235 111025563509 111025731551
111025860093 111026515596 111026668113 111026789511 111026927672 111017107616
111019766619 111022516582 111022656633 111022773880 111023683960 111023857143
111024055638 111024508226 111024649930 111024732999 111024817016 111024920257
111025563688 111025731573 111025860150 111026515664 111026668124 111026789555
111026927683 111017107649 111019767700 111022516773 111022656723 111022773981
111023684028 111023857154 111024055683 111024508282 111024649941 111024733002
111024817049 111024920325 111025563802 111025731584 111025860172 111026515686
111026668191 111026789566 111026927795 111017108369 111019767889 111022517426
111022656756 111022773992 111023685377 111023857176 111024055706 111024508316
111024649952 111024733013 111024817050 111024920370 111025564050 111025731629
111025860239 111026515721 111026668214 111026789588 111026927830 111017108471
111019767935 111022517460 111022656767 111022774005 111023686862 111023857187
111024055728 111024508709 111024649974 111024733046 111024817094 111024920493
111025564454 111025731630 111025860251 111026516609 111026668247 111026789612
111026927908 111017110070 111019768554 111022517606 111022656947 111022774296
111023686873 111023857198 111024055751 111024508743 111024649996 111024733068
111024817140 111024920538 111025565152 111025731641 111025860284 111026516698
111026668258 111026789645 111026927975 111017110463 111019771716 111022517707
111022657027 111022774308 111023687155 111023857288 111024055784 111024509205
111024650000 111024733080 111024817241 111024920572 111025565231 111025731652
111025861016 111026516700 111026668269 111026789881 111026927986 111017110519
111019771727 111022517741 111022657128 111022774319 111023687199 111023857301
111024055841 111024510487 111024650066 111024733091 111024817263 111024920606
111025565286 111025731674 111025861038 111026516766 111026668270 111026789915
111026928055 111017111004 111019771895 111022517831 111022657151 111022774432
111023691622 111023857479 111024055863 111024510566 111024650077 111024733103
111024817274 111024920639 111025566782 111025731696 111025861083 111026516801
111026668304 111026789948 111026928134 111017111228 111019773134 111022518056
111022657173 111022774511 111023701624 111023857491 111024055908 111024510588
111024650088 111024733136 111024817285 111024920651 111025566850 111025731708
111025861173 111026516823 111026668427 111026790029 111026928145 111017111880
111019773257 111022518180 111022657207 111022774544 111023702018 111023857660
111024055953 111024510599 111024650145 111024733697 111024817320 111024920662
111025566883 111025731719 111025861195 111026517026 111026668450 111026790030
111026928156 111017111925 111019773460 111022518258 111022657252 111022774555
111023702399 111023857727 111024056044 111024510623 111024650190 111024733710
111024818657 111024920707 111025566940 111025731742 111025861241 111026517138
111026668461 111026790063 111026928235 111017112140 111019773921 111022518304
111022657308 111022774577 111023702412 111023857761 111024056101 111024510634
111024650202 111024733721 111024818668 111024920741 111025566962 111025731764
111025861274 111026517150 111026668472 111026790175 111026928246 111017112869
111019774270 111022518483 111022657319 111022774724 111023702502 111023857783
111024056178 111024510656 111024650213 111024733765 111024818679 111024920785
111025567008 111025731775 111025861285 111026517509 111026668641 111026790232
111026928280 111017113141 111019774438 111022519406 111022657320 111022774746
111023702546 111023857806 111024056202 111024510690 111024651102 111024733776
111024818680 111024920820 111025567020 111025731786 111025861319 111026517655
111026668685 111026790423 111026928291 111017113770 111019774629 111022519473
111022657397 111022774780 111023702579 111023858290 111024056336 111024510814
111024651146 111024733787 111024818714 111024920831 111025567165 111025731810
111025861331 111026517723 111026668753 111026790524 111026928303 111017113972
111019794878 111022519530 111022657410 111022776298 111023702625 111023858335
111024056347 111024510993 111024651157 111024733899 111024818736 111024920842
111025567200 111025731821 111025861364 111026517790 111026668876 111026790681
111026928314 111017114029 111019797871 111022519631 111022657432 111022776333
111023702894 111023858368 111024056358 111024511017 111024651247 111024733901
111024818747 111024920853 111025567222 111025731898 111025861375 111026517813
111026669125 111026790704 111026928369 111017114333 111019797994 111022519710
111022657465 111022776377 111023702917 111023858425 111024056459 111024511028
111024651281 111024733945 111024818781 111024920976 111025567266 111025731900
111025861735 111026518005 111026669192 111026790715 111026928437 111017114748
111019798018 111022519732 111022657498 111022776401 111023703514 111023858436
111024056482 111024511141 111024651304 111024733989 111024818804 111024920987
111025567479 111025731911 111025861746 111026518016 111026669215 111026790726
111026928448 111017114962 111019798412 111022519743 111022657500 111022776445
111023703637 111023858874 111024056505 111024511185 111024651315 111024734003
111024818826 111024920998 111025567480 111025731966 111025861779 111026518072
111026669383 111026790793 111026928459 111017117202 111019798434 111022519798
111022657577 111022776568 111023703749 111023858920 111024056527 111024511208
111024651393 111024734014 111024818837 111024921001 111025567514 111025733148
111025861780 111026518836 111026669574 111026790861 111026928460 111017117303
111019798681 111022519844 111022657892 111022776614 111023703750 111023858942
111024056550 111024511264 111024651405 111024734047 111024818848 111024921078
111025567547 111025733294 111025861814 111026518847 111026669631 111026790872
111026930014 111017117684 111019798704 111022519855 111022658095 111022776647
111023703862 111023858997 111024056640 111024511275 111024651427 111024734058
111024818905 111024921124 111025567637 111025733306 111025861836 111026518926
111026669709 111026790894 111026930036 111017118315 111019798737 111022520161
111022658129 111022776658 111023703884 111023859044 111024056695 111024511297
111024651438 111024734115 111024818949 111024921135 111025567659 111025733429
111025861881 111026518937 111026669721 111026790928 111026930126 111017121061
111019798793 111022520970 111022658130 111022776681 111023703929 111023859066
111024056785 111024511398 111024651461 111024734160 111024818950 111024921157
111025567682 111025733452 111025861892 111026520592 111026669743 111026790939
111026930148 111017121207 111019799985 111022521072 111022658253 111022777165
111023703930 111023859112 111024056796 111024511444 111024651472 111024734171
111024818972 111024921179 111025567738 111025733463 111025861904 111026520738
111026669765 111026790962 111026930159 111017121386 111019802722 111022521218
111022658275 111022777198 111023704762 111023859123 111024056808 111024511499
111024651494 111024734193 111024818983 111024921708 111025567817 111025733474
111025861915 111026520772 111026669844 111026790984 111026930160 111017121869
111019802733 111022521229 111022658286 111022777233 111023704773 111023859145
111024056853 111024511545 111024651517 111024734205 111024819018 111024921720
111025568380 111025733519 111025862006 111026520828 111026669855 111026791008
111026930227 111017122668 111019804410 111022521353 111022658387 111022777244
111023705022 111023859167 111024056864 111024511646 111024651528 111024734249
111024819030 111024921810 111025568504 111025733553 111025862017 111026520840
111026669967 111026791019 111026930238 111017123838 111019808065 111022521364
111022658400 111022777266 111023705044 111023859325 111024056910 111024511804
111024651540 111024734261 111024819096 111024921843 111025568559 111025733575
111025862039 111026520851 111026670026 111026791064 111026930272 111017123928
111019808122 111022521791 111022658422 111022777334 111023705729 111023859426
111024056943 111024511994 111024651551 111024734395 111024819119 111024921865
111025568694 111025733586 111025862062 111026520862 111026670138 111026791109
111026930283 111017124750 111019808919 111022521881 111022658455 111022777367
111023705774 111023859437 111024056987 111024512085 111024651562 111024734463
111024819131 111024921887 111025568751 111025733609 111025862084 111026520873
111026670183 111026791121 111026930362 111017125942 111019810844 111022522354
111022658512 111022777402 111023705831 111023859561 111024057001 111024512120
111024651573 111024735026 111024819175 111024921900 111025568920 111025733621
111025862354 111026520895 111026670352 111026791222 111026930418 111017126268
111019811474 111022522376 111022658545 111022777457 111023705864 111023859583
111024057012 111024512131 111024651584 111024735037 111024819344 111024921955
111025568942 111025733632 111025862365 111026520907 111026670363 111026791233
111026930429 111017126303 111019888063 111022522398 111022658589 111022777479
111023705954 111023859707 111024057056 111024512209 111024651607 111024735116
111024819388 111024921999 111025569055 111025733665 111025862398 111026521098
111026670385 111026791255 111026930430 111017127540 111019889211 111022522499
111022658635 111022777525 111023706001 111023859741 111024057089 111024512401
111024651663 111024735127 111024819399 111024922079 111025569077 111025733700
111025862455 111026521447 111026670408 111026791277 111026930474

 



SCH-A- 14

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111017127551 111019966734 111022522512 111022658691 111022777536
111023706797 111023859819 111024057236 111024512535 111024651696 111024735138
111024819401 111024923418 111025569099 111025733733 111025862512 111026521515
111026670420 111026791301 111026930496 111017127652 111019987984 111022522602
111022658703 111022777570 111023706821 111023859921 111024057270 111024512546
111024652697 111024735161 111024819513 111024923430 111025569101 111025733744
111025862534 111026521694 111026671599 111026791345 111026930519 111017128103
111020356087 111022523502 111022658725 111022777604 111023706977 111023859965
111024057281 111024512557 111024652721 111024735532 111024819524 111024923508
111025569156 111025733777 111025862578 111026521830 111026671645 111026791413
111026930520 111017128709 111020360701 111022523771 111022658747 111022777750
111023707091 111023860013 111024057292 111024512759 111024652754 111024735576
111024819546 111024923733 111025569347 111025734060 111025862590 111026522516
111026671678 111026791457 111026930553 111017129609 111020372771 111022523782
111022658893 111022777817 111023707204 111023860080 111024057304 111024513873
111024652765 111024735644 111024820122 111024923744 111025569370 111025734071
111025862613 111026522606 111026671724 111026791479 111026930597 111017129632
111020395710 111022523793 111022659232 111022777839 111023707349 111023860091
111024057438 111024513985 111024652811 111024735655 111024820166 111024923766
111025569404 111025734093 111025862657 111026522808 111026671779 111026791783
111026930621 111017129654 111020399589 111022523962 111022659254 111022777840
111023707529 111023860530 111024057461 111024514010 111024652844 111024735666
111024820188 111024923902 111025569796 111025734127 111025862848 111026522932
111026671847 111026791794 111026930632 111017129766 111020404362 111022524008
111022659287 111022778896 111023707596 111023860541 111024057584 111024514043
111024652855 111024735677 111024820267 111024923935 111025569808 111025734273
111025862893 111026522976 111026671881 111026791873 111026930643 111017130791
111020409503 111022524020 111022659322 111022778931 111023707923 111023860710
111024057887 111024514144 111024652866 111024735688 111024820302 111024923946
111025569886 111025734284 111025863018 111026523012 111026671948 111026791884
111026930665 111017131039 111020412675 111022524222 111022659344 111022779123
111023707945 111023860901 111024057966 111024514177 111024652888 111024735699
111024820649 111024923979 111025570046 111025734318 111025863063 111026523078
111026671993 111026791895 111026930676 111017131129 111020418749 111022524334
111022659355 111022779213 111023708003 111023860956 111024058046 111024514245
111024652899 111024735701 111024820683 111024923980 111025570181 111025734352
111025863119 111026523089 111026672174 111026791907 111026930722 111017132197
111020420089 111022524851 111022659377 111022779257 111023708070 111023861003
111024058079 111024514267 111024652923 111024735712 111024820728 111024923991
111025570305 111025734363 111025863131 111026523494 111026672725 111026792560
111026930733 111017132513 111020425398 111022524941 111022659388 111022779314
111023708115 111023861249 111024058080 111024514357 111024652945 111024735756
111024820896 111024924015 111025570372 111025734396 111025863164 111026523562
111026672758 111026792582 111026930744 111017132737 111020428919 111022525021
111022659401 111022779336 111023708160 111023861597 111024058103 111024514414
111024652989 111024735789 111024820953 111024924060 111025570451 111025735926
111025863197 111026523663 111026672781 111026792694 111026930766 111017132793
111020429998 111022525155 111022659546 111022779347 111023708193 111023861610
111024058114 111024514649 111024653025 111024735879 111024820975 111024924071
111025570473 111025735937 111025863210 111026523720 111026672804 111026792740
111026930788 111017133019 111020443691 111022525267 111022659603 111022779404
111023709341 111023861799 111024058147 111024514683 111024653036 111024735925
111024820997 111024924082 111025570518 111025735960 111025863344 111026523753
111026672815 111026792807 111026930812 111017133334 111020450497 111022525313
111022659737 111022779482 111023709363 111023862059 111024058158 111024514728
111024653058 111024735947 111024821022 111024924127 111025570596 111025736039
111025863355 111026523843 111026672826 111026792818 111026930878 111017133862
111020451319 111022525403 111022659748 111022779505 111023709633 111023862206
111024058181 111024514830 111024653081 111024735969 111024821101 111024924149
111025570743 111025736084 111025863377 111026523865 111026672860 111026792896
111026931509 111017134425 111020456707 111022526224 111022659827 111022779550
111023709666 111023862341 111024058204 111024514964 111024653092 111024735992
111024821145 111024924565 111025570765 111025736455 111025863388 111026524057
111026672871 111026792975 111026931521 111017134469 111020460892 111022526268
111022660593 111022779695 111023709790 111023862587 111024058271 111024515088
111024653126 111024736016 111024821167 111024924576 111025570844 111025736501
111025863401 111026524079 111026672916 111026792986 111026932061 111017135235
111020462692 111022526336 111022660605 111022779752 111023709813 111023862598
111024058372 111024516258 111024653148 111024736038 111024821178 111024924587
111025570855 111025736512 111025863412 111026524877 111026672927 111026792997
111026932094 111017135358 111020462704 111022526392 111022660638 111022779763
111023710534 111023862701 111024058383 111024516416 111024653306 111024736094
111024821224 111024924655 111025570877 111025736523 111025863423 111026525722
111026672961 111026793022 111026932162 111017135549 111020464166 111022526448
111022660661 111022779875 111023710602 111023862868 111024058620 111024516472
111024653362 111024736106 111024821257 111024924666 111025570923 111025736567
111025863434 111026525979 111026673074 111026793112 111026932207 111017135730
111020464728 111022526482 111022660975 111022779886 111023710927 111023863320
111024058631 111024516539 111024653395 111024736117 111024821268 111024924880
111025570945 111025736657 111025863445 111026526048 111026673096 111026793336
111026932241 111017136225 111020465910 111022526639 111022660986 111022779897
111023711007 111023863443 111024058653 111024516685 111024653407 111024736476
111024821853 111024924969 111025570967 111025736679 111025863490 111026526262
111026673142 111026793358 111026932263 111017136382 111020466393 111022527090
111022661112 111022779965 111023712323 111023863500 111024058675 111024516742
111024653418 111024736500 111024821864 111024925005 111025571014 111025736769
111025863513 111026526307 111026673197 111026793381 111026932285 111017136584
111020467642 111022527180 111022661123 111022779998 111023712356 111023863533
111024058697 111024516797 111024653430 111024736566 111024821897 111024925038
111025571070 111025736826 111025863546 111026526374 111026673210 111026793482
111026932296 111017136641 111020468205 111022527214 111022661134 111022780013
111023712378 111023863634 111024058709 111024517057 111024653452 111024736634
111024821909 111024925049 111025571115 111025736837 111025863557 111026526396
111026673254 111026793493 111026932342 111017137282 111020469554 111022527696
111022661246 111022780046 111023712435 111023863667 111024058710 111024517619
111024653463 111024736656 111024821910 111024925061 111025571148 111025737029
111025863580 111026526431 111026673265 111026793516 111026932386 111017137664
111020470107 111022527708 111022661257 111022780057 111023712547 111023864343
111024058787 111024517743 111024653474 111024736724 111024821954 111024925072
111025572723 111025737030 111025863625 111026526464 111026673276 111026793549
111026932409 111017140613 111020471614 111022527810 111022661268 111022780091
111023712604 111023864400 111024058798 111024517776 111024654745 111024736735
111024822001 111024925094 111025572745 111025737063 111025863647 111026526509
111026673287 111026793572 111026932476 111017143335 111020472143 111022528091
111022661279 111022780349 111023712637 111023864657 111024058811 111024517798
111024654756 111024736757 111024822135 111024925117 111025572947 111025737074
111025863681 111026526521 111026673300 111026793695 111026932487 111017143548
111020473762 111022528451 111022661404 111022780372 111023712738 111023864680
111024058855 111024518159 111024654824 111024736768 111024822146 111024925140
111025572969 111025737120 111025863704 111026527623 111026673311 111026793729
111026932498 111017143885 111020474808 111022528552 111022661426 111022780495
111023712749 111023864770 111024058866 111024518160 111024654835 111024736814
111024822179 111024925229 111025573049 111025737131 111025863715 111026527690
111026673333 111026793763 111026932500 111017144280 111020475258 111022528653
111022661459 111022780518 111023712828 111023864871 111024058899 111024518654
111024654857 111024736971 111024822191 111024925252 111025573050 111025737153
111025864031 111026527713 111026673377 111026793819 111026933196 111017144358
111020482694 111022528664 111022661505 111022780541 111023712840 111023864882
111024058901 111024518744 111024654903 111024737196 111024822225 111024925308
111025573083 111025737164 111025864053 111026528095 111026673388 111026793820
111026933309 111017145685 111020483864 111022528765 111022661549 111022780552
111023712895 111023864916 111024058967 111024518788 111024654925 111024737398
111024822506 111024925319 111025573151 111025737197 111025864064 111026528107
111026673399 111026793897 111026933376 111017145922 111020485282 111022528798
111022661583 111022780596 111023713087 111023864949 111024058989 111024518878
111024655094 111024737400 111024822528 111024925320 111025573252 111025737209
111025864402 111026528219 111026673445 111026793910 111026933387 111017148587
111020487947 111022528956 111022661640 111022780608 111023713212 111023864972
111024059058 111024518913 111024655117 111024737411 111024822573 111024925342
111025573308 111025737254 111025864424 111026528354 111026673625 111026793943
111026933422 111017148723 111020488061 111022529272 111022661651 111022780653
111023713267 111023864983 111024059069 111024519004 111024655139 111024737455
111024822607 111024925386 111025573421 111025737298 111025864479 111026528387
111026673681 111026794045 111026933433 111017148824 111020493517 111022530533
111022661673 111022780697 111023713469 111023865805 111024059092 111024519295
111024655140 111024737477 111024822618 111024925397 111025573500 111025737311
111025864480 111026528466 111026673715 111026794078 111026933477 111017148969
111020494631 111022530566 111022661763 111022780776 111023713616 111023865827
111024059115 111024519318 111024655162 111024737488 111024822641 111024925421
111025573702 111025737366 111025864514 111026528736 111026673737 111026794157
111026933501 111017149443 111020519268 111022530612 111022661774 111022780787
111023714000 111023865872 111024059126 111024519330 111024655184 111024737534
111024822652 111024925443 111025573724 111025737388 111025864558 111026529423
111026673782 111026795451 111026933534 111017149601 111020519549 111022530746
111022661864 111022780877 111023714033 111023865883 111024059148 111024519385
111024655229 111024737916 111024822674 111024925454 111025573780 111025737399
111025864659 111026529670 111026673793 111026795495 111026933567 111017149724
111020519550 111022530757 111022661943 111022780888 111023714561 111023865894
111024059159 111024519510 111024655230 111024737950 111024822696 111024925757
111025573791 111025737401 111025864918 111026529681 111026673939 111026795507
111026933602 111017150210 111020520204 111022531028 111022661965 111022780899
111023714640 111023865939 111024059182 111024519532 111024655252 111024737961
111024822720 111024925803 111025573803 111025737423 111025864974 111026529759
111026673951 111026795541 111026933680 111017150715 111020520271 111022531051
111022661987 111022781306 111023714707 111023865940 111024059216 111024519576
111024655263 111024738007 111024822753 111024925825 111025573870 111025737445
111025865021 111026529760 111026674086 111026795552 111026933747 111017152784
111020520440 111022531253 111022662023 111022781351 111023714864 111023865951
111024059238 111024519655 111024655285 111024738030 111024822809 111024925836
111025574871 111025737760 111025865054 111026530313 111026674143 111026795608
111026934007 111017155428 111020520619 111022531376 111022662720 111022781384
111023714897 111023866042 111024059250 111024519992 111024655320 111024738063
111024822810 111024925847 111025574905 111025739155 111025865188 111026530380
111026674222 111026795631 111026934041 111017155585 111020520866 111022531512
111022662742 111022781463 111023714909 111023866323 111024059306 111024520174
111024655364 111024738085 111024822887 111024925869 111025574983 111025739199
111025865458 111026530403 111026674244 111026795686 111026934074 111017155811
111020520888 111022531556 111022663046 111022781485 111023714910 111023866334
111024059722 111024520208 111024655410 111024738096 111024822898 111024925870
111025575030 111025739234 111025865469 111026530481 111026674255 111026795743
111026934085 111017157925 111020520967 111022531567 111022663215 111022781531
111023714965 111023866367 111024059733 111024520488 111024655432 111024738108
111024822911 111024925948 111025575041 111025739278 111025865470 111026530492
111026674312 111026796047 111026934108 111017158072 111020521610 111022531578
111022663530 111022781542 111023714976 111023866413 111024059801 111024520602
111024655465 111024738377 111024822955 111024925971 111025575052 111025739458
111025865548 111026530526 111026674345 111026796115 111026934175 111017158285
111020521991 111022531590 111022663552 111022781621 111023715034 111023866424
111024060038 111024520646 111024655498 111024738388 111024822977 111024925982
111025575546 111025739504 111025865559 111026530571 111026674367 111026796744
111026934210 111017158689 111020522004 111022531668 111022663866 111022781676
111023715089 111023866446 111024060050 111024520769 111024655500 111024738412
111024823013 111024925993 111025575603 111025739515 111025865593 111026530627
111026674446 111026796777 111026934254 111017158825 111020522105 111022532018
111022663901 111022781722 111023715090 111023866491 111024060061 111024520792
111024655511 111024738445 111024823035 111024926006 111025575636 111025739571
111025865863 111026531572 111026674491 111026796788 111026934287 111017158881
111020522116 111022532052 111022663934 111022781777 111023715191 111023866547
111024060072 111024520804 111024655544 111024738467 111024823079 111024926028
111025575669 111025739582 111025865919 111026531640 111026674525 111026796957
111026934412 111017158982 111020522239 111022532108 111022663967 111022781788
111023715258 111023866592 111024060106 111024520815 111024655577 111024738478
111024823091 111024926039 111025575692 111025739616 111025865920 111026532618
111026674558 111026796991 111026934557 111017159455 111020522240 111022532142
111022663989 111022782543 111023715315 111023866705 111024060128 111024520826
111024655588 111024738513 111024823103 111024926040 111025575771 111025739661
111025865931 111026532630 111026674570 111026797105 111026934591 111017159466
111020522419 111022532197 111022664047 111022782600 111023715359 111023866749
111024060139 111024521052 111024655599 111024738524 111024823114 111024926062
111025575793 111025739740 111025865942 111026532685 111026674615 111026797116
111026934625 111017159657 111020522453 111022532265 111022664092 111022782644
111023715551 111023866750 111024060151 111024521344 111024655612 111024738669
111024823147 111024926107 111025576086 111025739773 111025865953 111026532731
111026674671 111026797127 111026934704 111017159703 111020522464 111022532816
111022664126 111022782666 111023715562 111023866806 111024060184 111024521467
111024655667 111024738692 111024823181 111024926163 111025576097 111025739852
111025865964 111026532821 111026674682 111026797161 111026934737 111017159792
111020524039 111022532838 111022664160 111022782701 111023715595 111023866895
111024060375 111024521502 111024655678 111024738759 111024823271 111024926220
111025576165 111025739920 111025865986 111026532854 111026674693 111026797183
111026934759 111017159837 111020524196 111022532894 111022664205 111022782824
111023715685 111023866907 111024060386 111024521591 111024655713 111024738883
111024823293 111024926231 111025576187 111025739931 111025866022 111026532922
111026674705 111026797431 111026934782 111017160075 111020524376 111022532906
111022664249 111022782846 111023715764 111023866929 111024060409 111024521625
111024655735 111024738940 111024823305 111024926253 111025576198 111025739964
111025866044 111026533103 111026674738 111026797464 111026934827 111017160356
111020525827 111022532951 111022664441 111022782857 111023715775 111023866985
111024060454 111024521816 111024655814 111024738973 111024823327 111024926444
111025576222 111025739997 111025866066 111026533147 111026674761 111026797486
111026934838 111017160862 111020526345 111022532962 111022664463 111022782903
111023715797 111023867133 111024060522 111024522031 111024656006 111024738984
111024823349 111024926501 111025576244 111025740067 111025866099 111026533181
111026674772 111026797532 111026934939 111017160907 111020526390 111022532973
111022664676 111022782936 111023715810 111023867166 111024060555 111024522266
111024656017 111024739031 111024823406 111024926523 111025576277 111025740135
111025866190 111026533259 111026674794 111026797622 111026934962 111017162347
111020526435 111022533424 111022664698 111022782947 111023716169 111023867201
111024060599 111024522345 111024656028 111024739042 111024823417 111024926556
111025576301 111025740225 111025866202 111026534250 111026674828 111026797666
111026934984 111017163001 111020527302 111022533457 111022664755 111022782958
111023716181 111023867526 111024060601 111024522378 111024656039 111024739075
111024823428 111024926567 111025576402 111025740247 111025866213 111026534261
111026676303 111026797688 111026935132 111017163102 111020527414 111022533479
111022664766 111022782969 111023716215 111023867986 111024060612 111024522413
111024656040 111024739110 111024823451 111024926578 111025576435 111025740393
111025866224 111026534272 111026676358 111026797734 111026935143 111017164912
111020527481 111022533570 111022665587 111022782970 111023716226 111023867997
111024060656 111024522468 111024656051 111024739255 111024823462 111024926624
111025576682 111025740449 111025866257 111026534339 111026676381 111026799691
111026935165 111017165328 111020527762 111022533716 111022665598 111022783016
111023716237 111023868011 111024060702 111024522480 111024656578 111024739323
111024823473 111024926736 111025576693 111025740517 111025866268 111026534362
111026676392 111026799747 111026935198 111017165520 111020527829 111022533806
111022665611 111022783027 111023716686 111023868044 111024060746 111024522491
111024656602 111024739424 111024823484 111024926758 111025576727 111025740540
111025866280 111026534384 111026676415 111026799781 111026935222 111017165542
111020529168 111022533851 111022665677 111022783049 111023716732 111023868077
111024060768 111024522705 111024656635 111024739457 111024823541 111024926781
111025576750 111025740922 111025866358 111026534407 111026676482 111026799837
111026935233 111017166048 111020529461 111022533918 111022665789 111022783050
111023716945 111023868088 111024060791 111024522716 111024656646 111024739570
111024823563 111024926792 111025576772 111025740977 111025866640 111026534452
111026676527 111026799859 111026935288 111017166509 111020529517 111022533929
111022665813 111022783353 111023716989 111023868167 111024060803 111024522783
111024656680 111024739581 111024823596 111024926804 111025576794 111025740988
111025866853 111026534463 111026676549 111026799882 111026935334

 



SCH-A- 15

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111017168400 111020529562 111022533985 111022665835 111022783397
111023717104 111023868314 111024060825 111024524044 111024656758 111024739604
111024823743 111024926815 111025576884 111025741002 111025866886 111026534520
111026676561 111026799905 111026935345 111017168646 111020529584 111022534188
111022665969 111022783410 111023717148 111023868336 111024061400 111024524099
111024656781 111024739626 111024823798 111024926859 111025576996 111025742878
111025866910 111026534531 111026676572 111026799927 111026935378 111017168657
111020529832 111022534289 111022665992 111022783421 111023717216 111023868459
111024061455 111024524101 111024656792 111024739705 111024823844 111024926871
111025577009 111025742890 111025866965 111026534722 111026676639 111026799961
111026935389 111017168792 111020529887 111022534380 111022666106 111022783443
111023717238 111023868741 111024061499 111024524145 111024657074 111024739851
111024823989 111024926905 111025577021 111025742935 111025867089 111026534777
111026676651 111026799983 111026935390 111017169490 111020530047 111022535044
111022666904 111022783454 111023717250 111023868785 111024061590 111024524156
111024657096 111024739873 111024824003 111024926927 111025577032 111025742979
111025867449 111026534801 111026676730 111026800009 111026935413 111017173169
111020532072 111022535145 111022666960 111022783522 111023717339 111023868819
111024061613 111024524583 111024657120 111024739884 111024824014 111024926938
111025577223 111025743015 111025867461 111026534845 111026676741 111026800021
111026935424 111017173484 111020532207 111022535235 111022667006 111022783544
111023717407 111023868842 111024061624 111024524628 111024657131 111024740213
111024824092 111024926949 111025577234 111025743026 111025867472 111026535015
111026676808 111026800100 111026935435 111017174890 111020532780 111022535291
111022667039 111022783577 111023717485 111023868864 111024061635 111024524729
111024657153 111024740246 111024824160 111024927591 111025577245 111025743060
111025867517 111026535026 111026677304 111026800122 111026935457 111017175026
111020532803 111022535415 111022667040 111022783599 111023717553 111023868875
111024061646 111024524875 111024657197 111024740257 111024824182 111024927771
111025577256 111025743093 111025867551 111026535037 111026677315 111026800133
111026935468 111017175048 111020533365 111022535482 111022667107 111022783601
111023718105 111023868921 111024061679 111024524897 111024657209 111024740280
111024824249 111024928020 111025577278 111025743105 111025867595 111026535048
111026677337 111026800302 111026935479 111017175363 111020533455 111022535550
111022667242 111022783612 111023718194 111023869179 111024061703 111024524909
111024657210 111024740336 111024824261 111024928097 111025577302 111025743116
111025868383 111026535059 111026677359 111026800324 111026935480 111017176005
111020533680 111022536089 111022667321 111022783645 111023718352 111023869629
111024061736 111024524943 111024657221 111024740347 111024824294 111024928109
111025577324 111025743138 111025868440 111026535116 111026677416 111026800346
111026935503 111017176016 111020534434 111022536090 111022667400 111022783689
111023718396 111023869652 111024061758 111024525124 111024657254 111024740358
111024824340 111024928154 111025577403 111025743149 111025868484 111026535149
111026677506 111026800357 111026935514 111017178647 111020535255 111022536405
111022667444 111022783757 111023718611 111023869742 111024061860 111024525214
111024657366 111024740369 111024824586 111024928301 111025577492 111025743194
111025868495 111026535239 111026677540 111026800391 111026935592 111017204715
111020535402 111022536810 111022667567 111022783768 111023718644 111023870070
111024061871 111024525225 111024657377 111024740640 111024824610 111024928323
111025577605 111025743262 111025868507 111026538052 111026677584 111026800403
111026935659 111017205086 111020535480 111022536843 111022667703 111022783779
111023718677 111023870160 111024062052 111024525438 111024657388 111024740662
111024824621 111024928389 111025577616 111025743307 111025868518 111026538074
111026677674 111026800414 111026935660 111017209079 111020535536 111022537372
111022667714 111022784714 111023718790 111023870238 111024062063 111024525461
111024657434 111024740673 111024824665 111024928402 111025577627 111025743341
111025868709 111026538085 111026677685 111026800515 111026935705 111017209686
111020536032 111022537608 111022667758 111022784769 111023718846 111023870250
111024062119 111024525483 111024657445 111024740820 111024824698 111024928424
111025577683 111025743385 111025868866 111026538142 111026677696 111026800593
111026935772 111017210015 111020536065 111022537619 111022667938 111022784792
111023718857 111023870317 111024062153 111024525494 111024657456 111024740842
111024826623 111024928446 111025577694 111025743396 111025868877 111026538388
111026677708 111026800627 111026935828 111017210206 111020536199 111022538722
111022668030 111022784804 111023718879 111023870463 111024062344 111024525562
111024657489 111024740886 111024826791 111024928457 111025577717 111025743419
111025868888 111026538456 111026677775 111026800661 111026935839 111017210363
111020536223 111022538744 111022668085 111022784815 111023718969 111023870496
111024062377 111024525584 111024657535 111024740909 111024826814 111024928468
111025577818 111025743442 111025868899 111026538489 111026677810 111026800818
111026935851 111017211634 111020536267 111022538946 111022668096 111022784882
111023719083 111023870508 111024062399 111024526248 111024657568 111024740954
111024826904 111024928996 111025577964 111025743453 111025868912 111026538524
111026677887 111026800830 111026935862 111017212882 111020536278 111022539004
111022668119 111022784916 111023719094 111023870564 111024062401 111024526585
111024657579 111024740987 111024826915 111024929065 111025577986 111025743509
111025868923 111026538535 111026677898 111026800841 111026935873 111017212893
111020537101 111022539048 111022668142 111022784938 111023719162 111023870575
111024062412 111024526620 111024657603 111024741001 111024826959 111024929100
111025578000 111025743521 111025868934 111026538647 111026678057 111026800908
111026935884 111017212994 111020537303 111022539150 111022668186 111022785007
111023719498 111023870968 111024062940 111024526833 111024657625 111024741045
111024826971 111024929469 111025578123 111025743532 111025868945 111026538658
111026678114 111026800975 111026935895 111017213276 111020537336 111022539172
111022668221 111022785029 111023720232 111023871071 111024062973 111024526866
111024657636 111024741056 111024826982 111024929571 111025578190 111025743600
111025868967 111026538670 111026678125 111026801022 111026935918 111017214334
111020537561 111022539273 111022668658 111022785052 111023720265 111023871981
111024062984 111024526888 111024657704 111024741078 111024826993 111024929616
111025578279 111025743677 111025868990 111026538704 111026678136 111026801044
111026935929 111017215256 111020538933 111022539475 111022668894 111022785096
111023720489 111023872061 111024063008 111024526967 111024657715 111024741102
111024827017 111024929683 111025578774 111025743688 111025869047 111026538771
111026678170 111026801055 111026935930 111017215874 111020539349 111022540501
111022668939 111022785131 111023720535 111023872139 111024063086 111024527069
111024657726 111024741124 111024827073 111024929717 111025578796 111025743701
111025869069 111026538793 111026678192 111026801077 111026935952 111017216044
111020542411 111022540523 111022670055 111022785175 111023721389 111023872140
111024063110 111024527441 111024657759 111024741146 111024827095 111024930045
111025578808 111025743756 111025869081 111026538861 111026678271 111026801167
111026935974 111017216257 111020543197 111022540545 111022670101 111022785197
111023721569 111023872229 111024063121 111024527542 111024657760 111024741157
111024827129 111024930067 111025579034 111025743789 111025869092 111026538872
111026678383 111026801178 111026936256 111017216606 111020543243 111022540613
111022670134 111022785311 111023721581 111023872274 111024063165 111024528217
111024657849 111024741214 111024827219 111024930078 111025579089 111025743802
111025869148 111026538928 111026678484 111026801224 111026936267 111017216943
111020543434 111022540646 111022670156 111022785388 111023721659 111023872386
111024063176 111024528228 111024657850 111024741292 111024827220 111024930102
111025579135 111025743857 111025869171 111026538951 111026678530 111026801291
111026936290 111017218068 111020543445 111022540714 111022670178 111022785399
111023721660 111023872397 111024063187 111024528857 111024657883 111024741348
111024827242 111024930113 111025579191 111025743925 111025869205 111026538962
111026678563 111026801303 111026936302 111017219115 111020543647 111022540736
111022670268 111022785401 111023721727 111023872421 111024063266 111024528891
111024657917 111024741359 111024827264 111024930124 111025579203 111025743947
111025869463 111026539042 111026678675 111026801325 111026936379 111017219294
111020544806 111022540893 111022670303 111022785591 111023721839 111023872432
111024063312 111024528958 111024657951 111024741843 111024827286 111024930652
111025579326 111025743969 111025869542 111026539053 111026678686 111026801347
111026936414 111017219306 111020544873 111022540961 111022670369 111022785603
111023721851 111023872487 111024063334 111024529083 111024657962 111024742417
111024827297 111024930663 111025579382 111025743970 111025869621 111026539187
111026678709 111026802247 111026936436 111017220106 111020544974 111022541074
111022670370 111022785625 111023721918 111023872533 111024063468 111024529252
111024657995 111024742439 111024827321 111024930674 111025579461 111025743981
111025869632 111026539569 111026678732 111026802270 111026936728 111017220128
111020545368 111022541344 111022670404 111022785670 111023721941 111023872623
111024063491 111024529432 111024658008 111024742451 111024827332 111024930685
111025579472 111025744016 111025869878 111026539570 111026678743 111026802281
111026936740 111017221972 111020545582 111022542132 111022670550 111022785715
111023722021 111023872724 111024064234 111024529443 111024658031 111024742507
111024827343 111024931002 111025579506 111025744050 111025870599 111026539592
111026678787 111026802292 111026936795 111017222759 111020547001 111022542851
111022670785 111022785838 111023722087 111023872779 111024064267 111024529533
111024658042 111024742529 111024827365 111024931035 111025579528 111025744061
111025870612 111026539604 111026678822 111026802304 111026936830 111017224605
111020547146 111022543010 111022671102 111022785849 111023722100 111023872870
111024064346 111024529555 111024658121 111024742563 111024827422 111024931057
111025580384 111025744083 111025870623 111026539693 111026678855 111026802315
111026937099 111017224627 111020548631 111022543076 111022671157 111022785883
111023722133 111023872915 111024064368 111024529667 111024658211 111024742574
111024827433 111024931080 111025580395 111025744094 111025870634 111026539750
111026678901 111026802326 111026937134 111017225022 111020548686 111022543245
111022671304 111022785894 111023722144 111023872937 111024064379 111024529678
111024658244 111024742596 111024827512 111024931114 111025580418 111025744106
111025870678 111026539840 111026678956 111026802348 111026937820 111017225213
111020548833 111022543256 111022671315 111022785973 111023722582 111023872982
111024064728 111024529746 111024658705 111024742653 111024827545 111024931136
111025580474 111025744139 111025871422 111026539895 111026678989 111026802359
111026937875 111017225763 111020548901 111022543313 111022671517 111022786008
111023722728 111023873084 111024064751 111024529825 111024658727 111024742664
111024827578 111024931169 111025580485 111025744151 111025871488 111026540022
111026679104 111026802360 111026937932 111017225909 111020548945 111022543447
111022671540 111022786031 111023723583 111023873107 111024064762 111024529960
111024658783 111024742675 111024827590 111024931226 111025581060 111025744173
111025871499 111026540044 111026679115 111026802371 111026938113 111017226494
111020549597 111022543470 111022671595 111022786053 111023723741 111023873118
111024065077 111024530029 111024658907 111024742686 111024827602 111024931260
111025581251 111025744195 111025871512 111026540358 111026679160 111026802449
111026938124 111017226562 111020549643 111022543537 111022671630 111022786110
111023723785 111023873141 111024065101 111024530030 111024658929 111024742697
111024827624 111024931305 111025581262 111025744207 111025871534 111026540381
111026679553 111026802528 111026938135 111017228272 111020550005 111022543717
111022671674 111022786121 111023723820 111023873219 111024065178 111024530041
111024658941 111024742710 111024827646 111024931338 111025581509 111025744218
111025871624 111026540404 111026679575 111026802539 111026938179 111017228317
111020550050 111022544448 111022671719 111022786132 111023724034 111023873253
111024065202 111024530052 111024658952 111024742732 111024827679 111024931361
111025581521 111025744230 111025871714 111026540448 111026679665 111026802573
111026938203 111017228339 111020551523 111022544516 111022671753 111022786154
111023724191 111023873309 111024065268 111024530120 111024658974 111024742754
111024827680 111024931372 111025581565 111025744241 111025871725 111026540516
111026679687 111026802607 111026938371 111017229059 111020554481 111022544662
111022671876 111022786165 111023724641 111023873422 111024065279 111024530221
111024659021 111024742776 111024827691 111024931383 111025581587 111025744252
111025871781 111026541944 111026679700 111026802663 111026938405 111017229127
111020554593 111022544741 111022671988 111022786176 111023724742 111023873758
111024065314 111024531828 111024659054 111024742787 111024827758 111024931406
111025581611 111025744285 111025871848 111026542057 111026679711 111026802674
111026938416 111017229150 111020555707 111022544763 111022672002 111022786222
111023724832 111023873781 111024065336 111024531884 111024659098 111024742800
111024827769 111024931417 111025581677 111025744308 111025871860 111026542091
111026679722 111026802731 111026938427 111017229262 111020556281 111022544831
111022672136 111022786277 111023724911 111023873804 111024065370 111024531895
111024659100 111024743249 111024827826 111024931530 111025582072 111025744320
111025871882 111026542136 111026679755 111026802742 111026938494 111017229464
111020560792 111022544897 111022672147 111022786367 111023725024 111023873848
111024065415 111024531974 111024659201 111024743250 111024827837 111024931541
111025582364 111025744397 111025871916 111026542811 111026679766 111026802821
111026938539 111017229497 111020561940 111022545483 111022672204 111022786457
111023725462 111023873893 111024065426 111024531996 111024659223 111024743261
111024827848 111024931585 111025582443 111025744500 111025871950 111026542978
111026679788 111026802843 111026938551 111017229532 111020564707 111022545708
111022672226 111022786479 111023725811 111023873927 111024065493 111024532010
111024659245 111024743306 111024827882 111024931653 111025582487 111025746243
111025871983 111026543047 111026679801 111026802876 111026938641 111017229543
111020567092 111022545720 111022672260 111022786514 111023725990 111023874007
111024065549 111024532111 111024659256 111024743373 111024827893 111024931800
111025582566 111025746265 111025872074 111026543227 111026679823 111026802911
111026938696 111017229565 111020569252 111022545775 111022672372 111022786536
111023726036 111023874018 111024065583 111024532212 111024659290 111024743407
111024827983 111024931833 111025582667 111025746287 111025872096 111026543339
111026679856 111026802966 111026939169 111017229677 111020570063 111022545810
111022672462 111022786626 111023726171 111023874131 111024065639 111024532302
111024659379 111024743430 111024828074 111024931978 111025582678 111025746298
111025872153 111026543351 111026679867 111026802988 111026939192 111017229699
111020570557 111022546068 111022672552 111022786682 111023726227 111023874210
111024065718 111024532324 111024659548 111024743441 111024828085 111024932014
111025582689 111025746300 111025872164 111026543373 111026679878 111026803013
111026939697 111017229846 111020572526 111022546125 111022672619 111022786693
111023726711 111023874377 111024065729 111024532346 111024659627 111024743496
111024828119 111024932036 111025582713 111025746322 111025872209 111026543452
111026679889 111026803046 111026939721 111017229857 111020572829 111022546226
111022672765 111022786705 111023726856 111023874388 111024065763 111024532357
111024659683 111024743508 111024828131 111024932092 111025583107 111025746366
111025872210 111026543463 111026679980 111026803079 111026939732 111017229868
111020573628 111022546293 111022672888 111022786840 111023726878 111023874399
111024065774 111024532368 111024659717 111024743519 111024828142 111024932115
111025583220 111025746388 111025872243 111026543531 111026680016 111026803136
111026939743 111017229958 111020575237 111022546383 111022673137 111022787931
111023727161 111023874456 111024065785 111024532391 111024659728 111024743621
111024828197 111024932137 111025583387 111025746489 111025872254 111026543597
111026680027 111026803147 111026939776 111017230039 111020575327 111022546440
111022673429 111022787986 111023727228 111023874467 111024065954 111024532458
111024659739 111024743676 111024828210 111024932159 111025583466 111025746524
111025872423 111026543698 111026680094 111026803169 111026939866 111017230163
111020575372 111022546495 111022673564 111022788077 111023727712 111023874478
111024065976 111024532481 111024659751 111024744206 111024828265 111024932182
111025584153 111025746636 111025872456 111026543733 111026680128 111026803181
111026939888 111017230365 111020575417 111022546721 111022673610 111022788099
111023729017 111023874591 111024065987 111024532571 111024659762 111024744228
111024828311 111024932924 111025584186 111025746658 111025872478 111026544037
111026680139 111026803248 111026940363 111017230837 111020576676 111022546800
111022674037 111022788101 111023729130 111023874603 111024066012 111024532582
111024659773 111024744240 111024828355 111024932979 111025584209 111025746681
111025872490 111026544655 111026680779 111026803282 111026940374 111017231063
111020576744 111022546822 111022674059 111022788189 111023729141 111023875176
111024066023 111024532605 111024659818 111024744251 111024828377 111024933004
111025584210 111025746715 111025872502 111026545016 111026680869 111026803361
111026940431 111017231119 111020577194 111022546989 111022674105 111022788202
111023730075 111023875187 111024066034 111024532616 111024659829 111024744284
111024828467 111024934005 111025584254 111025746759 111025872524 111026545128
111026680959 111026803372 111026940453 111017231142 111020577341 111022547148
111022674329 111022788314 111023730198 111023875233 111024066067 111024532649
111024659830 111024744307 111024828502 111024934038 111025584298 111025747008
111025872546 111026545331 111026681006 111026803451 111026940543 111017231153
111020577453 111022547159 111022674330 111022788370 111023730200 111023875301
111024066089 111024532773 111024659896 111024744374 111024828513 111024934049
111025584333 111025747075 111025872579 111026545342 111026681017 111026803462
111026940576 111017231276 111020577521 111022548071 111022674352 111022788392
111023730390 111023875402 111024066090 111024532975 111024659920 111024744385
111024828524 111024934061 111025584489 111025747109 111025872681 111026545353
111026681039 111026803495 111026940600 111017231401 111020577587 111022548206
111022674431 111022788404 111023730457 111023875424 111024066102 111024534180
111024659953 111024744408 111024828535 111024934094 111025584524 111025747165
111025872704 111026545364 111026681040 111026804205 111026940622

 



SCH-A- 16

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111017231434 111020577600 111022548251 111022674510 111022788415
111023730525 111023875446 111024066124 111024534191 111024659986 111024744442
111024828557 111024934128 111025584614 111025747211 111025872771 111026545498
111026681129 111026804317 111026940644 111017231445 111020578296 111022548307
111022674644 111022788437 111023730750 111023875468 111024066157 111024534348
111024660023 111024744453 111024828568 111024934195 111025584636 111025747244
111025872805 111026545522 111026681310 111026804384 111026940655 111017232109
111020578375 111022548318 111022674701 111022788482 111023730851 111023875491
111024066168 111024534472 111024660078 111024744509 111024828580 111024934241
111025584883 111025747255 111025872827 111026545544 111026681321 111026804395
111026940734 111017232143 111020578487 111022548486 111022674802 111022788561
111023731414 111023875525 111024066180 111024534629 111024660102 111024744521
111024828591 111024934274 111025585019 111025747277 111025873491 111026545599
111026681332 111026804957 111026940745 111017232200 111020578511 111022549027
111022674846 111022788572 111023731504 111023875536 111024066191 111024534641
111024660113 111024744565 111024828939 111024934285 111025585064 111025747334
111025873626 111026545634 111026681343 111026805015 111026940891 111017232389
111020578702 111022549050 111022674857 111022788594 111023731548 111023875547
111024066203 111024534887 111024660191 111024744789 111024828940 111024934465
111025585143 111025747367 111025873637 111026545892 111026681444 111026805071
111026940925 111017232390 111020578757 111022549128 111022674868 111022788628
111023731582 111023875569 111024066258 111024535181 111024660203 111024745106
111024828951 111024934623 111025585198 111025747569 111025873693 111026545904
111026681501 111026805149 111026941106 111017232547 111020578836 111022549151
111022674891 111022788662 111023731650 111023875626 111024066270 111024535237
111024660214 111024745117 111024828962 111024934645 111025585378 111025747738
111025873772 111026546062 111026681556 111026805161 111026941757 111017232750
111020578904 111022549667 111022675061 111022788684 111023731672 111023875660
111024066281 111024535293 111024660281 111024745139 111024828984 111024934667
111025585536 111025747761 111025873895 111026546152 111026681613 111026805240
111026941768 111017232761 111020580019 111022549724 111022675094 111022788695
111023731953 111023875794 111024066326 111024535710 111024661271 111024745218
111024828995 111024934690 111025585569 111025747817 111025873907 111026546185
111026681646 111026805262 111026941825 111017232772 111020580075 111022549768
111022675207 111022788718 111023732482 111023875895 111024066359 111024535765
111024661282 111024745229 111024829020 111024934713 111025585592 111025747862
111025873974 111026546231 111026681657 111026805295 111026941869 111017232794
111020580121 111022549915 111022675218 111022788796 111023732684 111023875907
111024066371 111024536283 111024661349 111024745241 111024829031 111024934780
111025585615 111025747884 111025875000 111026546309 111026681703 111026805307
111026941881 111017233065 111020580402 111022550490 111022675522 111022788808
111023733427 111023875918 111024066416 111024536395 111024661877 111024745274
111024829110 111024934836 111025585660 111025747907 111025875022 111026546310
111026681714 111026805352 111026941948 111017233076 111020580446 111022550579
111022675555 111022788831 111023733472 111023875929 111024067406 111024536496
111024661899 111024745285 111024829121 111024935073 111025585907 111025747918
111025875123 111026546668 111026681736 111026805554 111026942084 111017233122
111020580457 111022550670 111022675601 111022788842 111023733528 111023876043
111024067495 111024536531 111024661912 111024745319 111024829198 111024935826
111025586098 111025747929 111025875134 111026546837 111026681747 111026805587
111026942141 111017233155 111020580615 111022550704 111022675645 111022788853
111023733641 111023876054 111024067529 111024536733 111024661978 111024745331
111024829200 111024935893 111025586111 111025747952 111025875213 111026546860
111026681769 111026805600 111026942152 111017233201 111020580941 111022550962
111022675713 111022788875 111023733809 111023876076 111024067552 111024536812
111024662014 111024745342 111024829211 111024935961 111025586177 111025748009
111025875303 111026547063 111026681781 111026805622 111026942219 111017233436
111020581032 111022551020 111022675746 111022788897 111023734002 111023876346
111024067866 111024537082 111024662070 111024745353 111024829255 111024936030
111025586627 111025748010 111025875314 111026547074 111026681916 111026805633
111026942231 111017234583 111020581335 111022551053 111022675791 111022788909
111023734057 111023876571 111024067899 111024537217 111024662081 111024745364
111024829266 111024936041 111025586638 111025748021 111025875347 111026547456
111026682153 111026805666 111026942264 111017234639 111020581379 111022551211
111022675870 111022788965 111023734169 111023876649 111024067912 111024537273
111024662148 111024745432 111024829277 111024936119 111025586762 111025748166
111025875381 111026547513 111026682210 111026805677 111026942275 111017235584
111020581593 111022551378 111022675937 111022788998 111023734226 111023876694
111024067945 111024537307 111024662159 111024745870 111024830662 111024936197
111025586795 111025748177 111025875415 111026547535 111026682276 111026805699
111026942286 111017235630 111020582101 111022551424 111022676017 111022789045
111023734305 111023876717 111024067989 111024537419 111024662160 111024745892
111024830673 111024936513 111025586863 111025748188 111025875460 111026547579
111026682412 111026805790 111026942297 111017235674 111020582471 111022551435
111022676084 111022789089 111023734338 111023876740 111024067990 111024537420
111024662171 111024745926 111024830684 111024936580 111025586874 111025748234
111025875493 111026547737 111026682456 111026805846 111026942332 111017235843
111020583326 111022551468 111022676107 111022789113 111023734417 111023876773
111024068025 111024538331 111024662351 111024745937 111024830752 111024936603
111025586885 111025748278 111025875640 111026547748 111026682478 111026805903
111026942354 111017236079 111020583483 111022551570 111022676129 111022789168
111023734675 111023876795 111024068047 111024538353 111024662362 111024745959
111024830808 111024936658 111025586919 111025748368 111025875864 111026547771
111026682737 111026805914 111026942365 111017236080 111020583966 111022551581
111022676231 111022789203 111023734686 111023876818 111024068069 111024538364
111024662373 111024746398 111024830853 111024936759 111025586920 111025748379
111025876067 111026547940 111026682748 111026805958 111026942376 111017237362
111020584035 111022552571 111022676310 111022789225 111023734732 111023876942
111024068081 111024539310 111024662384 111024746411 111024830864 111024936906
111025586931 111025748391 111025876135 111026547951 111026682805 111026805981
111026942422 111017237395 111020584316 111022552649 111022676376 111022789258
111023734743 111023876964 111024068092 111024539343 111024662407 111024746433
111024830910 111024937008 111025587606 111025748425 111025876146 111026548200
111026682872 111026806027 111026942488 111017237531 111020584327 111022552728
111022676444 111022789270 111023735250 111023876975 111024068137 111024539365
111024662452 111024746488 111024830943 111024937143 111025587673 111025748739
111025876191 111026548367 111026682883 111026806049 111026942501 111017237542
111020584552 111022552739 111022676466 111022789292 111023735733 111023877527
111024068148 111024539387 111024662564 111024746501 111024830976 111024937244
111025587695 111025748807 111025876258 111026548480 111026682917 111026806050
111026942578 111017237575 111020584888 111022552829 111022676488 111022789304
111023735766 111023877549 111024068159 111024539398 111024662597 111024746567
111024830987 111024937334 111025588461 111025749594 111025876304 111026548503
111026683884 111026806140 111026942589 111017237632 111020584956 111022552919
111022676523 111022789348 111023735788 111023877617 111024068182 111024539400
111024662609 111024746578 111024830998 111024937356 111025588528 111025749752
111025876315 111026548851 111026683918 111026806173 111026942590 111017237698
111020585160 111022552931 111022676646 111022789360 111023735991 111023877651
111024068216 111024539512 111024662621 111024746589 111024831012 111024937378
111025588876 111025749820 111025876359 111026548907 111026683996 111026806263
111026942635 111017237711 111020585306 111022552953 111022676657 111022789371
111023736150 111023877684 111024068261 111024539725 111024662632 111024746590
111024831034 111024937457 111025588898 111025749886 111025876393 111026549076
111026684009 111026806308 111026942679 111017237733 111020585452 111022552975
111022676680 111022789427 111023736262 111023877730 111024068272 111024539758
111024662665 111024746602 111024831045 111024981108 111025589103 111025749909
111025876450 111026549201 111026684010 111026806342 111026942769 111017240861
111020585508 111022553088 111022676781 111022789450 111023736318 111023877741
111024068463 111024540042 111024662676 111024746725 111024831089 111025431817
111025589114 111025749932 111025876461 111026549223 111026684021 111026806375
111026942949 111017240940 111020585597 111022553145 111022676815 111022789472
111023736330 111023877752 111024068474 111024540121 111024662698 111024746769
111024831124 111025431828 111025589136 111025749954 111025876494 111026549818
111026684032 111026806386 111026943029 111017241390 111020585867 111022553741
111022676848 111022789483 111023736341 111023878012 111024068508 111024540154
111024662755 111024746804 111024831146 111025431929 111025589451 111025749987
111025876517 111026549885 111026684098 111026806409 111026943153 111017241525
111020587870 111022553976 111022676893 111022789517 111023736464 111023878023
111024068519 111024540187 111024662766 111024746848 111024831157 111025432009
111025589462 111025750024 111025876539 111026549896 111026684111 111026806780
111026943221 111017243730 111020587926 111022553987 111022676972 111022789528
111023736486 111023878090 111024068520 111024540626 111024662788 111024746860
111024831168 111025432010 111025589844 111025750798 111025876551 111026549953
111026684177 111026806791 111026943366 111017244573 111020587982 111022553998
111022677030 111022789922 111023736633 111023878304 111024068531 111024541436
111024662834 111024746882 111024831179 111025432504 111025589877 111025750800
111025876607 111026550461 111026684188 111026806836 111026943399 111017244584
111020588095 111022554089 111022677074 111022789977 111023736644 111023878382
111024068609 111024541795 111024662856 111024746938 111024831180 111025432740
111025589899 111025750811 111025876618 111026550506 111026684391 111026806892
111026943401 111017244618 111020588859 111022554405 111022677085 111022790137
111023736790 111023878427 111024068632 111024541920 111024662890 111024746950
111024831191 111025432953 111025589934 111025750833 111025876630 111026550618
111026684436 111026806904 111026943478 111017830428 111020588905 111022554731
111022677287 111022790182 111023736880 111023878438 111024068654 111024541942
111024662946 111024746972 111024831214 111025432975 111025589945 111025750888
111025876641 111026550999 111026684458 111026806937 111026943535 111017899074
111020588983 111022554742 111022677872 111022790216 111023736969 111023878449
111024068665 111024542370 111024662979 111024746994 111024831225 111025433066
111025589978 111025750934 111025876663 111026551024 111026684537 111026806959
111026943557 111017900190 111020588994 111022554753 111022677883 111022791026
111023736992 111023878472 111024068687 111024542785 111024663060 111024747029
111024831258 111025433101 111025590015 111025750956 111025876708 111026551080
111026684638 111026807084 111026943614 111017902417 111020589018 111022554764
111022677894 111022791093 111023737083 111023878528 111024068698 111024542819
111024663105 111024747052 111024831269 111025433808 111025590026 111025750967
111025876731 111026551091 111026684649 111026807118 111026943625 111017903339
111020589210 111022554821 111022677940 111022791116 111023737094 111023878663
111024068711 111024542875 111024663138 111024747074 111024831281 111025433820
111025590082 111025750989 111025876809 111026551383 111026685178 111026807163
111026943636 111017905500 111020590717 111022554876 111022677951 111022791295
111023737162 111023878685 111024068722 111024542998 111024663217 111024747120
111024831315 111025434269 111025590138 111025751047 111025876821 111026551406
111026685224 111026807231 111026943658 111017907108 111020590852 111022556003
111022678053 111022791330 111023738804 111023878753 111024068744 111024543180
111024663240 111024747142 111024831326 111025434304 111025590149 111025751159
111025876865 111026551529 111026685314 111026807242 111026943669 111017907142
111020590863 111022556081 111022678187 111022791396 111023738927 111023878900
111024068777 111024543191 111024663307 111024747186 111024831337 111025434337
111025590150 111025751238 111025876898 111026551552 111026685796 111026807264
111026943704 111017907186 111020591167 111022556171 111022678198 111022791408
111023739007 111023878933 111024068788 111024543269 111024663341 111024747243
111024831359 111025434371 111025590161 111025751272 111025877844 111026551619
111026685819 111026807275 111026943850 111017907243 111020591684 111022556272
111022678299 111022791486 111023739018 111023878988 111024068834 111024543292
111024663374 111024747254 111024831382 111025434393 111025590341 111025751317
111025877855 111026551697 111026686405 111026807310 111026944468 111017907456
111020591707 111022556317 111022678312 111022791521 111023739063 111023878999
111024068889 111024543337 111024663385 111024747276 111024831393 111025434966
111025590576 111025751339 111025877866 111026551709 111026686438 111026807613
111026944479 111017907502 111020591741 111022556856 111022678457 111022791587
111023739142 111023879002 111024068902 111024543450 111024663420 111024747300
111024831405 111025435226 111025590611 111025751351 111025877899 111026551732
111026686449 111026807646 111026944536 111017909616 111020591864 111022557341
111022678480 111022791622 111023739401 111023879057 111024068924 111024543517
111024663464 111024747322 111024831416 111025435406 111025590644 111025751362
111025877945 111026551743 111026686483 111026807691 111026944570 111017910360
111020591910 111022557464 111022678503 111022791712 111023740043 111023879103
111024068935 111024543742 111024663497 111024747355 111024831438 111025436249
111025590699 111025751496 111025877967 111026551798 111026686528 111026807747
111026944581 111017911811 111020592281 111022557486 111022678604 111022791745
111023740065 111023879169 111024068991 111024543843 111024663532 111024747366
111024831449 111025436261 111025590712 111025751508 111025878003 111026551811
111026686540 111026807758 111026944592 111017912564 111020593271 111022557598
111022678705 111022791756 111023740098 111023879215 111024070185 111024543911
111024663565 111024747445 111024831528 111025436698 111025591623 111025751531
111025878047 111026551934 111026686551 111026807804 111026944626 111017913183
111020595240 111022557947 111022678963 111022791767 111023740166 111023879260
111024070196 111024544136 111024664061 111024747467 111024831685 111025436755
111025591678 111025751564 111025878069 111026551967 111026686618 111026807826
111026946145 111017914016 111020595262 111022557969 111022678974 111022791778
111023740223 111023879293 111024070286 111024544181 111024664106 111024747490
111024831731 111025436766 111025591904 111025751609 111025878092 111026551990
111026687046 111026807848 111026946213 111017914881 111020595464 111022557970
111022679122 111022791790 111023740414 111023879327 111024070297 111024544204
111024664117 111024748198 111024831742 111025436788 111025591915 111025752026
111025878373 111026552025 111026687181 111026807859 111026946224 111017916973
111020595475 111022557992 111022679133 111022791914 111023740470 111023879338
111024070309 111024544316 111024664151 111024748211 111024831764 111025437172
111025592051 111025752037 111025878384 111026552036 111026687338 111026807860
111026946325 111017917648 111020595532 111022558027 111022679234 111022791981
111023740638 111023879473 111024070602 111024544473 111024664230 111024748222
111024831786 111025437183 111025592264 111025752059 111025878418 111026552081
111026687361 111026808131 111026946336 111017920372 111020597679 111022558050
111022679548 111022792016 111023740740 111023879484 111024070635 111024544507
111024664263 111024748244 111024831810 111025437262 111025592321 111025752116
111025878429 111026552137 111026687372 111026808142 111026946426 111017920923
111020597725 111022558117 111022679627 111022792038 111023740784 111023879541
111024070646 111024546161 111024664296 111024748255 111024831821 111025437419
111025592512 111025752217 111025878463 111026552159 111026687507 111026808153
111026946482 111017921003 111020612026 111022558218 111022679751 111022792072
111023740908 111023879563 111024070680 111024546239 111024664319 111024748266
111024831911 111025437486 111025592589 111025752240 111025878508 111026552171
111026687518 111026808164 111026946583 111017924589 111020612037 111022558296
111022679784 111022792083 111023741033 111023879631 111024070714 111024546497
111024664320 111024748323 111024831944 111025437521 111025592635 111025752295
111025878519 111026553127 111026687530 111026808175 111026946606 111017926211
111020612914 111022558319 111022679795 111022792094 111023741123 111023879664
111024070792 111024546510 111024664353 111024748389 111024832451 111025437532
111025592657 111025752318 111025878542 111026553149 111026687552 111026808210
111026946707 111017926592 111020612925 111022558364 111022679953 111022792162
111023741437 111023879686 111024070815 111024546565 111024664454 111024748446
111024832473 111025437576 111025592691 111025752363 111025878632 111026553217
111026687574 111026808287 111026946796 111017927694 111020612958 111022558397
111022679997 111022792375 111023741482 111023879709 111024070826 111024546745
111024664465 111024748457 111024832541 111025437611 111025592703 111025752385
111025878643 111026553228 111026687608 111026808355 111026946842 111017928213
111020613016 111022558409 111022680001 111022792410 111023741617 111023879710
111024070848 111024546789 111024664476 111024748503 111024832608 111025438353
111025593007 111025752396 111025878698 111026553284 111026687619 111026808412
111026946875 111017929090 111020613072 111022558465 111022680124 111022792476
111023741628 111023879743 111024070860 111024547061 111024664522 111024748514
111024832664 111025438397 111025593085 111025752431 111025878711 111026553295
111026687675 111026808434 111026946897 111017929247 111020613117 111022558476
111022680135 111022792601 111023741662 111023879855 111024070893 111024547252
111024664533 111024748536 111024832721 111025438410 111025593131 111025752510
111025878744 111026553363 111026687686 111026808445 111026946909 111017929360
111020614343 111022558500 111022680180 111022792746 111023741752 111023879899
111024070916 111024547285 111024664544 111024748547 111024832765 111025438465
111025593186 111025752554 111025878788 111026553385 111026687709 111026808467
111026946932 111017930216 111020614501 111022558858 111022680315 111022792779
111023741774 111023879934 111024070938 111024547421 111024664566 111024748569
111024832776 111025438869 111025593221 111025752576 111025878845 111026553419
111026687710 111026808478 111026946965 111017934591 111020614905 111022559028
111022680326 111022792791 111023741785 111023879956 111024070949 111024547476
111024664577 111024748570 111024832822 111025438904 111025593243 111025752598
111025878878 111026553622 111026687721 111026808490 111026946987

 



SCH-A- 17

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111017962828 111020615737 111022559343 111022680359 111022792870
111023741886 111023880172 111024070972 111024547511 111024664588 111024748592
111024832899 111025438959 111025593254 111025752600 111025878913 111026554050
111026687787 111026808625 111026946998 111017965641 111020615748 111022559411
111022680360 111022792881 111023741932 111023880239 111024070983 111024548680
111024664599 111024748659 111024832923 111025438971 111025593265 111025752622
111025879824 111026554106 111026687800 111026808636 111026947034 111017967856
111020615940 111022559433 111022680382 111022792892 111023741965 111023880240
111024071007 111024548725 111024664612 111024748716 111024832967 111025439129
111025593276 111025752699 111025879925 111026554117 111026687844 111026808647
111026947753 111017969959 111020616020 111022559466 111022680551 111022792926
111023742067 111023880262 111024071018 111024550470 111024664623 111024748738
111024832978 111025439141 111025593300 111025752701 111025879981 111026554162
111026687855 111026808658 111026947764 111017978566 111020616086 111022559477
111022680630 111022792960 111023742247 111023880734 111024071120 111024550649
111024664645 111024749559 111024832990 111025439152 111025593557 111025752734
111025880017 111026554173 111026687912 111026808669 111026947900 111017979703
111020616097 111022560154 111022680900 111022792971 111023742270 111023880880
111024071131 111024550706 111024664689 111024749571 111024833003 111025439163
111025594569 111025753364 111025880062 111026554241 111026687934 111026808670
111026947933 111017980132 111020616963 111022560233 111022680944 111022792993
111023742292 111023880914 111024071153 111024550896 111024664858 111024749627
111024833036 111025439253 111025594615 111025753375 111025880073 111026554353
111026688047 111026808681 111026947977 111017981627 111020616996 111022560446
111022680955 111022793017 111023742326 111023880969 111024071197 111024550975
111024664869 111024749661 111024833069 111025439309 111025594682 111025753386
111025880084 111026554375 111026688092 111026808692 111026947988 111017985193
111020617694 111022560525 111022681035 111022793040 111023742337 111023881050
111024071333 111024550997 111024664881 111024749672 111024833283 111025439376
111025594693 111025753432 111025880860 111026555725 111026689060 111026808704
111026948002 111017985463 111020617728 111022560536 111022681080 111022793107
111023742359 111023881061 111024071366 111024551178 111024664892 111024749683
111024833317 111025439398 111025596088 111025753454 111025880905 111026555747
111026689071 111026808715 111026948079 111017989018 111020618044 111022560569
111022681136 111022793196 111023742405 111023881083 111024071377 111024551190
111024664915 111024749694 111024833328 111025439455 111025596101 111025753533
111025880927 111026555758 111026689419 111026808748 111026948114 111017989524
111020618134 111022560682 111022681181 111022793220 111023743585 111023881184
111024071401 111024551314 111024664971 111024749706 111024833339 111025439466
111025596145 111025753566 111025880983 111026555769 111026690185 111026808759
111026948125 111017991088 111020618606 111022561201 111022681215 111022793264
111023743620 111023881207 111024071434 111024551460 111024665040 111024749874
111024833351 111025439499 111025596156 111025753601 111025881018 111026555815
111026690208 111026808771 111026948136 111017991189 111020619191 111022561245
111022681271 111022793321 111023743732 111023881285 111024071445 111024551572
111024665051 111024750001 111024833373 111025439501 111025596189 111025753612
111025881041 111026555859 111026690309 111026808782 111026948158 111017991505
111020619674 111022561368 111022682148 111022793354 111023744216 111023881320
111024071467 111024551617 111024665084 111024750056 111024833384 111025439590
111025596190 111025753634 111025881108 111026555871 111026690590 111026808816
111026948192 111017994890 111020621149 111022561436 111022682373 111022793387
111023744249 111023881353 111024071502 111024551628 111024665174 111024750067
111024833395 111025439602 111025596202 111025753678 111025881119 111026555938
111026690691 111026808838 111026948327 111017995295 111020621206 111022561458
111022682395 111022793433 111023744317 111023881364 111024071524 111024551820
111024665196 111024750078 111024833407 111025439635 111025596213 111025753702
111025881120 111026555949 111026690747 111026808849 111026948653 111017995318
111020621329 111022561650 111022682474 111022793444 111023744452 111023881375
111024071535 111024551875 111024665253 111024750089 111024833418 111025440840
111025596246 111025753746 111025881175 111026555972 111026690815 111026808883
111026948664 111017997220 111020621846 111022561919 111022682485 111022793455
111023746511 111023881397 111024071580 111024551897 111024665275 111024750113
111024833441 111025441021 111025596280 111025753779 111025881209 111026556063
111026690859 111026808894 111026948675 111017998298 111020621947 111022561986
111022682519 111022793545 111023746544 111023881713 111024071681 111024551954
111024665321 111024750135 111024833463 111025441199 111025596325 111025753780
111025881973 111026556142 111026690893 111026808906 111026948787 111017998388
111020622409 111022562280 111022682553 111022793589 111023746779 111023881724
111024071704 111024551976 111024665365 111024750146 111024833496 111025441278
111025597168 111025753814 111025882019 111026556186 111026690972 111026809176
111026948798 111017999211 111020622465 111022562347 111022682564 111022793679
111023746803 111023881735 111024071715 111024552045 111024665387 111024750157
111024833520 111025442077 111025597180 111025753825 111025882097 111026556221
111026691030 111026809187 111026948811 111017999794 111020622779 111022562358
111022682609 111022793703 111023746836 111023881847 111024071726 111024552056
111024665398 111024750203 111024833531 111025442235 111025597191 111025753836
111025882198 111026556243 111026691041 111026809211 111026948833 111018001553
111020622791 111022562404 111022682700 111022793736 111023746847 111023881892
111024071748 111024552078 111024665455 111024750214 111024833575 111025442268
111025597269 111025753847 111025882200 111026556265 111026691074 111026809222
111026948844 111018001722 111020622926 111022562471 111022682711 111022793792
111023746858 111023882039 111024071782 111024552090 111024665501 111024750225
111024833632 111025442279 111025598192 111025753869 111025882266 111026556399
111026691973 111026809233 111026948901 111018001788 111020623826 111022562505
111022682722 111022793905 111023746892 111023882051 111024071793 111024552179
111024665589 111024750247 111024833643 111025443157 111025598338 111025753892
111025882277 111026556456 111026692154 111026809266 111026948912 111018001924
111020624063 111022562651 111022682755 111022793916 111023746926 111023882062
111024071816 111024552191 111024665613 111024750270 111024833665 111025443225
111025598349 111025753904 111025882334 111026556478 111026692187 111026809277
111026950296 111018002127 111020624153 111022562741 111022682867 111022793961
111023747039 111023882107 111024071849 111024552270 111024665624 111024750281
111024833676 111025443416 111025598439 111025754422 111025882356 111026556614
111026692198 111026809288 111026950342 111018002598 111020624579 111022562752
111022682924 111022793972 111023747163 111023882264 111024072211 111024552292
111024665758 111024750304 111024833687 111025443641 111025598495 111025754679
111025882491 111026557143 111026692255 111026809301 111026950465 111018004297
111020624692 111022562808 111022682968 111022794007 111023747365 111023882286
111024072222 111024552304 111024665770 111024750337 111024833700 111025443652
111025598529 111025754758 111025884583 111026557233 111026692277 111026809334
111026950511 111018004321 111020624805 111022562819 111022683015 111022794029
111023747411 111023882310 111024072233 111024552517 111024665804 111024750348
111024833744 111025443674 111025598653 111025754848 111025884718 111026557457
111026692288 111026809356 111026950522 111018005502 111020624995 111022562998
111022683105 111022794041 111023747433 111023882387 111024072266 111024553181
111024665826 111024750416 111024833913 111025443708 111025598675 111025754860
111025884729 111026557671 111026692356 111026809794 111026950544 111018006794
111020625008 111022563034 111022683127 111022794052 111023747444 111023882499
111024072312 111024553226 111024665860 111024750450 111024833968 111025443753
111025598686 111025754916 111025884730 111026557817 111026692367 111026809828
111026950577 111018007896 111020625019 111022563090 111022683194 111022794074
111023747534 111023882590 111024072345 111024553765 111024665961 111024750461
111024834026 111025443764 111025598697 111025754950 111025884785 111026557840
111026692468 111026809839 111026950599 111018007919 111020625064 111022563203
111022683251 111022794096 111023747567 111023882613 111024072390 111024553923
111024665983 111024750539 111024834059 111025443775 111025598754 111025754961
111025884796 111026557851 111026692570 111026809873 111026950612 111018008066
111020625200 111022563247 111022683464 111022794142 111023748298 111023882624
111024072424 111024554014 111024665994 111024750540 111024834060 111025444068
111025598787 111025754983 111025884842 111026557884 111026692682 111026809929
111026950735 111018008853 111020625345 111022563393 111022683486 111022794221
111023748300 111023883399 111024072446 111024554104 111024666030 111024750573
111024834385 111025444103 111025598800 111025755007 111025884875 111026557907
111026692783 111026809930 111026950757 111018009607 111020625389 111022563674
111022683554 111022794939 111023748333 111023883467 111024072480 111024554148
111024666041 111024750584 111024834600 111025444114 111025598811 111025755030
111025884909 111026558098 111026692884 111026809952 111026950803 111018010148
111020625817 111022563786 111022683565 111022794940 111023748445 111023883513
111024072570 111024554160 111024666074 111024750595 111024834611 111025444147
111025598866 111025755074 111025884954 111026558111 111026693122 111026810189
111026950904 111018010575 111020626065 111022564170 111022683734 111022795468
111023748524 111023883669 111024072626 111024554250 111024666108 111024750629
111024834644 111025444204 111025598877 111025755300 111025894326 111026558177
111026693155 111026810190 111026950915 111018010878 111020626188 111022564260
111022683824 111022795738 111023748579 111023883692 111024072648 111024554272
111024666119 111024750641 111024834677 111025444248 111025598912 111025755322
111025897857 111026558201 111026693278 111026810213 111026950948 111018011217
111020626379 111022564653 111022683835 111022795749 111023748591 111023883737
111024072693 111024554395 111024666120 111024750663 111024836130 111025444349
111025599058 111025755344 111025901000 111026558278 111026693290 111026810224
111026950960 111018011565 111020626526 111022564664 111022683857 111022796098
111023749042 111023883748 111024072705 111024554711 111024666164 111024750719
111024836152 111025444372 111025599069 111025755388 111025901099 111026558302
111026693313 111026810268 111026951028 111018011600 111020626593 111022564899
111022683868 111022796290 111023749109 111023883793 111024072806 111024554777
111024666186 111024750775 111024836208 111025444451 111025599104 111025755401
111025901101 111026558357 111026693357 111026810280 111026951039 111018012432
111020627268 111022565014 111022683879 111022796313 111023749446 111023883838
111024072895 111024554889 111024666210 111024750809 111024836253 111025444697
111025599115 111025755434 111025901965 111026558447 111026693368 111026810291
111026951062 111018012555 111020627280 111022565148 111022683891 111022796324
111023749468 111023883850 111024072930 111024555150 111024666254 111024750854
111024836310 111025444709 111025599609 111025755456 111025903215 111026558469
111026693986 111026810303 111026951073 111018013736 111020627437 111022565216
111022683970 111022796403 111023749581 111023883939 111024073953 111024555161
111024666276 111024750898 111024836365 111025444743 111025599610 111025755928
111025903642 111026558504 111026694055 111026810325 111026951095 111018013769
111020627549 111022565496 111022683992 111022796414 111023749840 111023884121
111024073964 111024555228 111024666287 111024750900 111024836398 111025444754
111025599823 111025755940 111025903822 111026558515 111026694066 111026810336
111026951107 111018014412 111020627606 111022565801 111022684038 111022796425
111023749929 111023884132 111024074011 111024555240 111024666300 111024751057
111024836411 111025444776 111025599957 111025755951 111025903833 111026558559
111026694101 111026810594 111026951129 111018014917 111020627730 111022565856
111022684049 111022796469 111023750022 111023884277 111024074617 111024555251
111024666333 111024751068 111024836422 111025445902 111025599980 111025755973
111025903844 111026558762 111026694202 111026810617 111026951141 111018015187
111020627752 111022565867 111022684140 111022796481 111023750101 111023884299
111024074628 111024555284 111024666489 111024751079 111024836433 111025445935
111025600590 111025756053 111025903866 111026558920 111026694213 111026810662
111026951174 111018015266 111020627853 111022565878 111022684735 111022796492
111023750167 111023884323 111024074662 111024555598 111024666748 111024751080
111024836466 111025446059 111025601467 111025756097 111025903899 111026559910
111026694268 111026810707 111026951208 111018015345 111020627886 111022565890
111022684803 111022796560 111023750257 111023884581 111024074707 111024556690
111024666760 111024751114 111024836499 111025446082 111025601478 111025756558
111025903923 111026559943 111026694460 111026810718 111026951220 111018017897
111020628034 111022565957 111022684847 111022796571 111023750280 111023884660
111024074796 111024556713 111024666782 111024751125 111024836501 111025446116
111025601546 111025756569 111025903978 111026560169 111026694549 111026810820
111026951703 111018019259 111020628168 111022566251 111022684858 111022796638
111023750482 111023884682 111024074831 111024556780 111024666805 111024751147
111024836545 111025446161 111025601580 111025756918 111025903990 111026560181
111026694617 111026810886 111026951747 111018019440 111020628371 111022566420
111022684971 111022796683 111023750549 111023884693 111024074842 111024556881
111024666827 111024751204 111024836589 111025446206 111025601591 111025756930
111025904014 111026560260 111026694640 111026811012 111026951815 111018021061
111020628450 111022566431 111022685118 111022796706 111023750561 111023884738
111024074853 111024556892 111024666838 111024751248 111024836590 111025446341
111025601715 111025756963 111025904036 111026560293 111026694684 111026811023
111026951837 111018021083 111020628506 111022566510 111022685174 111022796717
111023750763 111023884783 111024074864 111024556971 111024666849 111024751259
111024836602 111025446363 111025601827 111025756985 111025904058 111026560316
111026694695 111026811034 111026951848 111018021342 111020628551 111022566767
111022685196 111022796773 111023750808 111023884794 111024075102 111024557422
111024666861 111024751282 111024836613 111025446486 111025601850 111025757009
111025904294 111026560484 111026694752 111026811573 111026951860 111018021612
111020640566 111022566778 111022685455 111022796852 111023752158 111023884862
111024075113 111024557477 111024666872 111024751293 111024836680 111025446554
111025603100 111025757010 111025904317 111026560495 111026694774 111026811595
111026951916 111018021690 111020640926 111022567005 111022685466 111022796863
111023752282 111023884873 111024075124 111024557523 111024666883 111024751327
111024836703 111025446565 111025603133 111025757908 111025904351 111026560507
111026694796 111026811629 111026951927 111018022062 111020641028 111022567038
111022685488 111022797044 111023752338 111023885144 111024075135 111024557770
111024666906 111024751349 111024836725 111025446576 111025603177 111025757931
111025904362 111026560518 111026694875 111026811641 111026951961 111018023917
111020641040 111022567476 111022685499 111022797055 111023752361 111023885201
111024075157 111024557893 111024666939 111024751372 111024836736 111025446598
111025603199 111025757942 111025904373 111026560620 111026694976 111026811786
111026952041 111018024019 111020641141 111022567522 111022685534 111022797088
111023752462 111023885212 111024075180 111024557938 111024666940 111024751394
111024836815 111025446699 111025603245 111025757975 111025904430 111026560675
111026695012 111026811797 111026952108 111018024075 111020641152 111022567601
111022685545 111022797178 111023752798 111023885234 111024075191 111024557950
111024666962 111024751417 111024836826 111025446824 111025603267 111025757986
111025904441 111026560765 111026695045 111026811809 111026952131 111018024301
111020641646 111022567623 111022685589 111022797189 111023752844 111023885267
111024075236 111024557972 111024667019 111024751428 111024836859 111025446857
111025603290 111025758011 111025904463 111026560811 111026695067 111026811887
111026952153 111018025414 111020646067 111022567667 111022685679 111022797224
111023752956 111023885289 111024075348 111024558153 111024667053 111024751507
111024836860 111025446879 111025603380 111025758022 111025904485 111026560833
111026695078 111026811900 111026952175 111018025649 111020647697 111022568927
111022685691 111022797303 111023752967 111023885324 111024075360 111024558265
111024667064 111024751530 111024836927 111025446981 111025603391 111025758033
111025904508 111026561148 111026695089 111026811922 111026952265 111018025841
111020647710 111022569759 111022685714 111022797325 111023753014 111023885380
111024075472 111024558287 111024667075 111024751585 111024837603 111025446992
111025603469 111025758044 111025904609 111026561171 111026695157 111026811933
111026952298 111018026875 111020647800 111022570144 111022685781 111022797370
111023753025 111023885458 111024075483 111024558399 111024667097 111024751721
111024837658 111025447027 111025603560 111025758066 111025904610 111026561238
111026695168 111026811955 111026952322 111018026932 111020648328 111022570290
111022685882 111022797381 111023753474 111023885469 111024075551 111024558434
111024667109 111024751732 111024837669 111025447106 111025603571 111025758077
111025904621 111026561249 111026695270 111026812024 111026952366 111018028642
111020648890 111022570368 111022685949 111022797415 111023753632 111023885526
111024075562 111024559491 111024667110 111024751754 111024837670 111025447151
111025603582 111025758099 111025904643 111026561968 111026695292 111026812080
111026952399 111018029733 111020648924 111022570447 111022685950 111022797426
111023753687 111023885548 111024075573 111024560280 111024667132 111024751765
111024837692 111025447218 111025603593 111025758101 111025904665 111026561979
111026695304 111026812114 111026952445 111018030342 111020649037 111022570458
111022685994 111022797459 111023753700 111023885649 111024075629 111024560291
111024667165 111024751811 111024837704 111025447319 111025603605 111025758123
111025904698 111026561980 111026695326 111026812125 111026952456 111018030443
111020649093 111022570492 111022686300 111022797493 111023753823 111023885650
111024075630 111024560325 111024667176 111024751844 111024837759 111025447342
111025603616 111025758189 111025904902 111026562633 111026695472 111026812158
111026952502 111018031916 111020649206 111022570605 111022686737 111022797516
111023753867 111023885672 111024075641 111024560370 111024667187 111024751855
111024837760 111025448208 111025603627 111025758202 111025904913 111026562666
111026695483 111026812204 111026952513 111018031938 111020649240 111022570807
111022686760 111022797572 111023753924 111023885739 111024075685 111024560437
111024667233 111024751866 111024837805 111025448220 111025603649 111025758213
111025904924 111026562745 111026695517 111026812248 111026952591

 



SCH-A- 18

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111018032883 111020649318 111022570919 111022686771 111022797594
111023754004 111023885818 111024075742 111024560516 111024667244 111024751888
111024837872 111025448512 111025604224 111025758224 111025905026 111026562756
111026695562 111026812293 111026953211 111018033211 111020649442 111022571134
111022686805 111022797606 111023754206 111023885830 111024075843 111024560549
111024667266 111024751956 111024837883 111025448523 111025604864 111025758235
111025905059 111026563612 111026695595 111026812305 111026953255 111018033974
111020649453 111022571145 111022686838 111022797998 111023754273 111023885841
111024075933 111024560550 111024667299 111024751967 111024837906 111025448545
111025605236 111025758257 111025905734 111026563768 111026695641 111026812316
111026953288 111018034166 111020650062 111022571156 111022687323 111022798135
111023754330 111023885908 111024075977 111024560617 111024667446 111024752014
111024837939 111025448556 111025605348 111025758280 111025905745 111026563959
111026697137 111026812338 111026953299 111018034447 111020650231 111022571538
111022687334 111022798157 111023754701 111023885975 111024076013 111024560864
111024667457 111024752036 111024837951 111025448635 111025605506 111025758291
111025905756 111026564028 111026697160 111026813069 111026953356 111018034661
111020650275 111022571549 111022687659 111022798180 111023755218 111023886011
111024076024 111024560932 111024667468 111024752395 111024837962 111025448691
111025605517 111025758303 111025905767 111026564051 111026697171 111026813126
111026953378 111018035011 111020650567 111022571617 111022688469 111022798203
111023755331 111023886022 111024076057 111024560954 111024667479 111024752407
111024837973 111025448949 111025605540 111025758314 111025905790 111026564118
111026697182 111026813148 111026953402 111018035202 111020650590 111022571785
111022688852 111022798236 111023755342 111023886190 111024076080 111024560976
111024667491 111024752463 111024837984 111025448961 111025605595 111025758325
111025905813 111026564129 111026697227 111026813160 111026953424 111018037428
111020650882 111022572225 111022689033 111022798269 111023755601 111023886291
111024076091 111024561023 111024667503 111024752474 111024837995 111025448972
111025605607 111025758369 111025905824 111026564208 111026697238 111026813171
111026953525 111018037473 111020651984 111022572281 111022689213 111022798270
111023755678 111023886336 111024076248 111024561786 111024667536 111024752485
111024838019 111025449007 111025605630 111025758392 111025905835 111026564242
111026697272 111026813261 111026953570 111018037787 111020652547 111022572348
111022689280 111022798292 111023755724 111023886369 111024076260 111024561887
111024667558 111024752496 111024838020 111025449120 111025605663 111025758415
111025905846 111026564905 111026697283 111026813418 111026953660 111018038171
111020653054 111022573394 111022689369 111022798304 111023755746 111023886404
111024076394 111024562079 111024667581 111024752519 111024838075 111025449131
111025605719 111025758448 111025905868 111026564938 111026697430 111026813429
111026953941 111018038384 111020653234 111022573484 111022689404 111022798315
111023755825 111023886448 111024076686 111024562114 111024667615 111024752531
111024838637 111025449175 111025605786 111025758459 111025905879 111026564983
111026697687 111026813474 111026954009 111018038441 111020653256 111022573710
111022689527 111022798371 111023756118 111023886606 111024076798 111024562361
111024667637 111024752542 111024838659 111025449254 111025605898 111025758460
111025905947 111026564994 111026697788 111026813485 111026954054 111018038801
111020653627 111022573743 111022689538 111022798450 111023756129 111023886707
111024076923 111024562439 111024667648 111024752553 111024838660 111025449322
111025605933 111025758482 111025905969 111026565029 111026697968 111026813519
111026954065 111018040073 111020653885 111022573765 111022693746 111022798494
111023756275 111023886763 111024076978 111024562642 111024667659 111024752564
111024838671 111025450368 111025605966 111025758527 111025905992 111026565085
111026697991 111026813520 111026954098 111018041557 111020654011 111022574081
111022693768 111022798528 111023756398 111023886774 111024077047 111024562967
111024667660 111024752575 111024838682 111025450414 111025606956 111025758606
111025906027 111026565096 111026698442 111026813586 111026954111 111018041692
111020655168 111022574115 111022693780 111022798539 111023756668 111023886796
111024077058 111024563058 111024667952 111024752654 111024838727 111025450571
111025607665 111025759023 111025906038 111026565142 111026698475 111026813597
111026954133 111018041917 111020655326 111022574159 111022693881 111022798551
111023756905 111023886808 111024077272 111024563069 111024667985 111024752676
111024838738 111025450593 111025607698 111025759056 111025906050 111026565232
111026698543 111026813665 111026954199 111018042615 111020655405 111022574216
111022693915 111022798742 111023757029 111023886820 111024077474 111024563104
111024668009 111024752698 111024838749 111025450605 111025607812 111025759102
111025906072 111026565298 111026698565 111026813698 111026954212 111018042772
111020655551 111022574238 111022693926 111022798753 111023757030 111023886864
111024077621 111024563193 111024668010 111024752722 111024838750 111025450627
111025607845 111025759135 111025906094 111026565928 111026698598 111026813700
111026954223 111018042794 111020655595 111022574261 111022693959 111022798764
111023757153 111023886886 111024077632 111024563340 111024668032 111024752755
111024839065 111025450694 111025607924 111025759168 111025906106 111026565951
111026698600 111026813722 111026954267 111018042817 111020655674 111022574283
111022694028 111022798821 111023757265 111023886932 111024077698 111024563351
111024668054 111024752766 111024839201 111025450717 111025607979 111025759191
111025906230 111026566277 111026698611 111026813733 111026954289 111018043919
111020655944 111022574328 111022694286 111022798843 111023757300 111023886943
111024077777 111024563418 111024668076 111024752788 111024839234 111025450784
111025608048 111025759214 111025906241 111026566581 111026698633 111026813755
111026954290 111018043953 111020656035 111022574339 111022694411 111022798887
111023757311 111023886987 111024077890 111024563531 111024668098 111024752812
111024839278 111025450795 111025608318 111025759258 111025906263 111026566604
111026698644 111026813766 111026954335 111018044167 111020656529 111022574340
111022694422 111022799462 111023757344 111023887034 111024077968 111024563957
111024668111 111024752845 111024839289 111025450807 111025608329 111025759304
111025906308 111026566693 111026698677 111026813801 111026954379 111018044280
111020657159 111022574373 111022694477 111022799518 111023757388 111023887102
111024078060 111024564004 111024668155 111024753295 111024839324 111025450829
111025608396 111025759315 111025906331 111026566727 111026698756 111026814161
111026954380 111018045461 111020657261 111022574384 111022694523 111022799552
111023757579 111023887124 111024078149 111024564172 111024668177 111024753318
111024839346 111025450920 111025608420 111025759337 111025906342 111026566761
111026698778 111026814194 111026954391 111018047621 111020657463 111022574395
111022694725 111022799596 111023757603 111023887168 111024078183 111024564228
111024668234 111024753341 111024839368 111025450942 111025608431 111025759393
111025907512 111026566929 111026698857 111026814217 111026955112 111018047902
111020657564 111022574407 111022694983 111022799608 111023757681 111023887225
111024078284 111024564262 111024668290 111024753374 111024839447 111025450986
111025608442 111025759630 111025907545 111026566963 111026698970 111026814318
111026955123 111018048532 111020657609 111022574441 111022695041 111022799631
111023757759 111023887753 111024078295 111024564329 111024668313 111024753419
111024839470 111025451796 111025608453 111025759652 111025907567 111026567087
111026698981 111026814341 111026955178 111018048778 111020657665 111022574463
111022695108 111022799642 111023757760 111023887809 111024078329 111024564341
111024668324 111024753431 111024839537 111025451808 111025608497 111025759708
111025907578 111026567188 111026698992 111026814442 111026955213 111018048880
111020658723 111022574496 111022695300 111022799675 111023758086 111023887843
111024078431 111024564453 111024668379 111024753453 111024839605 111025451819
111025608554 111025759786 111025907602 111026567223 111026699027 111026814475
111026955257 111018049094 111020660153 111022574575 111022695333 111022799686
111023758097 111023887887 111024078442 111024564677 111024668403 111024753521
111024839627 111025451853 111025610131 111025759821 111025907613 111026567368
111026699061 111026814813 111026955268 111018049151 111020660467 111022574609
111022695456 111022799754 111023758154 111023887933 111024078453 111024564778
111024668447 111024753554 111024839649 111025451976 111025610142 111025759898
111025907624 111026567380 111026699072 111026814835 111026955369 111018049656
111020660489 111022574643 111022695467 111022799855 111023758200 111023887955
111024078576 111024564824 111024668458 111024753565 111024839751 111025452023
111025610186 111025759900 111025907668 111026567728 111026699117 111026814857
111026955381 111018049768 111020660625 111022574991 111022695490 111022800083
111023758233 111023888068 111024078699 111024564914 111024668469 111024753587
111024839795 111025452067 111025610243 111025759911 111025907679 111026567739
111026699128 111026814879 111026955392 111018050883 111020660669 111022575004
111022696019 111022800139 111023758255 111023888103 111024078745 111024565881
111024668470 111024753598 111024839807 111025452078 111025610265 111025759922
111025907747 111026567751 111026699140 111026814891 111026955404 111018051198
111020660726 111022575071 111022696503 111022800230 111023758356 111023888181
111024078802 111024565937 111024668492 111024753633 111024839829 111025452089
111025610298 111025759933 111025908625 111026567829 111026699151 111026814981
111026955448 111018051862 111020660771 111022575138 111022696525 111022800252
111023758435 111023888204 111024078824 111024565948 111024668515 111024753655
111024839885 111025452090 111025610377 111025759966 111025908636 111026568729
111026699218 111026815038 111026955493 111018052470 111020660816 111022575161
111022696604 111022800285 111023759043 111023888237 111024078891 111024566040
111024668526 111024753699 111024839931 111025452102 111025610489 111025759999
111025908658 111026569045 111026699623 111026815049 111026955516 111018053561
111020660939 111022575194 111022696637 111022800331 111023759087 111023888260
111024078925 111024566073 111024668548 111024753723 111024839953 111025452157
111025610546 111025760014 111025908670 111026569449 111026699645 111026815061
111026955550 111018053640 111020661031 111022575206 111022696682 111022800342
111023759302 111023888899 111024079656 111024566118 111024668559 111024753813
111024840012 111025452180 111025610580 111025760025 111025908681 111026569450
111026699768 111026815106 111026955561 111018056362 111020661255 111022575239
111022696693 111022800375 111023759379 111023888989 111024079690 111024566130
111024668582 111024754454 111024840067 111025452258 111025610614 111025760036
111025908704 111026569663 111026699780 111026815128 111026955583 111018057396
111020661457 111022575240 111022696839 111022800397 111023759414 111023888990
111024079746 111024566668 111024668616 111024754465 111024840089 111025452292
111025610625 111025760058 111025908726 111026569720 111026699803 111026815296
111026955594 111018057879 111020661479 111022575318 111022696918 111022800577
111023759740 111023889014 111024079870 111024566837 111024668706 111024754476
111024840102 111025452304 111025610636 111025760069 111025908748 111026569797
111026700154 111026815319 111026955606 111018061425 111020662683 111022575330
111022696963 111022800623 111023760427 111023889036 111024079904 111024566893
111024668728 111024754511 111024840124 111025452696 111025610669 111025760159
111025908759 111026569810 111026700367 111026815331 111026955617 111018061638
111020662740 111022575363 111022696974 111022800634 111023760540 111023889069
111024080018 111024566927 111024668751 111024754544 111024840359 111025452742
111025610670 111025760193 111025908782 111026569898 111026700446 111026815353
111026955853 111018062202 111020663123 111022575385 111022696985 111022800791
111023760595 111023889104 111024080197 111024566961 111024668852 111024754702
111024840797 111025453079 111025610737 111025760227 111025908827 111026570081
111026700479 111026815375 111026955897 111018062415 111020663167 111022575419
111022697289 111022800803 111023760618 111023889148 111024081334 111024567007
111024668885 111024754746 111024840809 111025453080 111025610748 111025760249
111025908894 111026570137 111026700491 111026815757 111026955921 111018062796
111020663202 111022575475 111022697290 111022801028 111023760786 111023889159
111024081378 111024567175 111024668896 111024754757 111024840821 111025453091
111025610805 111025760722 111025908928 111026570171 111026700558 111026815780
111026955998 111018063045 111020663516 111022576016 111022697346 111022801039
111023761013 111023889160 111024081390 111024567197 111024668931 111024754768
111024840898 111025453136 111025610917 111025760733 111025908939 111026570272
111026700581 111026815825 111026956001 111018065340 111020663639 111022576049
111022697379 111022801040 111023761024 111023889283 111024081413 111024567221
111024668986 111024754825 111024840900 111025453158 111025611198 111025760788
111025909907 111026570339 111026700592 111026815869 111026956034 111018069973
111020663752 111022576061 111022697470 111022801051 111023761080 111023889294
111024081424 111024567456 111024668997 111024754847 111024840911 111025453204
111025611200 111025760834 111025909930 111026570407 111026700716 111026815915
111026956056 111018073642 111020663820 111022576106 111022697526 111022801118
111023761585 111023889340 111024081435 111024567513 111024669044 111024754892
111024840966 111025453260 111025611334 111025760856 111025910246 111026570429
111026700727 111026815937 111026956102 111018078793 111020664786 111022576151
111022697560 111022801129 111023761642 111023889395 111024081479 111024567591
111024669066 111024754915 111024840977 111025453271 111025611367 111025760924
111025910897 111026570463 111026700750 111026815982 111026956179 111018079121
111020664821 111022576162 111022697638 111022801163 111023761686 111023889441
111024081525 111024567603 111024669077 111024754948 111024841147 111025453338
111025611615 111025760946 111025910943 111026571947 111026700840 111026816039
111026956180 111018084385 111020665091 111022576218 111022697649 111022801219
111023761776 111023889485 111024081604 111024567670 111024669101 111024754960
111024841170 111025453349 111025611659 111025760980 111025910954 111026572050
111026700873 111026816040 111026956191 111018085319 111020665271 111022576230
111022697672 111022801242 111023762137 111023889496 111024081671 111024568402
111024669134 111024754971 111024841204 111025453350 111025611671 111025761026
111025910965 111026572061 111026700895 111026816972 111026956382 111018085353
111020665642 111022576252 111022697739 111022801286 111023762216 111023889520
111024081727 111024568446 111024669145 111024755006 111024841215 111025453844
111025611749 111025761037 111025910998 111026572117 111026700907 111026817074
111026956494 111018085375 111020665811 111022576353 111022697953 111022801309
111023764656 111023889531 111024081772 111024568468 111024669156 111024755028
111024841305 111025453912 111025611761 111025761048 111025911001 111026572139
111026700952 111026817085 111026956517 111018086477 111020666531 111022576746
111022697964 111022801310 111023764713 111023889575 111024081783 111024568558
111024669279 111024755039 111024841316 111025454014 111025611772 111025761059
111025911483 111026572140 111026700985 111026817120 111026956551 111018086792
111020666553 111022576881 111022697975 111022801321 111023764724 111023889676
111024081817 111024568604 111024669291 111024755084 111024841349 111025454036
111025612504 111025761082 111025911517 111026572173 111026701009 111026817131
111026956607 111018087041 111020666586 111022576892 111022697986 111022801332
111023777504 111023889711 111024081828 111024568637 111024669347 111024755523
111024841383 111025454069 111025612638 111025761093 111025911539 111026572285
111026701010 111026817164 111026956629 111018087467 111020666632 111022576904
111022698606 111022801365 111023777526 111023889722 111024081851 111024568660
111024669381 111024755545 111024841428 111025454137 111025612706 111025761138
111025911540 111026572320 111026701054 111026817210 111026956630 111018087546
111020666643 111022576915 111022698651 111022801376 111023777537 111023889991
111024081907 111024568918 111024669404 111024755567 111024841495 111025454148
111025612740 111025761150 111025911573 111026572386 111026701065 111026817243
111026956685 111018087669 111020666700 111022576993 111022698662 111022801444
111023778774 111023890049 111024081941 111024568996 111024669415 111024755635
111024841507 111025454160 111025612818 111025761161 111025911584 111026572421
111026701098 111026817265 111026956719 111018087760 111020666777 111022577028
111022698673 111022802209 111023778831 111023890061 111024081963 111024569650
111024669426 111024755646 111024841518 111025454171 111025612863 111025761318
111025911629 111026572487 111026701144 111026817287 111026956753 111018087827
111020666946 111022577084 111022699214 111022802221 111023778842 111023890151
111024082054 111024569717 111024669471 111024755657 111024841530 111025454249
111025612874 111025761329 111025911719 111026572533 111026701166 111026817300
111026956786 111018088277 111020667093 111022577095 111022699225 111022802276
111023778932 111023890162 111024082087 111024569728 111024669493 111024755679
111024841541 111025454294 111025613112 111025761745 111025911753 111026572544
111026701177 111026817502 111026956809 111018088750 111020667273 111022577118
111022699269 111022802300 111023779001 111023890229 111024082098 111024569784
111024669516 111024755736 111024841798 111025454328 111025613909 111025761835
111025912046 111026572566 111026701201 111026817513 111026956865 111018089021
111020667284 111022577129 111022699315 111022802322 111023779102 111023890320
111024082166 111024570225 111024669527 111024755905 111024841811 111025454339
111025615169 111025761857 111025913036 111026572601 111026701212 111026817535
111026956944 111018089111 111020667330 111022577174 111022699337 111022802333
111023780069 111023890409 111024082201 111024571091 111024669538 111024755949
111024842193 111025454373 111025615170 111025761914 111025918907 111026572702
111026701256 111026817568 111026956966 111018089694 111020667352 111022577297
111022699348 111022802344 111023780081 111023890544 111024082234 111024571103
111024669572 111024755983 111024842429 111025454384 111025615192 111025761947
111025918918 111026573332 111026701278 111026817579 111026956977 111018090270
111020667497 111022577354 111022699371 111022802388 111023780913 111023890599
111024082414 111024571226 111024669583 111024756018 111024842485 111025454407
111025615226 111025761958 111025918952 111026573916 111026701289 111026817580
111026957002 111018091631 111020668724 111022577422 111022699405 111022802412
111023781004 111023890645 111024082458 111024571259 111024669606 111024756029
111024842643 111025454474 111025615248 111025761981 111025918963 111026573938
111026701324 111026817591 111026957013 111018092384 111020668870 111022577433
111022699416 111022802434 111023781071 111023890667 111024082481 111024571899
111024669628 111024756119 111024842654 111025454586 111025615260 111025762735
111025918985 111026574007 111026701346 111026817670 111026957024

 



SCH-A- 19

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111018092452 111020668881 111022577961 111022699461 111022802445
111023781082 111023890689 111024082504 111024571945 111024669954 111024756120
111024842698 111025455048 111025615271 111025762746 111025918996 111026574030
111026701357 111026817715 111026957046 111018092643 111020669062 111022578300
111022699506 111022802478 111023781273 111023890702 111024082649 111024571990
111024670518 111024756175 111024842777 111025455105 111025615372 111025762768
111025919009 111026574052 111026701436 111026817726 111026957057 111018092700
111020669242 111022578344 111022699540 111022802513 111023781712 111023890746
111024082650 111024572025 111024670552 111024756221 111024842834 111025455127
111025615417 111025763163 111025919087 111026574063 111026701469 111026817940
111026957079 111018093453 111020669646 111022578388 111022699685 111022802546
111023781756 111023890757 111024082683 111024572193 111024670574 111024756254
111024842856 111025455149 111025615439 111025763208 111025919155 111026574085
111026701481 111026818233 111026957800 111018094948 111020670682 111022578456
111022699708 111022802557 111023782342 111023890768 111024082739 111024572205
111024670596 111024756388 111024842867 111025455509 111025615495 111025763220
111025919177 111026574108 111026702448 111026818301 111026958092 111018095163
111020671436 111022578478 111022699753 111022802580 111023782397 111023890779
111024082807 111024572328 111024670620 111024756399 111024842889 111025455521
111025615529 111025763602 111025919199 111026574928 111026702493 111026819380
111026958104 111018095297 111020671526 111022578557 111022699775 111022802591
111023782410 111023890791 111024083235 111024572340 111024670664 111024756502
111024842902 111025455600 111025615743 111025763624 111025919256 111026575121
111026702505 111026819414 111026958148 111018095927 111020671593 111022578568
111022699810 111022802603 111023782454 111023890803 111024083291 111024572441
111024670675 111024756591 111024842979 111025455644 111025615776 111025763646
111025919290 111026575132 111026702617 111026819470 111026958160 111018096502
111020671616 111022578636 111022699854 111022802658 111023782544 111023890814
111024083314 111024572542 111024670686 111024756603 111024843004 111025455666
111025615800 111025763703 111025919920 111026575255 111026702684 111026819605
111026958193 111018096872 111020671818 111022578692 111022699865 111022802669
111023782555 111023890847 111024083404 111024572621 111024670754 111024756636
111024843015 111025455699 111025615888 111025763714 111025920652 111026575277
111026702730 111026819694 111026958878 111018097985 111020672190 111022578704
111022699887 111022802670 111023782599 111023890926 111024083606 111024572654
111024670765 111024756647 111024843318 111025455701 111025615912 111025763747
111025920696 111026575299 111026702741 111026819739 111026958889 111018098830
111020672202 111022578748 111022699898 111022802692 111023782601 111023891635
111024083628 111024572665 111024670811 111024756658 111024843329 111025455745
111025616104 111025763758 111025920742 111026575334 111026702796 111026819740
111026958902 111018099000 111020672213 111022578827 111022699900 111022802715
111023782623 111023891994 111024083639 111024572676 111024670822 111024756670
111024843385 111025455835 111025616137 111025763815 111025920753 111026575378
111026702820 111026819807 111026958913 111018099101 111020672415 111022578850
111022699944 111022802793 111023782724 111023892029 111024083662 111024572799
111024670844 111024756737 111024843408 111025455868 111025616171 111025763837
111025920775 111026575390 111026702853 111026819818 111026958924 111018099617
111020672965 111022578917 111022699955 111022802805 111023782779 111023892119
111024083684 111024572856 111024670888 111024756748 111024843442 111025456320
111025616216 111025763848 111025920786 111026575446 111026702910 111026819830
111026958957 111018100294 111020673281 111022578939 111022699977 111022802816
111023782858 111023892591 111024083707 111024572878 111024671003 111024756760
111024843497 111025456342 111025616339 111025763860 111025920832 111026576111
111026702921 111026819841 111026958968 111018100935 111020673292 111022578940
111022700037 111022802838 111023782870 111023892614 111024083729 111024572946
111024671025 111024756805 111024843600 111025456364 111025616621 111025763871
111025920843 111026576122 111026703584 111026819874 111026959004 111018101015
111020673966 111022578973 111022700060 111022802849 111023782892 111023892647
111024083730 111024573071 111024671036 111024756849 111024843701 111025456409
111025616687 111025763893 111025920854 111026578034 111026703595 111026819920
111026959015 111018101396 111020895502 111022579413 111022700240 111022802883
111023782904 111023892681 111024083785 111024573093 111024671081 111024756872
111024843712 111025457006 111025616711 111025763927 111025920911 111026578102
111026703630 111026819942 111026959060 111018101509 111020895614 111022579435
111022700329 111022802906 111023782926 111023892760 111024083808 111024574735
111024671283 111024756906 111024843802 111025457028 111025616733 111025763938
111025920922 111026578168 111026703663 111026819953 111026959105 111018101790
111020904604 111022579446 111022700341 111022802917 111023782937 111023892805
111024083820 111024575781 111024671294 111024756928 111024843835 111025457118
111025616788 111025763994 111025920966 111026578270 111026703685 111026820090
111026959149 111018103770 111020913468 111022579480 111022700374 111022802939
111023782982 111023892827 111024083831 111024575972 111024671306 111024756939
111024843970 111025457129 111025616801 111025764007 111025920999 111026578360
111026704349 111026820146 111026959172 111018104995 111020916281 111022579569
111022700385 111022802984 111023783365 111023893143 111024083886 111024576153
111024671328 111024756995 111024843992 111025457141 111025616823 111025764018
111025921046 111026578405 111026704383 111026820157 111026959183 111018105479
111020918463 111022579727 111022700420 111022803020 111023783387 111023893367
111024083909 111024576164 111024671351 111024757019 111024844016 111025457152
111025617655 111025764029 111025921057 111026578450 111026704428 111026820180
111026959239 111018105503 111020922963 111022580000 111022700453 111022803053
111023783398 111023893435 111024083954 111024576311 111024671395 111024757031
111024844072 111025457208 111025617677 111025764030 111025921068 111026578461
111026704697 111026820236 111026959251 111018105569 111020925977 111022580033
111022700497 111022803086 111023783411 111023893457 111024084113 111024576322
111024671407 111024757042 111024844375 111025457219 111025617688 111025764108
111025921103 111026578528 111026704710 111026820281 111026959262 111018105581
111020950975 111022580044 111022700509 111022803097 111023783691 111023893503
111024084146 111024576377 111024671429 111024757053 111024844454 111025457231
111025617745 111025764377 111025921114 111026578618 111026704721 111026820348
111026959273 111018106009 111020951325 111022580066 111022700510 111022803121
111023783736 111023893536 111024084179 111024576401 111024671430 111024758245
111024844522 111025457501 111025617767 111025764401 111025921305 111026578719
111026704732 111026820416 111026959318 111018106010 111020955824 111022580101
111022700622 111022803132 111023783747 111023893547 111024084269 111024576445
111024671463 111024758256 111024844533 111025457578 111025617835 111025764423
111025921316 111026578753 111026704743 111026820427 111026959329 111018106313
111020956230 111022580123 111022700633 111022803187 111023783758 111023893604
111024084304 111024576456 111024671474 111024758290 111024844588 111025457589
111025617846 111025764502 111025921956 111026579079 111026704754 111026820438
111026959330 111018106953 111020962855 111022580202 111022700666 111022803198
111023783770 111023893648 111024084315 111024576557 111024671485 111024758335
111024844904 111025457792 111025617879 111025764535 111025921990 111026579192
111026704776 111026820449 111026959341 111018107617 111020973262 111022580235
111022700745 111022803222 111023783804 111023893749 111024084326 111024576579
111024671520 111024758357 111024844926 111025458120 111025617891 111025764580
111025923105 111026579237 111026704844 111026820494 111026959352 111018108696
111020973914 111022580707 111022700813 111022803301 111023783826 111023893794
111024084359 111024576681 111024671553 111024758379 111024844971 111025458131
111025617903 111025764603 111025923127 111026579260 111026704855 111026820584
111026959363 111018108898 111020975095 111022580741 111022700936 111022803727
111023783837 111023894010 111024084360 111024576726 111024671575 111024758425
111024845028 111025458197 111025618016 111025764647 111025923138 111026579282
111026704877 111026820607 111026959408 111018109653 111020978728 111022580774
111022701319 111022804212 111023784254 111023894032 111024084382 111024576759
111024671597 111024758447 111024845040 111025458221 111025618094 111025764658
111025923284 111026580723 111026704901 111026821057 111026959420 111018110789
111020980732 111022580808 111022701342 111022804290 111023784276 111023894054
111024084416 111024576850 111024671610 111024758526 111024845062 111025458265
111025618128 111025764670 111025923318 111026580778 111026704945 111026821080
111026959453 111018111285 111020980901 111022580842 111022701364 111022804357
111023784300 111023894076 111024084797 111024576939 111024671621 111024758953
111024845084 111025458670 111025618229 111025764760 111025923330 111026580802
111026704956 111026821226 111026959464 111018112354 111020986907 111022581168
111022701397 111022804470 111023784333 111023894098 111024084854 111024577086
111024672093 111024759000 111024845095 111025458681 111025618285 111025764793
111025923374 111026580835 111026704990 111026821260 111026959521 111018112680
111020990182 111022581214 111022701410 111022804582 111023784355 111023894111
111024084887 111024577143 111024672105 111024759022 111024845130 111025458771
111025618296 111025764849 111025923385 111026580868 111026705070 111026821271
111026959532 111018113490 111020999013 111022581225 111022701454 111022804661
111023784366 111023894223 111024084898 111024577176 111024672116 111024759077
111024845196 111025458838 111025618353 111025765345 111025923420 111026580879
111026705104 111026821338 111026959565 111018113502 111021010906 111022581247
111022701533 111022804672 111023784401 111023894234 111024084944 111024577334
111024672598 111024759099 111024845219 111025458917 111025618915 111025765378
111025923453 111026581140 111026705159 111026821349 111026959576 111018113579
111021032225 111022581551 111022701544 111022804830 111023784434 111023894267
111024085484 111024577356 111024672600 111024759101 111024845297 111025458939
111025618926 111025765446 111025923497 111026581252 111026705250 111026821361
111026959611 111018113704 111021039794 111022581562 111022701555 111022804841
111023785008 111023894481 111024085552 111024577378 111024672622 111024759134
111024845310 111025458951 111025618937 111025765468 111025923509 111026581285
111026705272 111026821394 111026959622 111018114570 111021048008 111022581607
111022701577 111022804874 111023785020 111023894504 111024085563 111024577491
111024672655 111024759167 111024845321 111025458995 111025618982 111025765503
111025923510 111026581319 111026706611 111026821877 111026959633 111018116505
111021058942 111022581663 111022701656 111022805022 111023785109 111023894515
111024085585 111024577514 111024672701 111024759189 111024845725 111025459716
111025619006 111025765569 111025923554 111026581331 111026706622 111026822014
111026959644 111018119586 111021061474 111022581719 111022701746 111022805033
111023785154 111023894548 111024085596 111024578436 111024672734 111024759202
111024845804 111025459738 111025619208 111025765570 111025923576 111026581342
111026706633 111026822036 111026959655 111018121039 111021061665 111022581720
111022701757 111022805066 111023785200 111023894571 111024085776 111024578526
111024672756 111024759257 111024845826 111025459761 111025619220 111025765592
111025923611 111026581353 111026706655 111026822070 111026959699 111018123211
111021074704 111022581775 111022701959 111022805101 111023785255 111023894593
111024085822 111024579279 111024672778 111024759279 111024845848 111025459851
111025619264 111025766009 111025923633 111026581364 111026706699 111026822104
111026959701 111018123233 111021076885 111022581797 111022701982 111022805112
111023785301 111023894605 111024086003 111024579369 111024672789 111024759291
111024845882 111025459862 111025619321 111025766021 111025923666 111026581386
111026706712 111026822407 111026959712 111018123929 111021080600 111022581810
111022702062 111022805156 111023785334 111023894616 111024086014 111024579404
111024672813 111024759314 111024845893 111025459907 111025619376 111025766065
111025923701 111026581409 111026706824 111026822429 111026959723 111018127798
111021082871 111022581843 111022702084 111022805190 111023785356 111023894706
111024086058 111024579482 111024672857 111024759325 111024845927 111025459918
111025619387 111025766111 111025923745 111026581746 111026706992 111026822452
111026959745 111018129464 111021085504 111022581898 111022702118 111022805224
111023785367 111023894762 111024086069 111024579628 111024672868 111024759336
111024845983 111025459974 111025619400 111025766177 111025923756 111026581847
111026707038 111026822508 111026959767 111018130152 111021085852 111022581922
111022702129 111022805235 111023785378 111023894830 111024086070 111024579897
111024672947 111024759370 111024846007 111025459985 111025619411 111025766199
111025923778 111026581869 111026707049 111026822597 111026959778 111018130488
111021086943 111022581999 111022702152 111022805246 111023785424 111023895325
111024086081 111024580002 111024672970 111024759392 111024846029 111025460011
111025619466 111025766223 111025923790 111026581881 111026707072 111026822632
111026959789 111018130512 111021087247 111022582002 111022702163 111022805314
111023785457 111023895369 111024086115 111024580013 111024673005 111024759415
111024846052 111025460156 111025619477 111025766278 111025923958 111026582017
111026707117 111026822722 111026960725 111018132402 111021099194 111022582013
111022702196 111022805370 111023785503 111023895370 111024086294 111024580024
111024673016 111024759471 111024846063 111025460189 111025619589 111025766289
111025923981 111026582871 111026707195 111026822744 111026960736 111018132547
111021099419 111022582079 111022702208 111022805404 111023785525 111023895426
111024086418 111024580057 111024673027 111024759516 111024846074 111025460202
111025619590 111025766324 111025924364 111026582927 111026707207 111026822755
111026960747 111018134303 111021102425 111022582080 111022702219 111022805460
111023785547 111023895437 111024086531 111024580237 111024673038 111024759549
111024846096 111025460763 111025619624 111025766391 111025924386 111026582949
111026707252 111026822766 111026960769 111018134718 111021105248 111022582091
111022702275 111022805538 111023785693 111023895549 111024086610 111024580349
111024673050 111024759651 111024846108 111025460819 111025619635 111025766458
111025924476 111026582961 111026707308 111026822788 111026960770 111018135461
111021109927 111022582103 111022702310 111022805550 111023786526 111023895550
111024086632 111024580417 111024673072 111024759662 111024846120 111025460932
111025619691 111025766469 111025924690 111026583074 111026707342 111026822799
111026960781 111018135483 111021111223 111022582170 111022703164 111022805572
111023786537 111023895561 111024086643 111024580473 111024673094 111024759729
111024846535 111025460998 111025619781 111025766515 111025924814 111026583119
111026707375 111026822823 111026961153 111018136024 111021118815 111022582226
111022703298 111022805617 111023786571 111023895583 111024086665 111024580709
111024673140 111024759741 111024846546 111025461023 111025619804 111025766526
111025924836 111026583209 111026707612 111026822834 111026961164 111018136169
111021123316 111022582282 111022703322 111022805628 111023786638 111023895594
111024086744 111024580989 111024673151 111024759763 111024846557 111025462079
111025619972 111025766548 111025924858 111026583265 111026707847 111026822845
111026961175 111018137160 111021125969 111022582349 111022703377 111022805673
111023786706 111023895640 111024086889 111024581283 111024673162 111024759886
111024846568 111025462080 111025620020 111025766560 111025924892 111026583276
111026707869 111026822867 111026961197 111018137193 111021138031 111022582383
111022703412 111022805684 111023786762 111023895651 111024086946 111024581294
111024673195 111024759943 111024846580 111025462091 111025620110 111025766571
111025924904 111026583322 111026707881 111026822878 111026961210 111018137261
111021145354 111022582428 111022703423 111022805808 111023786863 111023895729
111024087004 111024581340 111024673207 111024759954 111024846591 111025462170
111025620121 111025766616 111025924937 111026583333 111026707915 111026822991
111026961221 111018137362 111021145400 111022582440 111022703467 111022805819
111023786885 111023895752 111024087026 111024581429 111024673229 111024759976
111024846603 111025462271 111025620154 111025767628 111025924971 111026583355
111026707937 111026823576 111026961232 111018137496 111021152497 111022582530
111022703489 111022805820 111023786896 111023895774 111024087071 111024581744
111024673263 111024759998 111024846647 111025462305 111025620569 111025767639
111025924982 111026583377 111026707959 111026824061 111026961243 111018137531
111021152868 111022582956 111022703535 111022805842 111023786975 111023895785
111024087116 111024581834 111024673274 111024760013 111024846658 111025462316
111025620581 111025767684 111025925073 111026583423 111026708062 111026824128
111026961254 111018138981 111021157728 111022582967 111022703546 111022805954
111023786997 111023895909 111024087228 111024581867 111024673285 111024760035
111024846715 111025462349 111025620592 111025767718 111025925095 111026583445
111026708095 111026824151 111026961287 111018139397 111021174132 111022582990
111022703557 111022805965 111023787044 111023895976 111024087284 111024581878
111024673320 111024760079 111024846737 111025462350 111025620615 111025767819
111025925107 111026583467 111026708129 111026824274 111026961298 111018140748
111021179261 111022583003 111022703568 111022805987 111023787066 111023896012
111024087295 111024582149 111024673331 111024760091 111024846849 111025462394
111025620637 111025767820 111025925129 111026583478 111026708736 111026824410
111026961399 111018141323 111021183222 111022583317 111022703579 111022806001
111023787088 111023896045 111024087329 111024582239 111024673397 111024760125
111024846894 111025463430 111025620648 111025767831 111025925196 111026583557
111026709254 111026824533 111026961401 111018142470 111021193739 111022583339
111022703614 111022806067 111023787134 111023896168 111024087374 111024582240
111024673409 111024760136 111024846917 111025463441 111025620749 111025767886
111025925309 111026583579 111026709311 111026824645 111026961412 111018142650
111021197711 111022583351 111022703658 111022806090 111023787167 111023896371
111024087699 111024582442 111024673443 111024760169 111024846951 111025463485
111025620817 111025767943 111025925321 111026583669 111026709322 111026824724
111026961456 111018142784 111021227771 111022583429 111022703669 111022806124
111023787246 111023896416 111024087857 111024582453 111024673500 111024760170
111024847019 111025463519 111025620839 111025767965 111025925332 111026583759
111026709333 111026824803 111026961467 111018143897 111021235073 111022583430
111022703681 111022806607 111023787268 111023896562 111024087868 111024582475
111024673511 111024760192 111024847064 111025463520 111025620862 111025768089
111025925365 111026583771 111026709355 111026824814 111026961489

 



SCH-A- 20

 

 



Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number
Loan Number Loan Number Loan Number Loan Number Loan Number Loan Number Loan
Number 111018144113 111021256043 111022583474 111022703692 111022807372
111023787279 111023896573 111024087969 111024582543 111024673522 111024760204
111024847097 111025463564 111025620941 111025768090 111025925400 111026583782
111026709366 111026824836 111026961502 111018144157 111021258898 111022583586
111022703726 111022807394 111023787314 111023896607 111024088038 111024583308
111024673577 111024760282 111024847109 111025464082 111025620963 111025768685
111025925411 111026583805 111026709434 111026824847 111026961513 111018144865
111021264536 111022583597 111022703748 111022807406 111023787325 111023896630
111024088049 111024583364 111024673588 111024760518 111024847154 111025464161
111025622123 111025768696 111025925422 111026583917 111026709467 111026824904
111026961535 111018145383 111021266774 111022583687 111022703861 111022807439
111023787404 111023896742 111024088162 111024583410 111024673599 111024760530
111024847828 111025464183 111025622145 111025768742 111025925433 111026586561
111026709490 111026824915 111026961557 111018146025 111021266808 111022583698
111022703883 111022807451 111023787471 111023896753 111024088500 111024583432
111024673623 111024760574 111024847839 111025464228 111025622190 111025768775
111025925499 111026586583 111026709546 111026824926 111026961579 111018146610
111021270555 111022583700 111022703906 111022807686 111023787572 111023896764
111024088533 111024583465 111024673667 111024760596 111024847884 111025464240
111025622202 111025768797 111025925545 111026586594 111026709557 111026825028
111026961591 111018146665 111021272625 111022583722 111022703939 111022807710
111023787707 111023896810 111024088667 111024583577 111024674545 111024760608
111024847907 111025464284 111025622291 111025768898 111025925556 111026586606
111026709591 111026825129 111026961603 111018146878 111021276090 111022583777
111022703951 111022808711 111023787730 111023896821 111024088678 111024583601
111024674578 111024761395 111024847918 111025464341 111025622314 111025768922
111025925578 111026586662 111026709625 111026825130 111026961658 111018146979
111021277103 111022583788 111022703973 111022808733 111023787741 111023896843
111024088689 111024583713 111024674589 111024761441 111024847929 111025464486
111025622370 111025768955 111025925602 111026586785 111026709658 111026825141
111026961669 111018146991 111021305352 111022583823 111022703995 111022809048
111023788146 111023896898 111024088702 111024584107 111024674769 111024761452
111024847941 111025464510 111025622426 111025768999 111025927075 111026586796
111026709805 111026825163 111026961670 111018147789 111021312170 111022583867
111022704019 111022809071 111023788168 111023896911 111024088746 111024584185
111024674792 111024761485 111024847963 111025464554 111025622471 111025769024
111025927132 111026586909 111026709849 111026825174 111026961692 111018148500
111021329303 111022584194 111022704042 111022809217 111023788191 111023896922
111024088780 111024584253 111024674859 111024761496 111024847985 111025464598
111025622549 111025769158 111025927356 111026586921 111026709850 111026825196
111026961704 111018149297 111021334680 111022584947 111022704716 111022809240
111023788203 111023896933 111024088869 111024584310 111024674882 111024761553
111024848054 111025464600 111025622561 111025770150 111025927479 111026586965
111026709883 111026825242 111026961737 111018149534 111021334792 111022584970
111022704806 111022809262 111023788258 111023898227 111024088915 111024584321
111024674916 111024761575 111024848065 111025464611 111025622628 111025770161
111025927525 111026587001 111026709939 111026825286 111026961760 111018149927
111021334927 111022584992 111022705065 111022809295 111023788326 111023898328
111024088948 111024584354 111024674949 111024761586 111024848087 111025464701
111025622640 111025770217 111025927536 111026587045 111026709973 111026825343
111026961771 111018150198 111021336121 111022585005 111022705100 111022809329
111023788360 111023898362 111024088982 111024584376 111024675445 111024761700
111024848098 111025464756 111025622662 111025770228 111025927558 111026587090
111026710010 111026825387 111026961793 111018150323 111021337290 111022585083
111022705122 111022809431 111023788371 111023898418 111024089118 111024584590
111024675467 111024761722 111024848874 111025464790 111025622684 111025770262
111025927570 111026587102 111026710032 111026825398 111026961805 111018150839
111021339078 111022585094 111022705223 111022809486 111023788382 111023898452
111024089141 111024584624 111024675478 111024761755 111024848885 111025464846
111025622763 111025770307 111025927615 111026587157 111026710076 111026825488
111026961827 111018150840 111021339786 111022585106 111022705245 111022809532
111023788405 111023898463 111024089174 111024584646 111024675513 111024762194
111024848896 111025464868 111025622808 111025770419 111025927749 111026587269
111026711235 111026825501 111026961850 111018150873 111021340597 111022585173
111022705335 111022809543 111023788450 111023898564 111024089242 111024586626
111024675524 111024762206 111024848908 111025464903 111025622842 111025770521
111025927750 111026587337 111026711516 111026825512 111026961861 111018151593
111021341341 111022585296 111022705357 111022809622 111023788461 111023898575
111024089253 111024586727 111024675917 111024762228 111024848931 111025465027
111025622864 111025771308 111025927772 111026587348 111026711561 111026825534
111026961883 111018151638 111021341600 111022585342 111022705380 111022809633
111023788483 111023898609 111024089321 111024586806 111024675928 111024762239
111024848975 111025465218 111025622921 111025771319 111025927806 111026587528
111026711617 111026825556 111026961928 111018151694 111021343028 111022585386
111022705403 111022809677 111023788540 111023898632 111024089387 111024586873
111024676019 111024762273 111024849268 111025465296 111025622976 111025771375
111025927817 111026587539 111026711673 111026825613 111026961940 111018151953
111021343512 111022585443 111022705414 111022809745 111023788595 111023898698
111024089433 111024586895 111024676097 111024762307 111024849280 111025465308
111025623067 111025771386 111025927851 111026587562 111026711729 111026825624
111026961984 111018152189 111021344175 111022585555 111022705469 111022809756
111023788674 111023898777 111024089477 111024587021 111024676132 111024762329
111024849303 111025465319 111025623135 111025771421 111025928054 111026587629
111026711730 111026826603 111026962008 111018152224 111021344726 111022585667
111022705504 111022809992 111023788742 111023898799 111024089488 111024587234
111024676154 111024762363 111024849325 111025465320 111025623203 111025771487
111025928100 111026587775 111026711763 111026826647 111026962020 111018152370
111021344906 111022585724 111022705515 111022810039 111023790004 111023898924
111024089534 111024587324 111024676176 111024762396 111024849336 111025465342
111025623270 111025771511 111025928201 111026587810 111026711774 111026826669
111026962109 111018152583 111021345390 111022585757 111022705560 111022810040
111023790105 111023898946 111024089646 111024587335 111024676255 111024762442
111024849347 111025465454 111025623337 111025771533 111025928234 111026587821
111026711785 111026826670 111026962121 111018152875 111021345525 111022585779
111022705605 111022810062 111023790172 111023898957 111024089668 111024587357
111024676266 111024762453 111024849415 111025465465 111025623371 111025771555
111025928335 111026587832 111026711897 111026826715 111026962132 111018153663
111021345682 111022585780 111022705627 111022810095 111023790183 111023898979
111024089725 111024587380 111024676277 111024762497 111024849426 111025465577
111025623405 111025771566 111025928346 111026587843 111026711909 111026826737
111026962154 111018153753 111021346650 111022585803 111022705649 111022810141
111023790228 111023899015 111024089792 111024587447 111024676301 111024762587
111024849448 111025465588 111025623494 111025771599 111025928414 111026587876
111026711943 111026826748 111026962176 111018153944 111021347280 111022585881
111022705661 111022810264 111023790239 111023899026 111024089848 111024587470
111024676334 111024762622 111024849471 111025465612 111025623584 111025771601
111025928447 111026587898 111026711987 111026826771 111026962200 111018154316
111021347369 111022585915 111022705694 111022810297 111023790251 111023899037
111024089949 111024587661 111024676356 111024762633 111024849527 111025466332
111025624990 111025771735 111025928469 111026587977 111026713361 111026826782
111026962211 111018154383 111021348810 111022585937 111022705706 111022810309
111023790318 111023899093 111024089950 111024587807 111024676446 111024762644
111024849538 111025466477 111025625171 111025771814 111025928492 111026588046
111026713406 111026826793 111026962222 111018155452 111021349462 111022585948
111022705751 111022810310 111023790330 111023899183 111024090008 111024587829
111024676468 111024762655 111024849617 111025466488 111025625250 111025771881
111025928526 111026588170 111026713417 111026826894 111026962255 111018155687
111021349800 111022585993 111022705762 111022810691 111023790352 111023899240
111024090053 111024587885 111024676491 111024762688 111024849651 111025466501
111025625272 111025771915 111025928627 111026588697 111026713428 111026826984
111026962569 111018155698 111021349844 111022586017 111022705807 111022810736
111023790396 111023899284 111024090200 111024587997 111024676503 111024762699
111024849662 111025466578 111025625306 111025771948 111025928717 111026588776
111026713473 111026827277 111026962581 111018155733 111021350295 111022586051
111022706066 111022810769 111023790408 111023899307 111024090323 111024588066
111024676514 111024762723 111024849684 111025466589 111025625351 111025771982
111025929000 111026588811 111026713507 111026827288 111026962592 111018156396
111021350543 111022586062 111022706088 111022810770 111023790419 111023899509
111024090334 111024588088 111024676525 111024762778 111024849695 111025466635
111025625384 111025772433 111025929022 111026589081 111026713518 111026827367
111026962615 111018156408 111021350723 111022586095 111022706099 111022810815
111023790464 111023899587 111024090356 111024588561 111024676536 111024762789
111024849707 111025466769 111025625418 111025772523 111025929044 111026589193
111026713563 111026827536 111026968969 111018156756 111021352253 111022586107
111022706561 111022810826 111023790497 111023899598 111024090390 111024588617
111024676581 111024762790 111024849741 111025466792 111025625430 111025772590
111025929099 111026589205 111026713620 111026827659 111027008336 111018156857
111021356358 111022586118 111022706987 111022810916 111023790532 111023899611
111024090402 111024588639 111024676592 111024762802 111024849819 111025466826
111025625520 111025772646 111025929123 111026589216 111026713631 111026827660
111027021993 111018156879 111021359014 111022586130 111022707001 111022810927
111023790543 111023899622 111024090413 111024588718 111024676604 111024762813
111024849853 111025466848 111025625542 111025772657 111025929145 111026589272
111026713709 111026827693 111027068130 111018158095 111021361028 111022586770
111022707146 111022810950 111023790554 111023900434 111024090435 111024589821
111024676637 111024762824 111024849897 111025466859 111025625711 111025772668
111025929156 111026589283 111026713721 111026827749 111027068297 111018158332
111021361523 111022586781 111022707270 111022810972 111023790565 111023900524
111024090480 111024589911 111024676660 111024762835 111024849910 111025466860
111025625744 111025772680 111025929190 111026589496 111026713754 111026827817
111022895852 111018158376 111021362030 111022586792 111022707281 111022811007
111023790576 111023900580 111024090514 111024589999 111024676693 111024762857
111024850619 111025466871 111025625812 111025772691 111025929279 111026589575
111026713776 111026827862 111022896156 111018158400 111021362928 111022586893
111022707292 111022811029 111023790600 111023900669 111024090525 111024590025
111024676727 111024762868 111024850631 111025466961 111025625890 111025772703
111025929280 111026589632 111026713822 111026827895 111022899092 111018158444
111021363109 111022586927 111022707326 111022811052 111023790622 111023900704
111024090558 111024590069 111024676738 111024762880 111024850653 111025466983
111025625902 111025772848 111025929291 111026589643 111026713877 111026828739
111022902974 111018158534 111021363222 111022587142 111022707337 111022811096
111023790655 111023900782 111024090615 111024590238 111024676749 111024762947
111024850664 111025467007 111025625913 111025772860 111025929314 111026590173
111026714070 111026828740 111022902996 111018158703 111021363817 111022587175
111022707360 111022811164 111023790677 111023900793 111024090626 111024590294
111024676761 111024762969 111024850710 111025467018 111025625979 111025772882
111025929820 111026590241 111026714081 111026828762 111022903098 111018159030
111021363851 111022587186 111022707371 111022811175 111023790879 111023900838
111024090772 111024590317 111024676772 111024762970 111024850732 111025467030
111025626240 111025772972 111025929897 111026590308 111026714092 111026828863  
111018159041 111021364201 111022587401 111022707517 111022811254 111023790880
111023900962 111024090839 111024590351 111024676828 111024763027 111024850990
111025467131 111025626307 111025772983 111025930013 111026590331 111026714148
111026828885   111018159074 111021364324 111022587423 111022707539 111022811265
111023791229 111023901020 111024090941 111024590687 111024677302 111024763050
111024851014 111025467175 111025626420 111025773030 111025930035 111026591017
111026714238 111026828908   111018159164 111021364672 111022587557 111022707562
111022811300 111023791241 111023901031 111024090974 111024590812 111024677324
111024763094 111024851069 111025467186 111025626521 111025773052 111025930046
111026591084 111026714249 111026828975   111018159221 111021365088 111022587614
111022707573 111022811490 111023791252 111023901042 111024091065 111024590845
111024677391 111024763117 111024851070 111025467197 111025626543 111025773063
111025930068 111026591095 111026714250 111026829011   111018159489 111021365190
111022587625 111022707618 111022811502 111023791263 111023901064 111024091201
111024591060 111024677436 111024763151 111024851092 111025467243 111025626587
111025773096 111025930091 111026591163 111026714283 111026829022   111018159940
111021365471 111022587782 111022707685 111022811557 111023791296 111023901075
111024091212 111024591105 111024677470 111024763162 111024851104 111025467254
111025626598 111025773153 111025930114 111026591185 111026714317 111026829055  
111018160009 111021366898 111022587827 111022707696 111022811568 111023791342
111023901143 111024091245 111024591510 111024677504 111024763184 111024851126
111025467311 111025626600 111025773175 111025930136 111026591231 111026714328
111026829066   111018160560 111021367259 111022587883 111022707742 111022811591
111023791410 111023901154 111024091335 111024591723 111024677526 111024763207
111024851148 111025467322 111025627397 111025773186 111025930158 111026591253
111026714339 111026829099   111018160818 111021367585 111022587917 111022707764
111022814662 111023791454 111023901176 111024091380 111024591857 111024677582
111024763218 111024851474 111025467388 111025628905 111025773221 111025930169
111026591264 111026714340 111026829167   111018161000 111021367989 111022588042
111022707809 111022814673 111023791487 111023901558 111024091436 111024591868
111024677605 111024763241 111024851508 111025467434 111025628961 111025773669
111025930192 111026591286 111026714351 111026829190   111018161077 111021368531
111022588064 111022707865 111022814707 111023791511 111023901569 111024091458
111024591914 111024677650 111024763252 111024851519 111025467872 111025628972
111025773715 111025930260 111026591309 111026714362 111026829213   111018162045
111021371467 111022588109 111022708439 111022814741 111023791522 111023901581
111024091559 111024592500 111024677683 111024763386 111024851520 111025468772
111025629030 111025773759 111025930282 111026591310 111026714384 111026829235  
111018162359 111021371760 111022588154 111022708451 111022814819 111023791533
111023901626 111024091560 111024593354 111024677706 111024763443 111024851564
111025468840 111025629816 111025773793 111025930428 111026591523 111026714418
111026829246   111018162438 111021372312 111022588604 111022708552 111022815012
111023791544 111023901705 111024091593 111024593365 111024677717 111024763678
111024851575 111025468851 111025629883 111025773939 111025930462 111026591578
111026714429 111026829336  

 



SCH-A- 21

 

 

SCHEDULE B-1

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER
REGARDING THE RECEIVABLES

 

1.           Characteristics of Receivables. Each Receivable (A) was originated
(i) by GM Financial or (ii) by a Dealer and purchased by GM Financial from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with GM Financial and was validly assigned by such Dealer to GM Financial
pursuant to a Dealer Assignment, (B) was originated by GM Financial or such
Dealer for the retail sale of a Financed Vehicle in the ordinary course of GM
Financial’s or the Dealer’s business, in each case (i) was originated in
accordance with GM Financial’s credit policies and (ii) was fully and properly
executed by the parties thereto, and (iii) GM Financial and, to the best of the
Seller’s and the Servicer’s knowledge, each Dealer had all necessary licenses
and permits to originate Receivables in the State where GM Financial or each
such Dealer was located, (C) contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security, and (D) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer’s electronic records relating thereto.

 

2.           Compliance with Law. All requirements of applicable federal, State
and local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable State Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

 

3.           Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

 

4.           Schedule of Receivables. The information set forth in the Schedule
of Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 



SCH-B-1- 1





 

 

5.            Marking Records. Each of the Seller and the Purchaser agrees that
the Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

 

6.            Chattel Paper. The Receivables constitute “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC.

 

7.           One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

8.           Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

 

9.            Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that (a)
all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

 

10.          Pledge or Assignment. With respect to Contracts that are
“electronic chattel paper”, the authoritative copy of each Contract communicated
to the Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

 

11.          Receivable Files Complete. There exists a Receivable File
pertaining to each Receivable. Related documentation concerning the Receivable,
including any documentation regarding modifications of the Contract, will be
maintained electronically by the Servicer in accordance with customary policies
and procedures. With respect to any Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable currently is in the possession
of the Custodian.

 

12.          Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

 

13.          Good Title. Immediately prior to the conveyance of the Receivables
to the Purchaser pursuant to this Agreement, the Seller was the sole owner
thereof and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by the Seller, the

 



SCH-B-1- 2





 

 

Purchaser shall have good and indefeasible title to and will be the sole owner
of such Receivables, free of any Lien. The Seller has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables. No
Dealer has a participation in, or other right to receive, proceeds of any
Receivable.

 

14.       Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

 

15.         Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

 

16.          No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

 

17.          No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than
thirty (30) days), and, to the best of the Seller’s knowledge, no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any Receivable, and there has been no waiver of
any of the foregoing.

 

18.          Insurance. At the time of an origination of a Receivable by GM
Financial or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

 

19.          Fixed Payments, Simple Interest. Each Receivable provides for fixed
level monthly payments (provided that the first and last payments may be
minimally different from the level payment amount) that fully amortize the
Amount Financed over the original terms, and amortizes using the Simple Interest
Method.

 



SCH-B-1- 3





 

 

20.          Certain Characteristics of the Receivables.

 

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

 

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

 

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

 

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

 

(E) No Receivable was more than thirty (30) days past due as of the Cutoff Date.

 

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

 

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

 

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

 

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

 

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

 

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

 

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

 

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

 

21.          Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1- 4





 

 

SCHEDULE B-2

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER
REGARDING THE POOL OF RECEIVABLES

 

1.            Adverse Selection. No selection procedures adverse to the
Noteholders were utilized in selecting the Receivables from those receivables
owned by the Seller which met the selection criteria set forth in clauses (A)
through (M) of number 20 of Schedule B-1.

 

2.            All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

 

3.            Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

